     Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 1 of 119




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA


ALLEGHENY COUNTY EMPLOYEES’
RETIREMENT SYSTEM, EMPLOYEES’              Case No. 2:20-cv-00200-GAM
RETIREMENT SYSTEM OF THE CITY OF
BATON ROUGE AND PARISH OF EAST
BATON ROUGE, DENVER EMPLOYEES
RETIREMENT PLAN, INTERNATIONAL
ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS NATIONAL
PENSION FUND, and IOWA PUBLIC
EMPLOYEES’ RETIREMENT SYSTEM,
Individually and On Behalf of All Others
Similarly Situated,

                          Plaintiffs,

                   v.

ENERGY TRANSFER LP, KELCY L.
WARREN, JOHN W. MCREYNOLDS,
THOMAS E. LONG, MARSHALL
MCCREA, MATTHEW S. RAMSEY,
MICHAEL J. HENNIGAN, and JOSEPH
MCGINN,

                          Defendants.



       LEAD PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
        DISMISS THE OPERATIVE CLASS ACTION COMPLAINT FOR
             VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 2 of 119




                                                 TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITIES ......................................................................................................... iv

ABBREVIATIONS AND REFERENCES................................................................................... xii

I.       INTRODUCTION ................................................................................................................1

II.      SUMMARY OF THE FRAUD ...........................................................................................2

         A.        Defendants’ False Statements Regarding the
                   Pipeline Projects’ Construction Completion, Throughput,
                   and the Partnership’s Safety Priority .......................................................................6

                   1.         ME2 Pipeline’s Undisclosed Deficient
                              Planning and Construction Caused Hundreds
                              of Environmental and Permit Violations, Significant
                              Delays, and 65% Less Throughput than Defendants
                              Promised ......................................................................................................8

                              a. ME2’s Problems Across Pennsylvania Destroyed
                                 Waterways and Caused Large Sinkholes, Frac-outs,
                                 Significant Delays and Safety Violations ..............................................8

                              b. ME2’s Massive Problems in Chester County Force Energy
                                 Transfer to Cobble Together a “Frankenpipe”
                                 with 65% Less Throughput than Promised ..........................................12

                   2.         Energy Transfer’s Undisclosed Deficient Planning and
                              Construction of the Revolution Pipeline Results in an
                              Explosion and Safety Issues So Severe that the Pipeline
                              Could Not Be Completed ...........................................................................15

                              a. Planning and Construction Issues on the Revolution Pipeline ............16

                              b. The Revolution Explosion and Its Aftermath ......................................18

         B.        Defendants’ False Statements Regarding its Code of Conduct .............................22

                   1.         Code Violations Pertaining to ME2’s Permitting Process .........................23

                   2.         Code Violations Pertaining to Energy Transfer’s
                              “Unwritten Policy,” its Hiring of Pennsylvania Constables,
                              and its Concealed Payments.......................................................................23


                                                                    i
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 3 of 119




III.   ARGUMENT .....................................................................................................................26

       A.        The Complaint Sufficiently Pleads the Falsity of
                 Defendants’ Misstatements and Omissions Regarding
                 the Pipeline Projects ...............................................................................................27

                 1.         Defendants Concealed That Successful
                            Completion of ME2 and Revolution Was
                            Impossible from the Beginning of the Class Period ..................................29

                 2.         Defendants Concealed Extensive Other Evidence During the
                            Class Period Reinforcing That Successful Completion of ME2
                            and Revolution Was Impossible ................................................................32

                 3.         Courts Have Upheld Similar Allegations ..................................................37

                 4.         Defendants’ Challenges to Allegations of Material Falsity Fail ................40

                            a.         The Challenged Statements Are Not Inactionable Opinions .........41

                            b.         Defendants’ Statements Are Not Protected
                                       Forward-Looking Statements.........................................................43

                            c.         Defendants’ Misstatements and Omissions Were Material ...........45

                            d.         Plaintiffs’ Allegations Do Not Rely on
                                       Inactionable Corporate Mismanagement .......................................47

       B.        Defendants’ Statements Regarding Safety and Legal
                 Compliance Are Actionable ...................................................................................48

                 1.         Statements Touting Purported Commitments to
                            Safety and Compliance Are Actionable .....................................................49

                 2.         Misrepresentations and Omissions Relating to
                            Permitting Process Are Actionable ............................................................52

                 3.         Statements Relating to Compliance with DEP
                            Permit Requirements Are Actionable ........................................................56

                 4.         Statements Regarding Purported Commitments
                            to Homeowners Are Actionable.................................................................58

                 5.         Energy Transfer’s Disclaimers Relating to Safety
                            Risks Do Not Shield Defendants from Liability ........................................63



                                                              - ii -
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 4 of 119




      C.        Energy Transfer’s Statements Regarding Its Code of
                Conduct and the Chester County DA’s Prosecution Are Actionable ....................64

                1.        Energy Transfer’s Use of Pennsylvania Constables
                          to Intimidate Concerned Citizens Violated Its Code
                          of Conduct ..................................................................................................64

                2.        Defendants’ Statements in Response to the Chester
                          County DA’s Investigation Are Actionable ...............................................73

      D.        Defendants’ Motion Ignores the Principles for Construing
                the Scienter Allegations of the Complaint .............................................................75

                1.        The Complaint Properly Pleads Scienter Against the
                          Individual Defendants and the Company...................................................75

                2.        Communications with Investors, Analysts and
                          the Media Further Support Scienter ...........................................................82

                3.        Serious Regulatory and Construction Issues and
                          Other Red Flags, Including Alleged Criminal Violations,
                          Also Support Scienter ................................................................................83

                4.        The Magnitude and Importance of the Pipeline Projects
                          Invokes the Core Operation Doctrine and
                          Strengthens the Scienter Allegations .........................................................84

      E.        The Complaint Adequately Pleads Loss Causation ...............................................87

                1.        The Complaint Pleads Investor Losses that
                          Proximately Resulted from the Correction of
                          Defendants’ Alleged False or Misleading Statements ...............................88

                2.        Defendants’ Arguments Should Be Rejected ............................................89

      F.        Plaintiffs Adequately Plead Control Person Claims ............................................100

IV.   CONCLUSION ................................................................................................................103




                                                             - iii -
           Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 5 of 119




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)
CASES

In re Able Labs. Sec. Litig.,
    2008 WL 1967509 (D.N.J. Mar. 24, 2008) ....................................................................101, 102

In re Adams Golf, Inc. Sec. Litig.,
    381 F.3d 267 (3d Cir. 2004).....................................................................................................45

In re Advance Auto Parts, Inc. Sec. Litig.,
    2020 WL 599543 (D. Del. Feb. 7, 2020) .................................................................................72

In re Advanta Corp. Sec. Litig.,
    180 F.3d 525 (3d Cir. 1999).....................................................................................................51

AES v. Dow Chem. Co.,
   2001 WL 34367296 (D. Del. Jan. 19, 2001) ............................................................................46

In re Aetna Inc. Sec. Litig.,
    34 F. Supp. 2d 935 (E.D. Pa. 1999) ...................................................................................48, 85

In re Aetna, Inc. Sec. Litig.,
    617 F.3d 272 (3d Cir. 2010).....................................................................................................51

In re Allergan Generic Drug Pricing Sec. Litig.,
    2019 WL 3562134 (D.N.J. Aug. 6, 2019) .........................................................................98, 99

In re Amgen Inc. Sec. Litig.,
    2014 WL 12585809 (C.D. Cal. Aug. 4, 2014) .........................................................................96

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .................................................................................................................27

Audet v. Fraser,
   2017 WL 4542386 (D. Conn. Oct. 11, 2017) ................................................................100, 102

Basic Inc. v. Levinson,
   485 U.S. 224 (1988) .................................................................................................................61

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................27

Belmont v. MB Inv. Partners, Inc.,
   708 F.3d 470 (3d Cir. 2013)...................................................................................................102




                                                                    iv
           Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 6 of 119




Bing Li v. Aeterna Zentaris, Inc.,
   2016 WL 827256 (D.N.J. Mar. 2, 2016) ................................................................................102

Bondali v. Yum! Brands, Inc.,
   620 F. App’x 483 (6th Cir. 2015) ............................................................................................27

In re BP p.l.c. Sec. Litig.,
    843 F. Supp. 2d 712 (S.D. Tex. 2012) .....................................................................................57

In re Bradley Pharms., Inc. Sec. Litig.,
    421 F. Supp. 2d 822 (D.N.J. 2006) ..............................................................................87, 88, 98

In re Braskem S.A. Sec. Litig.,
    246 F. Supp. 3d 731 (S.D.N.Y. 2017)......................................................................................75

Bricklayers & Masons Local Union No. 5 Ohio Pension Fund v. Transocean Ltd.,
    866 F. Supp. 2d 223 (S.D.N.Y. 2012)......................................................................................58

In re CenturyLink Sales Practices and Sec. Litig.,
    403 F. Supp. 3d 712 (D. Minn. 2019) ................................................................................70, 71

City of Hialeah Emps.’ Ret. Sys. & Laborers Pension Tr. Funds for N. California
    v. Toll Bros., Inc.,
    2008 WL 4058690 (E.D. Pa. Aug. 29, 2008) ..........................................................................43

City of Monroe Emps. Ret. Sys. v. Bridgestone Corp.,
    399 F.3d 651 (6th Cir. 2005) ...................................................................................................60

City of Roseville Emps.’ Ret. Sys. v. Horizon Lines, Inc.,
    686 F. Supp. 2d 404 (D. Del. 2009) .........................................................................................72

City of Roseville Emps.’ Ret. Sys. v. Horizon Lines, Inc.,
    713 F. Supp. 2d 378 (D. Del. 2010) .........................................................................................76

In re Cognizant Tech. Sols. Corp. Sec. Litig.,
    2020 WL 3026564 (D.N.J. June 5, 2020) ........................................................................ passim

Dodona I, LLC v. Goldman, Sachs & Co.,
   847 F. Supp. 2d 624 (S.D.N.Y. 2012)......................................................................................64

DoubleLine Capital LP v. Odebrecht Fin., Ltd.,
   323 F. Supp. 3d 393 (S.D.N.Y. 2018)......................................................................................73

Dura Pharms., Inc. v. Broudo,
   544 U.S. 336 (2005) ...........................................................................................................87, 88

In re DVI, Inc. Sec. Litig.,
    2010 WL 3522090 (E.D. Pa. Sept. 3, 2010) ......................................................................87, 98



                                                                   v
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 7 of 119




ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co.,
  553 F.3d 187 (2d Cir. 2009).....................................................................................................52

In re Electrobras Sec. Litig.,
    245 F. Supp. 3d 450 (S.D.N.Y. 2017).......................................................................... 70, 71-72

Emps.’ Ret. Sys. v. Whole Foods Mkt., Inc.,
  905 F.3d 892 (5th Cir. 2018) ...................................................................................................52

In re Enzymotec Sec. Litig.,
    2015 WL 8784065 (D.N.J. Dec. 15, 2015) ..............................................................................27

EP Medsys., Inc. v. EchoCath, Inc.,
   235 F.3d 865 (3d Cir. 2000).....................................................................................................88

In re Equifax Inc. Sec. Litig.,
    357 F. Supp. 3d 1189 (N.D. Ga. 2019) ....................................................................................58

Fan v. StoneMor Partners LP,
   927 F.3d 710 (3d Cir. 2019).....................................................................................................45

In re Fisker Auto. Holdings, Inc. S’holder Litig.,
    2015 WL 6039690 (D. Del. Oct. 15, 2015) .............................................................................62

Frank v. Dana Corp.,
   646 F.3d 954 (6th Cir. 2011) ...................................................................................................83

Freudenberg v. E*Trade Fin. Corp.,
   712 F. Supp. 2d 171 (S.D.N.Y. 2010)......................................................................................91

Galati v. Commerce Bancorp, Inc.,
   220 F. App’x 97 (3d Cir. 2007) ...............................................................................................52

Ganino v. Citizens Utils. Co.,
   228 F.3d 154 (2d Cir. 2000).....................................................................................................96

Gargiulo v. Isolagen, Inc.,
   527 F. Supp. 2d 384 (E.D. Pa. 2007) .....................................................................44, 79, 81, 88

In re Gentiva Sec. Litig.,
    932 F. Supp. 2d 352 (E.D.N.Y. 2013) ...............................................................................84, 98

Grimm v. Crane Room Grille, Inc.,
   2019 WL 2996990 (W.D. Pa. July 9, 2019) ............................................................................27

Hall v. Johnson & Johnson,
   2019 WL 7207491 (D.N.J. Dec. 27, 2019) ........................................................................48, 86




                                                                 vi
           Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 8 of 119




Halperin v. eBanker USA.com, Inc.,
   295 F.3d 352 (2d Cir. 2002).....................................................................................................64

Hayes v. Gross,
   982 F.2d 104 (3d Cir. 1992).....................................................................................................47

In re Hertz Global Holdings Inc.,
    905 F.3d 106 (3d Cir. 2018).....................................................................................................76

Holwill v. AbbVie Inc.,
   2020 WL 5235005 (N.D. Ill. Sept. 1, 2020) ................................................................55, 70, 72

Hoxworth v. Blinder, Robinson & Co. Inc.,
   903 F. 2d 186 (3d Cir. 1990)....................................................................................................70

Hull v. Global Digital Sols., Inc.,
   2017 WL 6493148 (D.N.J. Dec. 19, 2017) ............................................................................198

Inst. Inv’rs Group v. Avaya, Inc.,
    564 F.3d 242 (3d Cir. 2009)...............................................................................................26, 75

In re Intelligroup Sec. Litig.,
    527 F. Supp. 2d 262 (D.N.J. 2007) ..............................................................................79, 81, 88

Kasper v. AAC Holdings, Inc.,
   2017 WL 6353294 (M.D. Tenn. Oct. 6, 2017) ........................................................................80

Katz v. Image Innovations Holdings, Inc.,
   542 F. Supp. 2d 269 (S.D.N.Y. 2008)....................................................................................102

Kline v. First W. Gov’t Sec., Inc.,
    24 F.3d 480 (3d Cir. 1994)...........................................................................................28, 33, 34

Lapin v. Goldman Sachs Grp., Inc.,
   506 F. Supp. 2d 221 (S.D.N.Y. 2006)......................................................................................72

Loos v. Immersion Corp.,
   762 F.3d 880 (9th Cir. 2014) ...................................................................................................99

Martin v. GNC Holdings, Inc.,
  2017 WL 3974002 (W.D. Pa. Sept. 8, 2017),
  aff’d, 757 F. App’x 151 (3d Cir. 2018) ....................................................................................99

In re Massey Energy Co. Sec. Litig.,
    883 F. Supp. 2d 597 (S.D.W. Va. 2012) ......................................................................49, 50, 63

Matrixx Initiatives, Inc. v. Siracusano,
   563 U.S. 27 (2011) .......................................................................................................26, 54, 61



                                                                 vii
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 9 of 119




McCabe v. Ernst & Young, LLP.,
  494 F.3d 418 (3d Cir. 2007).....................................................................................................87

McMahan & Co. v. Wherehouse Ent., Inc.,
  900 F.2d 576 (2d Cir. 1990).....................................................................................................63

In re Merck & Co., Inc. Sec., Derivative, & ERISA Litig.,
    2011 WL 3444199 (D.N.J. Aug. 8, 2011) .........................................................................88, 91

Meyer v. Greene,
   710 F.3d 1189 (11th Cir. 2013) .......................................................................................99, 103

In re MGM Mirage Sec. Litig.,
    2013 WL 5435832 (D. Nev. Sept. 26, 2013) ................................................................... passim

Miller v. Material Sciences Corp.,
   9 F. Supp. 2d 925 (N.D. Ill. 1998) ...........................................................................................83

In re Moody’s Corp. Sec. Litig.,
    599 F. Supp. 2d 493 (S.D.N.Y. 2009)................................................................................70, 72

Okla. Firefighters Pension and Ret. Sys. v. Lexmark, Int’l, Inc.,
   367 F. Supp. 3d 16 (S.D.N.Y. 2019)........................................................................................74

In re Omnicare, Inc. Sec. Litig.,
    769 F.3d 455 (6th Cir. 2014) .............................................................................................76, 77

Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund,
  575 U.S. 175 (2015) ......................................................................................................... passim

In re Omnicom Group, Inc. Sec. Litig.,
    597 F.3d 501 (2d Cir. 2010).....................................................................................................96

P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp.,
    142 F. Supp. 2d 589 (D.N.J. 2001) ..........................................................................................83

Payne v. DeLuca,
   433 F. Supp. 2d 547 (W.D. Pa. 2006) ......................................................................................97

In re Petrobras Sec. Litig.,
    116 F. Supp. 3d 368 (S.D.N.Y. 2015)......................................................................................72

Police & Fire Ret. Sys. of City of Detroit v. Plains All Am. Pipeline L.P.,
   777 F. App’x 726 (5th Cir. 2019) ............................................................................................72

Police & Fire Ret. Sys. of City of Detroit v. SafeNet, Inc.,
   645 F. Supp. 2d 210 (S.D.N.Y. 2009)......................................................................................98




                                                                viii
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 10 of 119




In re PTC Therapeutics, Inc. Sec. Litig.,
    2017 WL 3705801 (D.N.J. Aug. 28, 2017) .......................................................................82, 83

Rahman v. Kid Brands, Inc,
   736 F.3d 237 (3d Cir. 2013)...............................................................................................76, 83

Reese v. BP Exploration,
   643 F.3d 681 (9th Cir. 2011) .............................................................................................57, 58

Retail Wholesale & Dep’t. Store Union Local 338 Ret. Fund v. Hewlett-Packard
   Co.,
   845 F.3d 1268 (9th Cir. 2017) .................................................................................................72

Richman v. Goldman Sachs Grp., Inc.,
   868 F. Supp. 2d 261 (S.D.N.Y. 2012)......................................................................................54

Rombach v. Chang,
   355 F.3d 164 (2d Cir. 2004).....................................................................................................63

Roofer’s Pension Fund v. Papa,
   2018 WL 3601229 (D.N.J. July 27, 2018) .........................................................................37, 96

In re Royal Dutch/Shell Transp. Sec. Litig.,
    380 F. Supp. 2d 509 (D.N.J. 2005) ........................................................................................100

In re Sanofi-Aventis Sec. Litig.,
    774 F. Supp. 2d 549 (S.D.N.Y. 2011)......................................................................................80

Sapssov v. Health Mgmt. Assocs., Inc.,
   22 F. Supp. 3d 1210 (M.D. Fla. 2014), aff’d, 608 F. App’x 855 (11th Cir.
   2015) ........................................................................................................................................99

In re SCANA Corp. Sec. Litig.,
    2019 WL 1427443 (D.S.C. Mar. 29, 2019) ..................................................................... passim

SEB Inv. Mgmt. AB v. Endo Int’l, PLC,
   351 F. Supp. 3d 874 (E.D. Pa. 2018) .......................................................................................37

Semerenko v. Cendant Corp.,
   223 F.3d 165 (3d Cir. 2000)...............................................................................................44, 87

Shapiro v. UJB Fin. Corp.,
   964 F.2d 272 (3d Cir. 1992).........................................................................................48, 61, 72

In re Signet Jewelers Ltd. Sec. Litig.,
    2018 WL 6167889 (S.D.N.Y. 2018) ........................................................................................70




                                                                        ix
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 11 of 119




In re Signet Jewelers Ltd. Sec. Litig.,
    389 F. Supp. 3d 221 (S.D.N.Y. 2019)......................................................................................71

Southland Sec. Corp. v. INSpire Ins. Sols., Inc.,
   365 F.3d 353 (5th Cir. 2004) ...................................................................................................75

Strougo v. Lannett Co., Inc.,
    2019 WL 1172992 (E.D. Pa. Mar. 13, 2019) ...........................................................................26

In re Suprema Specialties, Inc. Sec. Litig.,
    438 F.3d 256 (3d Cir. 2006)...............................................................................................26, 27

In re Take-Two Interactive Sec. Litig.,
    551 F. Supp. 2d 247 (S.D.N.Y. 2008)......................................................................................98

Takiguchi v. MRI Int’l, Inc.,
   47 F. Supp. 3d 1100 (D. Nev. 2014) ........................................................................................62

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) ...........................................................................................................26, 75

In re Toronto-Dominion Bank Sec. Litig.,
    2018 WL 6381882 (D.N.J. Dec. 6, 2018) ................................................................................86

In re Tyson Foods, Inc. Sec. Litig.,
    155 F. App’x 53 (3d Cir. 2005) ...............................................................................................76

In re Urban Outfitters, Inc. Sec. Litig.,
    103 F. Supp. 3d 635 (E.D. Pa. 2015) ............................................................................... passim

Utesch v. Lannett Co., Inc.,
   385 F. Supp. 3d 408 (E.D. Pa. 2019) ...................................................................328, 87, 98, 99

In re Valeant Pharm. Int’l, Inc. Sec. Litig.,
    2017 WL 1658822 (D.N.J. Apr. 28, 2017) ..............................................................................41

In re ValuJet, Inc. Sec. Litig.,
    984 F. Supp. 1472 (N.D. Ga. 1997) .........................................................................................58

Vanderhoef v. China Auto Logistics Inc.,
   2020 WL 5105243 (D.N.J. Aug. 31, 2020) .......................................................................87, 91

Weiner v. Quaker Oats Co.,
   129 F.3d 310 (3d Cir. 1997).....................................................................................................61

West Palm Beach Police Pension Fund v. DFC Global Corp.,
   2015 WL 3755218 (E.D. Pa. June 16, 2015) ...............................................................43, 46, 86




                                                                   x
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 12 of 119




In re Westinghouse Sec. Litig.,
    90 F.3d 696 (3d Cir. 1996).......................................................................................................64

Williams v. Globus Med., Inc.,
   869 F.3d 235 (3d Cir. 2017).....................................................................................................28

In re Wilmington Tr. Sec. Litig.,
    29 F. Supp. 3d 432 (D. Del. 2014) ...............................................................................88, 89, 91

Zhengyu He v. China Zenix Auto Int’l Ltd.,
   2020 WL 3169506 (D.N.J. June 12, 2020) ..............................................................................98

STATUTES AND RULES

17 C.F.R. § 240.10b-5(b) ...............................................................................................................57




                                                                   xi
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 13 of 119




                        ABBREVIATIONS AND REFERENCES

The Parties and Complaint:

Lead Plaintiffs              Allegheny County Employees’ Retirement System, Employees’
                             Retirement System of the City of Baton Rouge and Parish of East
                             Baton Rouge, Denver Employees Retirement Plan, IAM National
                             Pension Fund, and Iowa Public Employees’ Retirement System

Energy Transfer or           Energy Transfer LP
the Partnership

Individual Defendants        Kelcy L. Warren (Warren), John W. McReynolds (McReynolds),
                             Thomas E. Long (Long), Marshall McCrea (McCrea), Matthew S.
                             Ramsey (Ramsey), Michael J. Hennigan (Hennigan), and Joseph
                             McGinn (McGinn)

Speaking Defendants          Warren, McReynolds, Long, McCrea, and Ramsey

Complaint                    Operative Class Action Complaint for Violation of the Federal
                             Securities Laws (ECF No. 43) (paragraphs cited as ¶ __)

Class Period                 February 25, 2017 to December 2, 2019, inclusive

Defendants’ Motion to Dismiss Filings:

Def. Br.                     Memorandum of Law in Support of Defendants’ Motion to
                             Dismiss (ECF No. 44-2)

Def. App. A                  Defendants’ Appendix A (ECF No. 44-3)
                             “Statements” means the Alleged Misrepresentations in Def. App. A

Def. Exh. __                 Exhibits 1 – 15 to Def. Br. (ECF Nos. 44-4 through 44-18)

Golan Decl.                  Declaration of Jeffrey W. Golan in Support of Lead Plaintiffs’
                             Opposition to Defendants’ Motion to Dismiss the Operative Class
                             Action Complaint for Violation of the Federal Securities Laws,
                             filed October 5, 2020, with Plaintiffs’ Exhibit (Pl. Ex. __)

Pipeline Projects:

ME1                          Mariner East 1

ME2                          Mariner East 2

ME2X                         Mariner East 2X



                                               xii
         Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 14 of 119




Mariner East System        ME1, ME2 and ME2X

Revolution                 Revolution Pipeline

Pipeline Projects          Revolution, ME2 and ME2X

Regulatory and Investigatory Entities:

DEP                        Pennsylvania Department of Environmental Protection

EHB                        Environmental Hearing Board

FBI                        Federal Bureau of Investigation

PUC                        Pennsylvania Public Utility Commission

PHMSA                      U.S. Department of Transportation, Pipeline and Hazardous
                           Materials Safety Administration

SEC                        U.S. Securities and Exchange Commission

Exchange Act               Securities Exchange Act of 1934

Other Energy Transfer References:

Code or Code of Conduct    Energy Transfer’s Code of Business Conduct and Ethics

Code of Ethics             Energy Transfer’s Code of Ethics for Senior Financial Officers

Sunoco                     Sunoco Logistics Partners LP

Energy Transfer Companies Energy Transfer and Sunoco

Energy Transfer Customers:

EdgeMarc                   EdgeMarc Energy Holdings, LLC

PennEnergy                 PennEnergy Resources, LLC

Other:

bls/d                      barrels per day

HDD                        Horizontal Directional Drilling

LOC                        loss of circulation



                                             xiii
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 15 of 119




NYSE                    New York Stock Exchange

NGLs                    Natural gas liquids (compressed ethane, butane, and propane)




                                        xiv
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 16 of 119




       Lead Plaintiffs hereby respectfully oppose Energy Transfer’s and the Individual

Defendants’ motion to dismiss the Complaint.

I.     INTRODUCTION

       This securities class action concerns Energy Transfer’s scheme to construct some of the

most dangerous pipelines in the United States – the Revolution, ME2 and ME2X (the Pipeline

Projects) – while hiding from investors the Partnership’s repeated violations of critical rules and

regulations designed to ensure the pipelines’ safety and guarantee that citizens’ best interests are

promoted by public officials. ¶ 3. Energy Transfer pressured Pennsylvania officials to grant the

permits for the ME2 projects (despite their woefully inadequate applications), risked Pennsylvania

citizens’ lives and destroyed neighborhoods through reckless construction of the Pipeline Projects,

and hired State constables as paid security to intimidate residents along the Pipeline Projects’ route,

paying them through a web of veiled payments to hide their employment by Energy Transfer.

       To conceal the scheme, and its serious risks to Energy Transfer’s business, during the Class

Period, Defendants made a series of materially false or misleading statements and omissions to

investors. The misstatements and omissions concerned: (i) ME2 and Revolution’s supposed

completion status and timelines, and ME2’s claimed initial throughput; (ii) Energy Transfer’s

purported commitment to safety and responsible planning and construction practices; and (iii)

Energy Transfer’s purported compliance with its own Code of Conduct and Code of Ethics, which

expressly prohibited improper payments to government officials. ¶ 331.

       Consistent with express, undisclosed warnings from the Partnership’s own hired

consultants, Energy Transfer experienced significant obstacles constructing the Pipeline Projects;

thus, Defendants’ claimed completion dates and throughputs were unachievable and materially

misleading when issued. ¶¶ 3, 332-365. Indeed, Energy Transfer knowingly disregarded the risk

of drilling in Pennsylvania’s mine-riddled and limestone-filled geology. The safety risks created


                                                  1
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 17 of 119




by the Partnership’s approach to planning, seeking permits for, and constructing the Pipeline

Projects have materialized. Most spectacularly, in September 2018, the Revolution pipeline

exploded in a “geyser” of fire, incinerating its surroundings and displacing families. ¶¶ 4, 210,

243-248. But problems from construction of the Pipeline Projects were far from isolated. During

the Class Period, ME2’s drilling destroyed lakes, caused numerous sinkholes that ruined

neighborhoods, and caused hundreds of “frac-outs” – where drilling fluids leaked out and

threatened private property and water sources. These rampant problems, many of which Energy

Transfer failed to report to investors, abutting landowners or regulatory entities, led to harsh

regulatory scrutiny, nearly 100 Notices of Violations, Consent Orders, tens of millions of dollars

in fines and penalties, and added delay and costs. ¶¶ 4, 278-330.

       When the truth about the Defendants’ false statements were disclosed to the investing

public, the prices of Energy Transfer’s common units fell sharply, causing significant financial

harm to Lead Plaintiffs and the other Energy Transfer investors they represent. ¶¶ 400-432.

II.    SUMMARY OF THE FRAUD

       Energy Transfer designed the Pipeline Projects to carry large amounts of NGLs – highly

explosive, odorless and colorless gasses – from the Marcellus shale gas fields in western

Pennsylvania to the Marcus Hook port, for export overseas. ¶ 7. The challenging geology of

Pennsylvania necessitated a careful plan to mitigate the serious, life-threatening risks posed by the

Pipeline Projects’ construction, including the use of HDD to drill under or through challenging

geological or high-density residential areas. ¶ 8. Employing HDD through large swaths of

Pennsylvania’s sub-surface rock formations, including underneath lakes and reservoirs, required

understanding Pennsylvania’s geology to prevent catastrophes, such as sinkholes or water

contamination. ¶ 12. Even though Pennsylvania’s geology is well-known for its varying rock and

soil formations that are prone to sinkholes and other disasters (¶ 11) and that the co-location of


                                                 2
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 18 of 119




ME2 and ME2X pipelines alongside ME 1 increased these substantial risks (¶¶ 51-53, 55, 59),

Energy Transfer failed to perform adequate safety planning. Energy Transfer’s failure to consider

these risks caused construction of the Pipeline Projects to be unsafe and to take longer to complete

in compliance with the law than what Defendants told investors. ¶ 10. Thus, once Energy Transfer

began constructing the Pipeline Projects, it ran into serious delays caused by landslides, sinkholes

and frac-outs that prevented Energy Transfer from completing the Pipeline Projects on time and

with the claimed initial throughput. ¶¶ 11, 12, 16, 127, 170, 332-365.

        When Energy Transfer and Sunoco first applied to the DEP for the permits to construct

ME2, as John Quigley, the then-DEP Secretary, told Lead Plaintiffs’ Counsel, Sunoco “wasn’t

even close to submitting a complete application.” ¶ 9. At a March 2016 meeting, Quigley told

Defendant Hennigan that Sunoco’s application was “woefully inadequate.” ¶ 9. Shortly thereafter,

in May 2016, Quigley was terminated as DEP Secretary. ¶ 13. 1 Subsequently, Quigley learned

that “despite continuing deficiencies, the governor’s office ordered my successor to issue the

permit, and he capitulated.” ¶ 13; see also ¶ 92 (summarizing DEP deficiency letters issued on

September 6, 2016, which outlined hundreds of substantive problems with the permit applications

for ME2). There is compelling support for Quigley’s conclusions.

        First, leading up to the DEP’s approval of the ME2 permits on February 13, 2017,

Defendants Hennigan and McGinn, DEP Secretary Patrick McDonnell, and Governor Wolf’s

special assistant Yesenia Bane had private communications, in which the Wolf administration

pressured the DEP to award the permits by mid-February (¶¶ 102-115), which included:

        A December 15, 2016 meeting between McDonnell, Hennigan and McGinn (with Bane
        listed as the contact) that apparently resulted in Energy Transfer and Sunoco discontinuing

1
  Defendants assert that Quigley “resigned” as DEP Secretary for a reason other than his opposition to the
deficient ME2 application (Def. Br. at 41 n.69), a factual issue that may not be determined on a motion to
dismiss, where well-pleaded facts in the Complaint must be accepted as true and reasonable inferences must
be drawn in Plaintiffs’ favor. See page 30 below and ¶¶ 78, 82, 83.


                                                    3
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 19 of 119




        work on the applications and instead starting to mobilize the work itself. ¶ 103;

        Bane’s January 25, 2017 request that McDonnell not send deficiency letters to Sunoco
        before Bane and McDonnell updated the Governor and his Chief of Staff, with McDonnell
        responding: “Understood. I really want to talk thru the permitting office too.” ¶ 106;

        The January 30, 2017 internal meeting of DEP officials in charge of approving the permits
        when a high ranking DEP official told staff to “keep emails to a minimum” and that “if
        something can be handled by phone[,] do so” due to “sensitivity” around ME2. ¶ 108;

        Bane’s February 1, 2017 request for further updates from McDonnell, citing pressure from
        Defendant McGinn: “Where are we? McGinn is asking for a call.” Bane also asked for a
        list of the deficiency items that would be sent to Sunoco, and asked McDonnell: “Are there
        any items that can remain flexible for field adjustments?” ¶ 110.2

        These communications highlight the Wolf administration’s active role in the permitting

process, as it pressured the DEP to grant the permits on a specific timeline, communicated directly

with Energy Transfer representatives, and responded to pressure from Energy Transfer to force

approval of its applications. As a result, the DEP approved the permits on the schedule demanded

by the Wolf administration. As The Guardian reported, “[e]mails, text messages and regulatory

records show that [McDonnell] directed staff to cut short their environmental review even as

numerous shortcomings remained in the project’s permit application” and the DEP “appeared to

be under pressure from Wolf’s office at the time.” ¶ 120.

        Second, the DEP’s staff had drafted a 70-page deficiency letter that was never sent to

enable issuance of the permits according to the Wolf administration’s schedule, before Energy

Transfer’s release of its 2016 year-end results. ¶ 87. The Guardian reported that after Bane texted

Secretary McDonnell directing him to not release a deficiency letter to Sunoco without sending it


2
  These texts expose the Governor’s office’s role in the permitting process at a level going “way beyond”
merely staying abreast of developments. ¶ 112. Causing further suspicion, Bane’s husband, John Bane,
worked as a lobbyist for oil and gas companies, including a company that Energy Transfer agreed to acquire
in late 2015. He later became the president of EQT, which had business dealings with Energy Transfer
relating to the Pipeline Projects. See generally ¶¶ 102, 114, 122, 123. Nevertheless, even after some of
this became public, Yesenia Bane remained the Wolf administration’s point person for the DEP and Energy
Transfer Companies with respect to the ME2 project.


                                                    4
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 20 of 119




to the Governor’s office first, McDonnell wrote to the DEP staff responsible for the pipeline

review: “Govs office needs a list of the outstanding issues ASAP.” ¶ 121. The article explained:

       A DEP senior official who was involved in the Mariner East 2 project, John
       Stefanko, noted in a later legal deposition that McDonnell had directed staff “that
       we needed to make a decision by February 10th,” although the review had been
       scheduled to persist for at least several additional months. ¶ 122.

               Third, rather than require that the permit applications address hundreds of serious

known deficiencies prior to approving them, the DEP granted the permits subject to certain

“special conditions,” conforming to Bane’s suggestion that remaining items could “remain flexible

for field adjustments” (¶ 110). The “special conditions” contained lists of terms and construction

methods the Energy Transfer Companies had to agree to abide by throughout their construction of

ME2. ¶ 118. However, failing to clear the deficiencies before issuing the permits violated The

Clean Streams Law, 25 PA Code § 102, which states that an application is not complete “until the

necessary information and requirements under The Clean Streams Law (35 P.S. §§ 691.1—

691.1001) and [Chapter 102] have been satisfied by the applicant.” ¶ 96; see also ¶ 97. Approving

the permits to allow construction to move forward based on “special conditions” was

unprecedented. A former DEP official who spoke to StateImpact explained that he “had never

known a situation where permits were issued despite the existence of deficiencies.” The official

further explained that “the permits were issued because of pressure from Gov. Tom Wolf’s office

to approve the documents in time to allow Sunoco to meet its construction schedule.” ¶ 119.

       And fourth, the FBI is undertaking a corruption investigation into the issuance of the ME2

permits. As the AP reported on November 12, 2019, FBI agents interviewed current and former

state employees about Mariner East and the permits, focusing their questions on the permitting of

the pipeline, whether Wolf and his administration forced environmental protection staff to approve

construction permits and whether Wolf or his administration received anything in return. ¶ 25. In



                                                5
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 21 of 119




response to that disclosure, the price of Energy Transfer units fell by 2.6% on the first day of the

AP report and an additional 4.3% the next. ¶¶ 425, 432.

       A.       Defendants’ False Statements Regarding the Pipeline Projects’ Construction
                Completion, Throughput, and the Partnership’s Safety Priority

       ME2’s planned route cut across approximately 350 miles, 17 Pennsylvania counties, 570

wetlands, 1,200 streams, and 2,700 properties. ¶ 72. To gain permit approval, the Partnership

needed to explain how it would avoid polluting those water crossings. Energy Transfer planned

to conduct much of the pipeline construction using HDD, a method to lay the pipeline by drilling

an underground channel for the pipe, instead of digging trenches through the ground’s surface. ¶

75 & n.3. But, when drilling through porous stone like limestone, HDD’s pressurized drilling

fluids create a risk of seeping through the ground, rising to the surface or contaminating

underground water supplies, known as an “inadvertent return” or a “frac-out.” ¶ 76.

       After the DEP granted the ME2 construction permits, Energy Transfer repeatedly told

investors that the Revolution and ME2 pipelines were on track to be completed by specific

deadlines with a throughput of 275,000 to 450,000 bls/d. ¶ 15. For example:

               On May 4, 2017, Defendant Long stated that “Our Revolution project is still
                on schedule to be in service in the fourth quarter of 2017”;

               On November 7, 2017, Long claimed that mainline construction of the ME2
                pipeline “will be 99% in the ground and buried by the end of this year” and
                that ME2 would enter service in the second quarter of 2018;

               On February 22, 2018, Long stated that Revolution would go into full
                service once the ME2 and Rover pipelines were in service; Defendant
                McCrea added that “sometime in the second quarter [of 2018], we’ll have
                Mariner on and ready to take barrels from Revolution”; and Long also stated
                “we continue to target placing ME2 into service by the end of the second
                quarter of 2018;

               On May 10, 2018, Defendant Ramsey stated that ME2 would enter service
                in “mid to late” third quarter 2018; and

               During investor presentations from May 31, 2017 through August 14, 2018,


                                                 6
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 22 of 119




                Energy Transfer representatives touted ME2’s “initial capacity” as being
                275,000 barrels of NGLs per day, with an “upside” capacity of up to
                450,000 barrels of NGLs per day.

        Defendants similarly claimed that the Energy Transfer Companies were constructing the

Pipeline Projects safely and responsibly. ¶ 17. For instance:

               On November 8, 2017, Long assured investors that Energy Transfer was
                “very focused on safely and responsibly bringing our projects into service,
                including . . . the Mariner East [projects]”;

               On February 22, 2018, Long reiterated that Energy Transfer “remain[s]
                committed to working closely with … PA DEP and other regulatory
                agencies and are focused on safely and responsibly bringing Phase 2 of …
                ME2 … into service”; and

               On January 26, 2018, Sunoco spokesperson Jeff Shields said that Sunoco
                goes “above and beyond” state and federal safety regulations, and is
                building the pipeline under “stringent” environmental regulations.

        Defendants’ completion, throughput and safety claims were material to investors, as the

in-service dates and throughput of the pipelines would determine when Energy Transfer could

reduce its billions of dollars in capital spending for pipeline construction,3 begin transporting

NGLs through the pipelines, and at what throughputs. ¶ 16. In truth, as a result of its deficient

planning, repeated regulatory violations and other undisclosed construction mishaps, Energy

Transfer’s ability to reach those deadlines and claimed throughput levels was impossible at the

time those claims were made. Id. Indeed, Energy Transfer’s construction of the Pipeline Projects

caused hundreds of safety violations, including the explosion of the Revolution pipeline. ¶ 18.

Today, the Revolution pipeline is still not in service, the ME2 pipeline remains under construction,

and only parts of ME2 are in-service at a reduced throughput of approximately 100,000 barrels per



3
   Energy Transfer initially said that ME2 would require nearly $3 billion in capital expenditures, but by
August 2018, an analyst was estimating that the cost had increased to over $6 billion. ¶ 406. Thereafter,
the Partnership stated that the Pipeline Projects accounted for most of the $1 billion CapEx budget in the
third quarter 2018, and that they were the largest component in the $5 billion budget for 2018. ¶ 452.


                                                    7
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 23 of 119




day, achieved by combining sections of the planned 20-inch ME2 pipe with a nearly 100-year old

12-inch pipeline. ¶¶ 16, 168-181, 210-277, 327-330.

                1.      ME2’s Undisclosed Deficient Planning and Construction Caused
                        Hundreds of Environmental and Permit Violations, Significant
                        Delays, and 65% Less Throughput than Defendants Promised

        Energy Transfer’s construction of the ME2 pipeline resulted in hundreds of DEP and PUC

violations, landslides, sinkholes, LOCs (losses of circulation) and frac-outs. The DEP issued at

least 36 notices of violation in connection with the Pipeline Projects’ construction activities in

2017, and 55 more notices in 2018. ¶ 128.

                        a. ME2’s Problems Across Pennsylvania Destroyed Waterways and
                           Caused Large Sinkholes, Frac-outs, Significant Delays and Safety
                           Violations

        From the outset, Energy Transfer’s widespread misconduct caused significant delay in the

construction of the ME2 pipeline across Pennsylvania. ¶¶ 278-325. Between April 25, 2017 and

June 17, 2017, Sunoco’s drilling resulted in at least 61 frac-outs. ¶ 317; see also ¶¶ 128 (Delaware

County), 133 (Washington County). In its initial report to the DEP concerning the Washington

County frac-outs, Energy Transfer claimed the spills were likely related to conditions related to

“historic deep underground coal mining in the area,” a condition of which the Partnership should

have been aware before conducting HDD operations. Tetra Tech, an Energy Transfer consultant,

determined the risk of further spills was inherent to drilling in that spot. ¶ 133.4


4
   On July 25, 2017, in a proceeding initiated by three environmental groups, the EHB issued an order in
favor of the Environmental Advocates, and temporarily enjoined Sunoco from conducting HDD operations
at 55 different work sites across Pennsylvania. After hearing extensive argument over the dangers HDD
poses to Commonwealth residents, and the lack of diligence Sunoco conducted prior to receiving its HDD
permits, Judge Labuskes suspended the permits to the extent they authorized Energy Transfer to conduct
HDD. ¶ 134. On August 10, 2017, Sunoco entered into a Stipulated Order (the “August 2017 Order”), in
which it agreed to perform “re-evaluations” of the safety of constructing HDD operations at 41 different
work sites, plus an additional 22 HDD sites at which Sunoco had already caused a frac-out to occur during
the installation of ME2 and ME2X, and to perform re-evaluations at any site where a frac-out might occur
in the future. ¶¶ 138-140. After re-evaluating the 63 HDD Re-evaluation Sites, Sunoco submitted
reassessments for 27 of them, all of which were originally designated as “low risk” sites, and resulted in


                                                    8
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 24 of 119




        In July 2017, Energy Transfer’s construction in the vicinity of the “Shoen Road Drill Area”

in West Whiteland Township, Chester County caused water pressure depletion and water supply

pollution damage for 14 homeowners. ¶ 279. Two weeks later, Energy Transfer, through Sunoco,

entered into a Consent Order and Agreement with the DEP, in which the DEP found that the

construction activities had adversely impacted the well water of all 14 homeowners, that Sunoco

had failed to notify the DEP of this as required by Sunoco’s permit, and that Sunoco’s pollution

of these water supplies constituted violations of Pennsylvania environmental laws. ¶ 280.

        ME2 construction, which utilized HDD, also caused significant damage to the Loyalhanna

Lake, in Westmoreland County, and to the Raystown Lake in Huntingdon County. On May 13,

2017, Sunoco caused a frac-out under Loyalhanna Lake, with eight more over the next two months.

¶¶ 282, 284. The Westmoreland County Conservation District (“WCCD”) determined on June 1,

2017, that Sunoco had failed to implement effective Best Management Practices (“BMPs”), in

violation of Pennsylvania law and Sunoco’s Chapter 102 Permit. ¶ 283.

        The WCCD conducted follow-up inspections in July and September 2017, finding both

times that Sunoco again had failed to maintain effective BMPs, violating Pennsylvania law and its

permits, and that it had failed to clean the polluted water in Loyalhanna Lake. ¶¶ 285-286. On

December 15, 2017, the DEP fined Energy Transfer $79,000 for repeated violations in connection

with its HDD activities at Loyalhanna Lake, and found Sunoco “fail[ed] on each occasion to take

necessary measures to prevent pollutants from reaching waters of the Commonwealth.” ¶ 287.



entirely contrary conclusions for many of these sites. When Sunoco first submitted its site evaluations to
the DEP in September 2016, Sunoco labeled 11 of the 143 HDD sites as “medium” risk of a frac-out, with
none having a “high” risk. Later, many of the 27 reassessed sites were designated as posing “a high risk”
or “an increased risk,” or as “susceptible to the inadvertent return of drilling fluids.” And nearly all the
reassessed waterway crossings required a redesign and new DEP approvals. ¶ 143. But Sunoco’s new
designs were still not effective at preventing frac-outs. Since November 2018, Sunoco has caused at least
10 frac-outs at the reassessed sites alone, including one site where a 30,000-gallon spill of Drilling
Pollutants reached a wetland in Berks County. ¶ 143 & n.8.


                                                     9
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 25 of 119




       Energy Transfer’s HDD activities similarly impacted Raystown Lake in Huntington

County. On December 11, 2017, Sunoco reported an LOC of approximately 2,000 gallons of

Drilling Pollutants from its HDD drilling circulation at the Raystown Lake site, and reported

another frac-out on December 20, 2017. ¶¶ 288-289. In the eight days between these frac-outs,

Sunoco also experienced almost daily Drilling Pollutant LOCs, amounting to almost a million

gallons of Drilling Pollutants. While Sunoco was required to immediately report each instance of

an LOC to the DEP upon its occurrence, it did not report the other December 2017 LOCs until

March 5, 2018, and only belatedly submitted a report to the DEP on December 6, 2018 concluding

that at least some of the one million gallons of Drilling Pollutants from the December 2017 LOCs

had polluted the bottom of Raystown Lake. ¶ 290. In a follow-up report submitted on February

18, 2019, Sunoco admitted that between April 9, 2017 and October 30, 2017, its ME2 construction

activities had caused LOCs to occur on 39 separate days, comprising a total of two million gallons

of Drilling Pollutants lost. ¶ 291. In a fuller analysis submitted on July 16, 2019, Sunoco reported

that between April and December 2017, it had failed to report approximately three million gallons

of Drilling Pollutants LOCs, which had polluted approximately 8 acres of the bottom of Raystown

Lake. ¶ 292; see also ¶ 293 (chart of LOCs by day, amount, dates reported, and reporting delays,

which stretched from 75 days to 680 days). On January 3, 2020, the DEP issued a Consent

Agreement and Order relating to Sunoco’s destruction of Raystown Lake, pursuant to which

Sunoco was required to pay a $1.95 million fine and conduct a 110-acre cleanup. ¶ 294.

       Energy Transfer also violated permits obtained for four sites in Berks County, and one site

each in Blair County, Cumberland County, Dauphin County, Perry County, Huntingdon County,

and Washington County. ¶ 296. These violations included:

   1. In November 2017, the Berks County Conservation District (“BCCD”) concluded that
      Energy Transfer’s HDD activities had caused a serious frac-out and that Energy Transfer’s



                                                10
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 26 of 119




        permits did not authorize the Partnership to use HDD activities there. ¶¶ 300-301.

    2. On November 28, 2017, Sunoco identified seven locations where Sunoco had unilaterally
       “field changed” the pipeline crossing method from an open bore trenching to HDD without
       first obtaining DEP authorization. ¶ 305.

    3. On January 3, 2018, faced with Sunoco’s repeated and blatant violations, the DEP halted
       Sunoco’s construction on ME2 and ME2X. ¶ 309. In the DEP’s January 3, 2018 Order, it
       stated: “Sunoco’s unlawful conduct … demonstrates a lack of ability or intention on the
       part of Sunoco to comply with the Clean Streams Law, the Dam Safety and Encroachments
       Act, and the permits issued thereunder. Suspension of the permits … is necessary to correct
       the egregious and willful violations described herein.” ¶ 310.5 On February 8, 2018,
       Sunoco agreed to pay a $12.6 million fine – one of the largest in DEP history – to continue
       construction on ME2. ¶ 313.

    4. On March 7, 2018, the PUC ordered Energy Transfer to temporarily shut down ME1 after
       sinkholes caused by its ME2 construction exposed the ME1 pipe and prevented Sunoco
       from resuming operation of the pipeline until it met all the PUC inspectors’ safety
       requirements. ¶ 315.

    5. On April 27, 2018, the DEP fined Energy Transfer $355,000 for multiple violations of
       Pennsylvania law stemming from 69 separate occasions of frac-outs caused by Energy
       Transfer’s HDD activities. ¶ 314.

    6. On May 21, 2018, in an action commenced by State Senator Dinniman, Judge Barnes
       issued an Order that detailed Sunoco’s extensive history of leaks, water contamination, and
       frac-outs, (¶¶ 319-320), finding “credible testimony … shows Sunoco is operating in an
       unsafe manner, not … designed to protect the destruction of aquifers and private wells”
       and that Sunoco had intentionally decided to proceed in “a rushed manner in an apparent
       prioritization of profit over the best engineering practices available in our time that might
       best ensure public safety” (¶¶ 321-322).

    7. On August 2, 2018, the DEP fined Energy Transfer another $147,000 for its multiple
       violations of Pennsylvania law and the Special Conditions appended to the ME2 permits.
       This fine stemmed from 17 complaints of contaminated water supplies caused by Sunoco’s
       HDD activities. ¶ 323.

    8. In August 2019, the DEP fined Energy Transfer $240,000 for over 100 violations related
       to the ME2 permits in Cumberland, Huntingdon, Lebanon, Perry, Washington, and
       Westmoreland counties. ¶¶ 324-325.



5
 The Complaint refers to the DEP’s January 2018 Order correctly in ¶ 310 as stated above, but inadvertently
says elsewhere that the January 2018 Order was issued by Judge Barnes. See ¶¶ 271 and 443. The pertinent
Orders identified in the Complaint should consist of DEP Orders of January 3, 2018 and January 3, 2020
(¶¶ 271 (in part) and 310), and an Order issued by Judge Barnes on May 21, 2018 (¶ 319).


                                                    11
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 27 of 119




                       b. ME2’s Extensive Problems in Chester County Force Energy
                          Transfer to Cobble Together a “Frankenpipe” with 65% Less
                          Throughput than Promised

       Energy Transfer also caused multiple catastrophic sinkholes on Lisa Drive in West

Whiteland Township that would further delay completion of ME2 and require Energy Transfer to

pivot to re-purposing an older pipeline. ¶¶ 144-161, 168-171. On August 8, 2017, Energy Transfer

submitted a “Void Mitigation Plan” to the DEP that labeled the Lisa Drive Site a “very low risk.”

¶ 144. However, the “very low risk” designation was contrary to two reports from Energy

Transfer’s consultants. ¶¶145-146. First, on October 16, 2017, GES issued a report warning that

the Lisa Drive HDD site “passes through Ledger Formation and Conestoga Formation limestones

and dolomites which are locally known for karst development” and that “carbonate rocks (Ledger

and Conestoga Formations) are prone to sinkhole development and solution openings, and should

be thoroughly investigated before construction.” ¶ 145. Second, Tetra Tech similarly alerted

Energy Transfer to the severe risk of sinkholes. ¶ 146.

         Despite these warnings Sunoco continued HDD construction in the area and, on

November 11, 2017, Energy Transfer’s drilling of the ME2 pipeline caused a 500-gallon frac-out

and sinkholes to appear at the Lisa Drive site, with “geysers of drilling fluids” released in the area.

¶¶ 148-149. In response, the DEP issued a Notice of Violation on November 16, 2017, citing

Energy Transfer’s “history of incidents” near Lisa Drive and detailing the numerous frac-outs. ¶

151.

       Multiple additional sinkholes also appeared (¶ 154), which forced public water utility

company Aqua America to perform emergency remediations at multiple points on the pipeline

path to prepare for a potential collapse of their water lines. This is particularly troubling since

Aqua’s Chief Environmental Officer had emailed Energy Transfer ME2 Senior Director Matthew

Gordon five months earlier, on July 17, 2017, explicitly warning Energy Transfer of the damage


                                                  12
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 28 of 119




HDD operations could cause in this area. ¶ 155.

       Despite (a) warnings from Energy Transfer’s consultants and Aqua; (b) acknowledgment

that the Lisa Drive Site borders a known limestone formation; (c) knowledge that almost half of

the HDD path at the Lisa Drive site travels through carbonate rock; (d) awareness that Lisa Drive

is atop a karst formation (that may include limestone), and (e) evidence that Lisa Drive is at a fault

location where two formations converge, Energy Transfer spokesperson Jeff Shields responded to

allegations that Energy Transfer was putting Lisa Drive residents at risk with its HDD operations

by denying that the karst rock formations at the Lisa Drive caused the frac-outs and sinkholes.

Instead, Energy Transfer falsely claimed that “construction through this area is safe. There is some

karst [a rock structure that contains limestone] north of this area, but it does not impact this area.”

¶¶ 156, 355, 371. Shields’ assertion omitted that Energy Transfer was aware that, at the very least,

the first third of the HDD path at the Lisa Drive Site traversed known limestone formations, which

dramatically increased the risk of frac-outs and sinkholes. ¶ 156.

       Four months after the DEP issued its November 16, 2017 Notice of Violation, four

additional sinkholes appeared, when Energy Transfer resumed testing the structural integrity of

the ME2 route near Lisa Drive. ¶ 157. Nearly a year later, on January 20, 2019, Energy Transfer

caused another sinkhole to appear near Lisa Drive, which exposed the ME1 pipeline and led to a

shut-down of production transportation through a 7-mile section of the ME1 pipeline. ¶ 159.

Sunoco blamed “recent heavy rains” for the sinkhole, but well-designed pipelines should be able

to remain safe even with heavier than average rainfalls. ¶ 160. Meanwhile, Energy Transfer

executives and spokespersons repeatedly told investors that the ME2 pipeline would be completed

by specific dates and with an initial throughput of 275,000 bls/d. See ¶¶ 332-365.

       Yet, due to the stops and starts on the pipeline’s construction caused by Energy Transfer’s




                                                  13
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 29 of 119




deficient planning for the construction and its unsafe construction practices manifesting in delays

in places like Lisa Drive, Energy Transfer realized that it would have to join the new ME2 20-inch

pipe with a nearly century old 12-inch pipe, in order to meet its 2018 in-service agreements. ¶¶

20, 170, 177.

        On June 15, 2018, Energy Transfer filed an Operator Registry Notification with the U.S.

Department of Transportation, Pipeline and Hazardous Materials Safety Administration (PHMSA)

for use of the 12-inch pipe to tie into ME2’s 20-inch pipe. ¶ 171; see also Golan Decl., Pl. Ex. 1

(the “Notification”).6 The Notification identified June 15, 2018 as the “[a]nticipated start date of

field work activities” for the Frankenpipe, which meant that Energy Transfer had realized the need

for the Frankenpipe earlier than June 15, and began planning for it well before that date. The filing

notified the PHMSA that Energy Transfer intended to commence work on June 15, 2018, to reverse

the flow within the pre-existing 12-inch pipeline that runs for 23.64 miles through Chester and

Delaware Counties, change its use from “refined product service to HVL,” and tie that segment

into a 20-inch pipeline “currently under construction.” Pl. Ex.1 at pages 1 and 4 of 6.

        Despite Defendants’ knowledge that Energy Transfer could not complete ME2 on schedule

with 20-inch pipe, Defendants continued to falsely tell investors until August 2018 that ME2’s

initial capacity would be 275,000 barrels of NGLs per day, with an “upside” capacity of up to

450,000 barrels of NGLs per day. E.g., ¶¶ 169, 338, 340.7 This included Defendants’ false claim


6
   Lead Plaintiffs’ Counsel obtained the Notification through a FOIA request to the PHMSA, which
provided it on the same day that Defendants filed their motion to dismiss the Complaint. Notwithstanding
that Lead Plaintiffs did not then have this document, the Complaint pleads – based on other credible sources
– that Energy Transfer and Sunoco were planning to pump NGLs through an existing 12-inch pipeline, that
they had filed a request for this change with the PHMSA, and that they had earlier informed certain
townships and public utilities about their plan to repurpose the old pipeline. ¶¶ 171, 180, 447.
7
  Defendants take the position that their June 19, 2018 projected completion and throughput statements for
ME2 could not have been false given the timing of a July 3, 2018 press report pleaded in the Complaint.
Def. Br. at 13 & Def. App. A at n.4 (Item 10). However, the Complaint merely avers that the press reported
on July 3, 2018 that Energy Transfer had sought approvals for using the smaller pipe. ¶ 171. The Complaint


                                                    14
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 30 of 119




to investors of a 275,000-barrel initial throughput on June 19, 2018—after Energy Transfer had

already told the PHMSA of the need for the Frankenpipe. Energy Transfer hid from investors the

true impact of the Frankenpipe until August 2018, when it disclosed the need to delay full ME2

completion of the old pipeline on its earnings call. Only after being pressed by analysts did

investors learn, on August 10, 2018, that Energy Transfer’s ad-hoc cobbling together of the old

and new pipelines would result in a 65% reduction in ME2’s initial throughput when the ME2 was

brought online, from the claimed 275,000 to 450,000 bls/d to only approximately 100,000 bls/d

on ME2’s initial in-service date, and that the full completion of ME2 would be further delayed.

These disclosures caused a 5.6% drop in the price of Energy Transfer units from August 9 to

August 13, 2018. ¶¶ 181, 401-408, 432.

                2.      Energy Transfer’s Undisclosed Deficient Planning and Construction
                        of the Revolution Pipeline Results in an Explosion and Safety Issues
                        So Severe that the Pipeline Could Not Be Completed

        The Revolution project consisted of a pipeline that would transport gas drilled by Energy

Transfer customers to a processing plant that would have separated liquid natural gas into methane

and various other NGLs (the “Revolution Plant”). Compressed NGLs from the Revolution Plant

were then to be sent through either ME2 or Energy Transfer’s Rover pipeline. Construction on

the Revolution began on March 14, 2017, and Energy Transfer represented that it would be

completed by mid-2017. ¶ 211.



further alleges, based on statements on West Whiteland Township’s website, that Energy Transfer had sent
the notice to the PHMSA about the need for the Frankenpipe by mid to late June 2018. ¶ 447. Despite
knowing that Energy Transfer sent the notification to the PHMSA by June 15, 2018, Defendants falsely
assert in their motion to dismiss that Plaintiffs’ allegation that Energy Transfer notified PHMSA in “mid to
late June” could only mean it occurred after June 19 (when Defendants made their June 19 statement), but
Defendants knew it plainly came beforehand. Since the planning for and decision to use the 12-inch pipe
as a tie-in with ME2’s 20-inch pipe could not have been instantaneous, not only does the June 15, 2018
Notification show that Energy Transfer’s statements of June 19, 2018 were false and misleading, but it
provides support for the allegations that the Partnership’s statements of April 9, 2018 and May 24, 2019
were false and misleading for the same reason. See ¶ 340; Def. App. A, Item 11 & n.1.


                                                    15
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 31 of 119




        In early 2017, Energy Transfer filed notifications that it would not be able to fulfill certain

of its timing performance obligations and at least one customer, EdgeMarc, abandoned its

commitment to transport natural gas through the Revolution. ¶ 212. In order to lure customers

back to Revolution, Energy Transfer engaged in a campaign of misrepresentations to its customers,

promising concrete in-service dates, and said that if Energy Transfer missed those dates customers

could freely exit their contracts. EdgeMarc and another customer, PennEnergy, entered into

contracts with Energy Transfer with the condition that Energy Transfer would place a safe, legal,

and structurally sound pipeline “in-service” by October 1, 2018 (PennEnergy’s contract) and by

January 1, 2019 (EdgeMarc’s contract). Satisfying customer contracts thus motivated Energy

Transfer to cut corners and engage in unsafe planning and construction tactics. ¶ 212.

                        a. Planning and Construction Issues on the Revolution Pipeline

        While making statements to its customers and investors about when the pipeline would be

in service (and representing that it would be safe and structurally sound), the Partnership concealed

highly material information that not only “cut against” these representations but also made it

impossible for the pipeline to be constructed safely and on schedule. For instance:

        1. In January 2016, Energy Transfer hired Terracon Consultants to investigate the
           Revolution route. ¶ 222. Terracon’s Geohazard Evaluation Report detailed that the
           proposed Revolution path would “encounter primarily shale bedrock,” which ranks as
           a ten out of ten on Terracon’s hazard scale due to its “high potential for geological
           hazards,” and had a high frequency of “steep slopes, deeply weathered rock, and
           remnants from both surface and underground mining activities.” Terracon “anticipated
           that identification and mitigation of both landslide and subsidence geohazards will be
           challenging and require careful observation and mitigation.” ¶ 223.8

        2. Energy Transfer also knew that the area of the Revolution Explosion had been
           described – prior to the explosion – as “dangerous and unstable” by the U.S. Army
           Corps of Engineers, and that data published by the U.S. Geological Survey designates

8
  Terracon also conducted four “scan line reviews,” including one segment that was less than 500 feet from
the ultimate site of the September 2018 explosion on the Revolution pipeline (the “Explosion Site”).
Terracon reported that this particular area showed multiple signs of landslide susceptibility, including
evidence of “rotational slip,” “hummocky topography,” and “fallen and leaning trees.” ¶ 224.


                                                   16
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 32 of 119




           the area in Western Pennsylvania where the Revolution Explosion occurred as one of
           the areas in the United States with a high incidence of landslides. ¶ 241.

       3. Energy Transfer’s permitting documents confirm that Energy Transfer knew, since
          2015, that the area near the Revolution Explosion “included a ‘slip’ landslide area”
          with “dangerous and unstable hillslope terrain.” ¶ 252 (text and picture).

       Notwithstanding these warnings, Energy Transfer proceeded with construction as planned,

removed vegetation, failed to take necessary precautions, and committed hundreds of violations of

its construction permits. ¶¶ 226-227. Examples of the Partnership’s actions, which completely

undercut its in-service date and safety representations, include that:

       1. Energy Transfer’s permits required it to conduct inspections “on a weekly basis and
          after each stormwater event . . . to ensure effective and efficient operation” (¶ 228) and
          its approved plans stated that “[c]onstruction activities in areas susceptible to slope
          failures should be investigated and evaluated by a licensed Geotechnical Engineer in
          order to address any stability issues.” ¶ 229. But in January 2017, the DEP, along with
          various other regulatory bodies, cited to dozens of deficiencies including missing or
          undersized BMPs, gaps in protection, and BMPs oriented in a way that would cause
          discharges back to the work area or toward dwellings. ¶ 230.

       2. From November 2017 to March 2018, the DEP inspected a section of the Revolution
          pipeline at least ten times, resulting in over a dozen violations of the Clean Streams
          Law and a June 2018 Consent Order and Agreement (“June 2018 Order”). ¶ 231. The
          June 2018 Order found that Energy Transfer had violated Pennsylvania’s
          environmental, dam safety and water management regulations, and erosion and
          sediment control regulations. At least 39 different sections of the pipeline experienced
          significant soil stability issues, including landslides, slope failures, and ground cracks.
          As a subsequent report by one of Energy Transfer’s own consultants confirmed, at least
          18 sections of the pipeline exhibited signs of historic, deep-seated landsliding, several
          of which were crossing the pipeline alignment. ¶ 232.

       3. In February 2018, a landslide – which Energy Transfer would later classify as “major”
          – occurred in a right-of-way in Beaver County, Pennsylvania. The landslide occurred
          in an area mapped as a “known landslide feature” and described as “soil and rock
          susceptible to landsliding.” ¶ 235.

       4. In April 2018, another landslide occurred in Independence Township. This one also
          occurred in an area mapped as a “known landslide feature” and described as a “cove
          underlain by clay layer.” ¶ 236.

       5. Also in April 2018, an internal Energy Transfer report stated that a slip had developed
          from an unrestored right of way and went down the slope of the right of way under a



                                                 17
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 33 of 119




           power transmission line. The report noted that a “significant and very steep drop off
           on the edge of the ditch-line … will make it difficult to restore properly.” ¶ 237. This
           slip occurred approximately 30 feet from the landslide at the eventual Explosion Site.
           Energy Transfer attempted to stabilize the area without a permit and, as the DEP later
           found, neither an engineer nor any other geotechnical expert was consulted by field
           staff when this work was performed. ¶ 238.

       6. From May 3, 2018 to May 29, 2018, Energy Transfer was cited for at least 15 violations
          at a section of the Revolution pipeline in Independence Township, including failure to
          implement and maintain effective BMPs, failure to provide temporary stabilization of
          the area in question, and failure to comply with its permit conditions. ¶ 234.

       On or about June 1, 2018, Energy Transfer reported to the DEP that the Revolution pipeline

was “mechanically complete and ready to be placed into commercial service,” ¶ 239, in line with

its prior statements to investors that construction was “mechanically complete” and that

Revolution would go into full service once the Partnership’s ME2 and Rover pipelines were in

service. See ¶¶ 343, 345, 350. However, stability and soil movement complications at the eventual

Explosion Site itself continued during the summer of 2018. An Environmental Inspection Daily

Report dated July 30, 2018 indicated that crews at the eventual Explosion Site were still dealing

with “multiple slip areas.” ¶ 240. Moreover, daily inspection reports in the seven to ten days prior

to the September 10, 2018 Revolution Explosion show that Energy Transfer failed in its belated

attempts to stabilize the Explosion Site. ¶ 240.

                       b. The Revolution Explosion and Its Aftermath

       On September 9, 2018, Energy Transfer began the multi-day commissioning process that

needed to be completed before the Revolution could be placed in-service. This process included

“purging” all the air from inside the pipeline, and “packing” the pipeline with enough gas to raise

pressure inside the pipeline to the desired level. ¶ 243.

       Energy Transfer never completed the commissioning process. At approximately 4:56 a.m.

on September 10, 2018, Energy Transfer’s deficient pipeline planning and construction practices




                                                   18
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 34 of 119




resulted in the rupturing of the Revolution and a massive explosion in connection with a landslide

that occurred in Center Township, approximately 25 miles outside of Pittsburgh. ¶ 244. Residents

reported that the roar from the geyser of fire was so loud that they thought a plane was headed

straight for their homes. Of the 800 calls that came into Beaver County’s 911 center, only a

handful of callers correctly identified that the Revolution had ruptured and exploded. No one at

the fire department or at the township even knew there was gas inside the Revolution at the time,

and Energy Transfer had still been moving dirt days before the blast occurred. ¶ 245. The resident

closest to the explosion site, whose house was engulfed in flames by the explosion, had notified

Energy Transfer that the hillside at the Explosion Site had a slip a few days earlier, and was told it

had been fixed. ¶ 247. In a letter Energy Transfer sent to residents the next day, Energy Transfer

admitted that its “initial site assessment” revealed that a landslide occurred, but sought to explain

that while it knew that “this type of land movement has been occurring throughout the state,”

Energy Transfer attributed that “to the unprecedented amount of rainfall.” However, the rainfall

in the Pittsburgh area was nothing exceptional. ¶ 248.9

        Following the Revolution Explosion, on Monday October 29, 2018, the DEP issued an

order requiring Energy Transfer to “immediately stabilize disturbed areas, repair erosion control

features, and stop all other earth moving activities associated with the Revolution Pipeline” (the


9
  Energy Transfer hired Terracon to conduct a post-explosion investigation. The investigation uncovered
evidence pointing to a bad weld as a cause of the explosion, but Terracon also concluded that the slope on
which the Revolution was built is “generally too steep to be permanently stabilized using solely earthwork
measures and that stabilization of the slope will require mechanical means such as retaining
structures/walls, piles, ground anchors, etc.”—the same recommendations Terracon provided in its initial
Hazard Report that Energy Transfer disregarded. ¶ 254. Defendants aver that the explosion was caused by
a bad weld. Def. Br. at 38 n.65. This is another counter-narrative that depends on the Court deciding a fact
question at this stage, and it should accordingly be disregarded on a motion to dismiss. The decision to
place the pipeline in that area was fraught with known risks, as was the decision to start the commissioning
process notwithstanding known movements in the substructure just days before. All of these facts meant
that the pipeline could not have been “mechanically complete,” i.e., ready to commence operations, on
February 22, 2018, when that statement was made to investors (¶ 350), and the Partnership’s statements
about its commitment to safety were similarly false or misleading.


                                                    19
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 35 of 119




“October 2018 Order”), ¶ 255, causing a 4.0% drop in the price of Energy Transfer units. ¶ 256.

The DEP’s press release commenting on the October 2018 Order stated that the DEP’s

“inspections discovered violations including unreported landslides, impacts to aquatic resources,

construction activities occurring in unpermitted areas, and several sections of the pipeline that

required the installation of additional measures to prevent accelerated erosion.” ¶ 257. Despite

the DEP’s shutdown of the Revolution, during a presentation held on November 13, 2018,

Defendants told Energy Transfer investors that the Revolution would still be operational in 2018,

comments that it reiterated at a conference on December 5, 2018. ¶ 258.10

        Between the explosion and the first week of January 2019, the DEP performed 46

inspections of the Revolution pipeline. All of them noted continuing violations. ¶ 261. Moreover,

after Energy Transfer informed EdgeMarc – falsely – that the Revolution was expected to receive

regulatory approval by mid-February 2019 and that it would be repaired and operational by May

1, 2019, EdgeMarc contacted Pennsylvania regulators and was told that “the clock [wasn’t] even

ticking yet” and no timetable had been set or conveyed to Energy Transfer. ¶ 262.

        On a February 21, 2019 investor call, Energy Transfer Chairman and CEO, Kelcy Warren,

admitted to Energy Transfer’s reprehensible conduct constructing the Revolution and ME2:

        We made some mistakes and specifically, now we’d like to talk about
        Pennsylvania, and we’re going to take our medicine and fix those mistakes and
10
  On December 3, 2018, pursuant to the October 2018 Order, Energy Transfer issued its Stabilization Plan,
Landslide Plan, and Updated ESC Plan. Between March 1, 2019 and December 9, 2019, Energy Transfer
submitted six revisions, five of which were rejected and met with deficiency letters. ¶ 260. On January 9,
2019, the DEP notified Energy Transfer that it had “failed to comply with the [October] 2018 Order” (the
“January 2019 Notice”). According to the January 2019 Notice, Energy Transfer had, for four months after
the explosion, “[f]ailed to install flagging, markers, or signs at the site,” failed to “cease sediment laden
discharges into Commonwealth waters,” and failed to “temporarily stabilize disturbed areas.” ¶ 263.
Ultimately, on February 8, 2019, the DEP sent a letter to Energy Transfer admonishing the Partnership for
failing to remediate the Explosion Site. According to the letter, the DEP determined that Energy Transfer
had “failed to comply with the Department’s October [] 2018 [] Order, as well as [ESCG] Permit
authorizations … issued for construction of the Revolution Pipeline.” The DEP stated that the permit hold
would continue until Energy Transfer “demonstrates to the satisfaction of the [DEP] that its unlawful
conduct has been corrected.” ¶ 264.


                                                     20
         Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 36 of 119




         complete good projects from this point forward, not insinuate that everything we’ve
         done has been bad, it’s just we’ve made some mistake[s] that we’re not proud of.

¶ 266. The Revolution pipeline remains out of service to this day.

         The Partnership’s “mistakes” – which presumably referred to both the ME2 and Revolution

projects – nevertheless continued. Between September 2018, when the Explosion occurred, and

December 13, 2019, the DEP found that “at least [19] distinct sections of the Revolution Pipeline

were not temporarily or permanently stabilized, which resulted in numerous slides within and

outside of the” permitted area, that Energy Transfer had caused “at least 352 separate occurrences

of accelerated erosion and sedimentation,” and that it had discharged sediment laden water on “at

least 540 different occasions” into various creeks, streams and other bodies of water. In addition,

“at least 868 BMPs were not properly implemented or maintained,” and “at least 1,359 BMPs were

either not installed or installed improperly, contrary to the ESCGPs.” ¶ 269. Moreover, “on at

least 244 occasions, [Energy Transfer] did not submit corrective action reports after BMP failures.”

Id. The non-compliance resulted in the total elimination of at least 23 streams and 17 wetland

areas, and the shortening or altering of 120 streams and 70 wetlands. ¶ 270.

         On January 3, 2020 – exactly two years after the DEP issued the January 2018 Order

reprimanding Energy Transfer for its “willful and egregious” violations of Pennsylvania law

during its construction of ME2 – the DEP issued an Order that admonished Energy Transfer for

willful and egregious violations of Pennsylvania law during its planning and construction of the

Revolution. The DEP’s Order made numerous findings of Energy Transfer’s appalling conduct,

and ordered Energy Transfer to pay a $30.6 million fine, the largest the DEP has ever issued. ¶

271.11


11
  Further confirming that placing and constructing the Revolution pipeline along its route rendered Energy
Transfer’s safety and in-service statements false or misleading when made, the problems with the pipeline
continue. An April 27, 2020 article reported that Energy Transfer had committed 596 new environmental


                                                   21
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 37 of 119




        B.      Defendants’ False Statements Regarding Energy Transfer’s Code of Conduct

        Throughout the Class Period, Energy Transfer assured investors that it adhered to exacting

ethical standards in its dealings with government officials, which the Partnership codified in its

Code of Conduct. Energy Transfer touted the Code in its SEC filings, and referred investors to

the Partnership’s website, where Energy Transfer published the Code throughout the Class Period.

¶ 63. It represented that the Code identified requirements, not aspirations: the Code explained

that “[i]n all instances, the policies of the Company require that the business of the Partnership

Group be conducted in a lawful and ethical manner. Every Employee [defined to include officers]

acting on behalf of the Partnership Group must adhere to these policies.” ¶ 64.

        The Code focused on the heightened ethical ramifications of the Partnership’s dealings

with government officials, explaining that “[w]hat is acceptable in the commercial business

environment may be entirely unacceptable in dealings with the government (U.S. or foreign),” and

stating that its employees “should not provide . . . anything of value to government officials,

employees and consultants, or members of their families, in connection with Company business

without written approval from the Company’s Chief Compliance Officer or the Company’s Legal

Department.” The Code further explained: “Employees must respect and obey the laws of the

cities, states and countries in which the Partnership Group operates.” ¶ 65.

        The Code specifically set forth Energy Transfer’s strict policies prohibiting payments or




violations since the January 2020 Order. Inspections of the Revolution pipeline account for less than 1%
of the DEP’s 8,200 evaluations of well sites and pipelines since January 1, 2020, but the Revolution
accounted for 19% of the violations. Between the Revolution Explosion and the January 2020 Order,
Energy Transfer accumulated approximately 8½ violations per inspection relating to the Revolution. Since
January 1, 2020, this rate increased to nearly 10 violations per inspection. ¶ 274. As of May 1, 2020,
Energy Transfer owes the DEP nearly $2.5 million, but the DEP has yet to receive these funds. ¶ 276.
Energy Transfer has also still not begun fixing the actual pipeline, since it cannot start that work until it
demonstrates to the DEP that it has erosion under control at the Explosion site. But in February 2020 an
inspector arrived at a Revolution worksite and found it “actively moving.” ¶ 273.


                                                     22
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 38 of 119




use of Partnership funds to “secure special treatment for the Partnership Group.” These policies

were broad in scope, applying regardless of whether conduct was technically “lawful or unlawful”

or was conducted by the Partnership, individuals, or third parties employed by the Partnership.

The Partnership also broadly defined “sensitive” payments as including “receipts from or

payments to governmental officials or employees” and “corporate political contributions,” and it

prohibited attempts to “disguise” sensitive payments in “any . . . manner.” ¶ 66.12

                1.       Code Violations Pertaining to ME2’s Permitting Process

        Contrary to Defendants’ repeated assurances to investors that Energy Transfer acted in

accordance with its Code of Conduct and had lawfully obtained valid permits for ME2, and

unbeknownst to investors, Defendants, as described above, made use of coercion and other illicit

means of forcing the DEP to approve the construction permits that were critical to the development

of ME2. Energy Transfer then proceeded to (a) violate DEP Orders and construction requirements,

(b) construct the Pipeline Projects notwithstanding explicit warnings and knowledge that their

paths were prone to landslides and sinkholes; and (c) misrepresent to investors and regulators the

actual status of its construction activities, the pipelines’ in-service dates, and their throughput. All

of these constituted violations of the Code of Conduct. ¶¶ 14, 399.

                2.       Code Violations Pertaining to Energy Transfer’s “Unwritten Policy,”
                         Its Hiring of Pennsylvania Constables, and Its Concealed Payments

        To deter opposition by homeowners and environmental activists, Energy Transfer had an

“unwritten policy” to hire government officials to act as security around its pipeline construction

sites. ¶ 166. Here, pursuant to its “unwritten policy,” Energy Transfer hired Pennsylvania


12
   In addition to the Code, Energy Transfer adopted specific policies applicable to its highest executives –
its CEO and CFO, i.e. Defendants Warren and Long during the Class Period. Specifically, Energy Transfer
maintained a Code of Ethics that required its CEO and CFO, among other things, to “[n]ot violate applicable
laws, rules and regulations of federal, state and local governments, and other appropriate private and public
regulatory agencies.” ¶ 68.


                                                     23
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 39 of 119




Constables to serve as the security force for ME2 while armed and wearing their uniforms and

badges. To disguise its payments to the Pennsylvania Constables that Energy Transfer hired, the

Partnership concocted a maze of payments through a series of its contractors and subcontractors.

¶¶ 204, 209. This misconduct violated the Partnership’s Code, which forbade payments to

Government employees, whether illegal or not, or attempts to conceal such payments. ¶¶ 163-164.

       According to internal Energy Transfer documents, Energy Transfer’s desire to have armed

constables in uniform to provide security began at least as early as August 17, 2017. That day,

Frank Recknagel, an Energy Transfer employee who managed security for the Mariner East

project, wrote a text message about a site in Elverson, Chester County (which is approximately 30

minutes northwest from Lisa Drive by car). Recknagel’s text read that he was “working on a plan

to have a licensed armed/un[i]formed PA State Constable provide coverage at this specific area.”

¶ 165. A few months later, on November 30, 2017, when an employee of a security firm

responsible for hiring the constables suggested it might be easier to use off duty police officers to

provide security for ME2, Recknagel emailed that it was Energy Transfer’s “unwritten policy” to

use “On Duty” law enforcement, sheriffs, or Constables to provide armed security. ¶ 166.

       Much of Energy Transfer’s improper actions in this respect came to light through the

investigation conducted by the Chester County District Attorney’s office (“Chester County DA”).

On December 19, 2018, the Chester County DA announced an ongoing criminal investigation into

the construction of the Mariner East System and its owners in light of “sinkholes created by the

pipeline drilling, contaminated well water,” and “subtle and not-so-subtle bullying of Chester

County citizens.” ¶ 22. In response, Energy Transfer’s unit price fell 5.4% from December 19-

21, 2018. ¶ 432. Nine months later, on August 8, 2019, the Chester County DA announced that

his office was charging the Pennsylvania Constables hired by Energy Transfer to guard pipeline




                                                 24
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 40 of 119




construction sites with bribery. The Chester County DA’s investigators said that Chester County

residents had reported that armed security guards identified themselves as state constables on their

property. ¶ 24.13 The charging document and press release issued by the Chester County DA on

December 3, 2019, stated that State Constables “sold their badges and official authority,” and that

Energy Transfer “bought those badges and authority, then used them as a weapon to intimidate

citizens” and that Energy Transfer “attempted to conceal their activity through a maze of

companies and payments.” ¶ 26. According to the Chester County DA, Energy Transfer “used a

shell game to hide payments to the Constables. … Every step of the payments was hidden and

cloaked” and “Recknagel and Energy Transfer wanted the power of the badge to enforce their

corporate will and engaged in illegal activity to make it happen, then hid the payments in a

byzantine process to avoid detection of their role.” ¶ 440. As the Complaint further alleges:

        Energy Transfer intentionally, knowingly and falsely attempted to distance [its]
        relation from these constables through its statement that “Constables Johnson and
        Robel were not Sunoco or Energy Transfer employees. They were employed by
        Raven Knights, who provided security services and personnel. We have a code of
        conduct for all contractors and third party vendors that clearly states what are
        acceptable behaviors and business practices, and we expect our contractors and
        their employees to adhere to that.” Yet, contrary to these misleading assertions,
        documents obtained by the Chester County DA’s office show that the Constables
        were hired at the direction of Energy Transfer employees, such as Recknagel, and
        that payment to law enforcement for their authority is a company policy.

¶ 441. These activities violated the Partnership’s Code of Conduct, and made Defendants’

statements throughout the Class Period about the Code materially false or misleading. Indeed, the


13
   Defendants assert that the payments made to the Constables were not bribery or illegal based on
developments since the filing of the Complaint. Def. Br. at 29; Def. Exhs. 2 & 3. First, this says nothing
about whether the payments made to the Constables violated the Partnership’s Code of Conduct, which
expressly prohibits conduct that may not be illegal. Second, it is not a dispositive ruling that Recknagel’s
actions did not constitute bribery. Rather, the charges against Energy Transfer’s Recknagel appear to have
been dismissed based on the Court’s concerns that they were not specific enough in terms of Recknagel’s
own actions, rather than that they did not adequately allege an illegal bribery scheme. Third, a later article,
“Constables want pipeline charges thrown out” (attached to Golan Decl. as Pl. Ex. 2), reports that “no
decision had yet been made by [the DA’s office] on whether [to] refile the charges against Recknagel.”


                                                      25
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 41 of 119




description of the Code itself was materially misleading because the Partnership had an “unwritten

policy” that was directly contrary to the provisions in the Code. In response to the December 3,

2019 disclosure revealing the falsity of Defendants' prior statements, the price of Energy Transfer

units fell by 2.0%. ¶ 432.

III.   ARGUMENT

       To state a claim for securities fraud under Section 10(b) of the Exchange Act, a plaintiff

must allege that defendants made a misstatement or omission of material fact with scienter in

connection with the purchase or the sale of a security upon which the plaintiff reasonably relied

and that plaintiff’s reliance was the proximate cause of its injury. Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27, 37 (2011); Inst. Inv’rs Group v. Avaya, Inc., 564 F.3d 242, 251 (3d Cir.

2009). The Complaint adequately pleads each of these elements.

       With respect to falsity, a plaintiff “must specify each allegedly misleading statement and

the reasons why the statement is misleading.” Avaya, 564 F.3d at 252 (citing Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 321 (2007)). A statement is false or misleading if it is

“factually inaccurate, or additional information is required to clarify it.” Strougo v. Lannett Co.,

Inc., 2019 WL 1172992, at *8 (E.D. Pa. Mar. 13, 2019). An omission can also satisfy this element

if a plaintiff alleges “some fact, known to defendants at the time of the statements, the disclosure

of which would have made the statement clearer or more correct.” Id.

       Courts must accept all well-pleaded factual allegations in a complaint as true and draw all

reasonable inferences in favor of the plaintiff. See Tellabs, 551 U.S. at 322; see also In re Suprema

Specialties, Inc. Sec. Litig., 438 F.3d 256, 281 (3d Cir. 2006) (“At the pleading stage… plaintiffs

are entitled to the benefit of all reasonable inferences based on the detailed and specific allegations




                                                  26
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 42 of 119




in their complaints.”).14 Further, “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). Accordingly, when allegations have facial plausibility, they

are entitled to be credited on a motion to dismiss. See, e.g., In re Enzymotec Sec. Litig., 2015 WL

8784065, at *13 (D.N.J. Dec. 15, 2015).

        A.       The Complaint Sufficiently Pleads the Falsity of Defendants’ Misstatements
                 and Omissions Regarding the Pipeline Projects

        Citing an unpublished Sixth Circuit decision, Defendants assert that each statement in a

securities complaint “must withstand an exacting statement-by-statement analysis of objective

falsity.” Def. Br. at 7 (citing Bondali v. Yum! Brands, Inc., 620 F. App’x 483, 491 (6th Cir. 2015)).

Defendants then remove each misstatement from the context necessary for its comprehension.

Such cherry-picking is not the standard for assessing pleadings under the PSLRA and is not the

law in this District.15 In assessing a complaint’s allegations of falsity, the test is not whether each


14
   Defendants’ proposed counter-narratives, noted above, must be disregarded because a motion to dismiss
“is not the procedural stage in which the Court can resolve competing facts.” See, e.g., Grimm v. Crane
Room Grille, Inc., 2019 WL 2996990, at *3 (W.D. Pa. July 9, 2019).
15
   Defendants claim that the purpose of their Def. App. A “is to organize the allegations in the Complaint
for the Court.” Yet, Def. App. A splits the Complaint’s alleged false statements into as many parts as
possible to prevent a consideration of their full context. Def. App. A separates the Complaint’s false and
misleading statements into arbitrary buckets, divides statements made on the same day and in the same
disclosure, and often presents these fragments out of chronological order. Defendants concede that while
“[c]ertain paragraphs of the Complaint … contain multiple alleged misrepresentations,” those paragraphs
are “split into multiple statements and organized into different sections” of the chart. Def. App. A at 2, n.3.
At least ten other alleged false and misleading statements do not appear in the chart at all, but rather only
appear cursorily via footnote. Id. at 4, n.4. By contrast, Plaintiffs’ Complaint lays out Defendants’
materially false and misleading statements in painstaking detail, both by subject and in chronological order,
with each disclosure followed by a detailed explanation of why the statements were false and misleading
when made. ¶¶ 331-399. Defendants’ re-categorization of Plaintiffs’ allegations is unnecessary and
inappropriate; thus, Def. App. A should be rejected. Nonetheless, lest Plaintiffs add to the confusion,


                                                      27
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 43 of 119




alleged misstatement is misleading on its own, but “whether the defendants’ representations, taken

together and in context, would have misled a reasonable investor.” Utesch v. Lannett Co., Inc.,

385 F. Supp. 3d 408, 418 (E.D. Pa. 2019) (emphasis in original). Further, “[o]nce a company has

chosen to speak on an issue – even an issue it had no independent obligation to address – it cannot

omit material facts related to that issue so as to make its disclosure misleading.” Williams v.

Globus Med., Inc., 869 F.3d 235, 241 (3d Cir. 2017) (citing Kline v. First W. Gov’t Sec., Inc., 24

F.3d 480, 490-91 (3d Cir. 1994)).

       Defendants’ argument that Plaintiffs have not pled an actionable misrepresentation as to

the successful completion of ME2 and Revolution, Def. Br. at 8-17, fails because Plaintiffs have

adequately alleged that Defendants made all of their statements while concealing from investors

material information contradicting those statements. This concealed contradictory information

included: (1) the known risks the Partnership ignored in constructing the Pipeline Projects, such

as the geological features where Energy Transfer planned to use HDD and the likelihood of

subsidence events; (2) Energy Transfer’s misconduct in obtaining the pipeline permits and

intimidation of residents during construction; and (3) the significant obstacles the Partnership

faced in constructing the Pipeline Projects. ¶ 3.

       Defendants knew at the beginning of the Class Period that the Partnership’s reckless

disregard for constructing the Pipeline Projects in a safe and environmentally responsible manner

made it impossible for Energy Transfer to meet the in-service dates or capacity representations its

customers expected. As such, all of Defendants’ statements on these matters to Energy Transfer

investors lacked a reasonable basis and were therefore materially false and misleading when made.

¶¶ 16, 127. Indeed, throughout 2017 and 2018, the hundreds of violations, innumerable sinkholes


Defendants’ characterizations of the misrepresentations cited in this Section are in Def. App. A at 1-7,
Statements 1-20 (ME2 in-service, throughput and construction) and 21-26 (Revolution completion).


                                                  28
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 44 of 119




and “frac-outs,” and Revolution explosion were the direct result of the Partnership’s disregard for

risk and safety. Additionally, the numerous warnings and admonitions from regulators, courts,

public utilities, and its own contractors and consultants that Defendants disregarded only served

to make the impossibility of the Pipeline Projects more apparent to Defendants. ¶¶ 3, 129. Yet,

Defendants continued to conceal this information from investors while falsely representing that

ME2 and Revolution would be successfully completed by specific, hard deadlines. ¶ 15.

       Having strung investors along for nearly two years with false representations regarding

successful completion of ME2 and Revolution despite possessing contradictory information at the

beginning of and during the Class Period, Defendants may not explain away their concealment of

the Partnership’s reckless disregard for safety to avoid liability under the federal securities laws.

               1.      Defendants Concealed That Successful Completion of ME2 and
                       Revolution Was Impossible from the Beginning of the Class Period
       On February 24, 2017, and throughout the Class Period, Defendants falsely told investors

that both ME2 and Revolution would be successfully completed, that the Partnership had a good

working relationship with the DEP, that construction schedule delays were due to DEP’s

bureaucratic postponements; nevertheless, Defendants claimed substantial progress on

construction and that construction was proceeding safely. Between February 2017 and August

2018, Defendants told investors that ME2 and Revolution would be completed within specific time

frames on no fewer than a dozen occasions and touted the pipelines’ capacities more frequently,

on earnings calls and at analyst conferences. ¶¶ 332-365.

       Defendants’ statements regarding ME2 and Revolution’s successful completions were

false and misleading because Defendants possessed contradictory information regarding the




                                                 29
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 45 of 119




hundreds of construction deficiencies during the planning and permitting phases of ME2.16 For

example, the Partnership was required to explain how it would avoid polluting water crossings

along ME2’s path in order to obtain permits. Given that Energy Transfer planned to conduct much

of its construction using HDD, the DEP asked Sunoco to evaluate the risks of HDD as part of its

permit proposal.     ¶¶ 8, 75-76.      Rather than honestly disclose the HDD drilling risks in

Pennsylvania’s mine-riddled and limestone-filled geology, Defendants exerted undue influence on

Pennsylvania government officials to approve the permits for ME2. Defendants’ pressure on the

Wolf administration resulted in the ouster of former DEP Secretary Quigley. E.g., ¶¶ 8, 78.

        When Energy Transfer and Sunoco first applied to the DEP for the permits to construct

ME2, the application was rife with errors and deficiencies to such an extent that former DEP

Secretary Quigley believed that Sunoco “wasn’t even close to submitting a complete application”

and told Defendant Hennigan that Sunoco was going to have to start over because the application

was “woefully inadequate.” ¶¶ 9, 79-82. Recognizing Quigley’s reluctance to allow Energy

Transfer to obtain the ME2 permits on an expedited timetable with minimal disclosure of risk,

Defendants pressured the Wolf administration to remove Quigley from his position. ¶¶ 79, 83-84.

        Quigley’s termination, however, did not cure the deficiencies Defendants knew plagued

their permit applications.     Indeed, while the DEP had prepared an approximately 70-page

deficiency letter between Quigley’s departure and the issuance of the ME2 permits (which was

pulled just before the permits were issued) in September 2016 the DEP did issue 20 technical

deficiency letters outlining hundreds of substantive problems with the permit applications for

ME2. ¶¶ 13, 87, 92. On January 27, January 30, and February 1, 2017, the DEP also provided



16
  Bringing Revolution into service was dependent on bringing the ME2 pipeline into service, and as such
any statements referencing ME2 during the Class Period similarly impacted investors’ views of Revolution.
¶¶ 211, 333, 335.


                                                   30
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 46 of 119




further technical deficiency letters to the Energy Transfer Companies, outlining a long list of

continuing problems with the ME2 proposal. ¶ 115. But Energy Transfer and Sunoco had stopped

working on the permit applications two months earlier in December 2016 and started mobilizing

for work when, after meeting and coordinating with the Governor’s office, they realized that their

pressure campaign would result in DEP approval of the permits notwithstanding all of their

deficiencies. ¶¶ 102-115.

       On February 13, 2017, the DEP approved the permits for ME2, only two weeks after

issuing the January and February technical deficiency letters and two months after Energy Transfer

and Sunoco concluded any meaningful work on the applications. ¶ 116. The speed at which the

DEP approved the permits, considering the seriousness and volume of issues in the technical

deficiency letters, served as the impetus for the FBI’s investigation into the Wolf administration’s

approval of the permits. ¶¶ 25, 116-124, 326.

       All of Defendants’ alleged false and misleading statements with respect to the construction

of ME2 and Revolution were made with Defendants’ knowledge that the overwhelming number

of deficiencies from the permitting process had gone unaddressed. Less than two weeks after

permit approval, Defendants would begin giving Energy Transfer investors specific, hard

deadlines for successful completion of ME2 and Revolution. On February 24, 2017, Defendants

told investors that ME2 would be in service a mere six months later, and that it would have a “total

takeaway capacity” of 345,000 barrels per day. ¶ 332. On May 4, 2017, Defendants told Energy

Transfer investors that Revolution was on schedule to follow ME2 and be in service in the fourth

quarter of 2017. ¶ 334. Defendants continued to make similar representations throughout the

Class Period. ¶¶ 336-365; see generally Def. App. A at 1-7, Statements 1-26.              All such

representations were materially false or misleading because, undisclosed to investors, Energy




                                                31
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 47 of 119




Transfer had obtained the ME2 permits without proper scrutiny and had failed to conduct the

planning and studies necessary to construct the ME2 and Revolution pipelines and bring them into

service at the claimed times and with the claimed throughput.

               2.      Defendants Concealed Extensive Other Evidence During the Class
                       Period Reinforcing That Successful Completion of ME2 and
                       Revolution Was Impossible

       After obtaining the permits for the Pipeline Projects and commencing construction,

Defendants concealed information throughout the balance of 2017 and 2018 that successful

completion of ME2 and Revolution was impossible. Defendants’ actions in bullying through

regulatory approval without a proper evaluation and correcting the multitude of deficiencies noted

in the planning process directly resulted in Energy Transfer committing hundreds of DEP and PUC

violations during construction, as well as landslides, sinkholes, LOCs (losses of circulation) and

frac-outs. The DEP issued at least 36 notices of violation in connection with the Partnership’s

construction activities in 2017, and a further 55 notices throughout 2018. ¶ 128. Moreover, Energy

Transfer engaged in widespread misconduct that caused significant delays in the construction of

the ME2 and Revolution pipelines. ¶ 278.

       For example, during the construction of ME2 at the Raystown Lake HDD Site between

April 9, 2017 and October 30, 2017, Sunoco caused LOCs to occur on 39 separate days, comprising

a total of two million gallons of Drilling Pollutants lost (including hundreds of thousands of gallons

in April 2017 alone). While Sunoco was obligated to immediately report 30 of the 39 LOCs to the

DEP, Sunoco only timely provided the DEP with notification of one of the 30 LOCs, and reported

the remainder in February 2019 – nearly two years late and well after all of Defendants’

representations to investors concerning the successful completion of ME2. ¶¶ 291-293, 332-365.

       Similarly, in constructing Revolution, as early as May 2017, DEP inspections identified




                                                 32
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 48 of 119




numerous violations, including over one dozen violations of the Clean Streams Law. ¶ 231.

Energy Transfer’s misconduct resulted in the June 2018 Order, and in total 39 different sections

of the pipeline experienced significant soil stability issues, including landslides, slope failures, and

ground cracks. ¶ 232. A subsequent report would confirm that at least 18 sections of the pipeline

exhibited signs of historic, deep-seated landsliding, several of which were crossing the pipeline

alignment. Id. While Energy Transfer disclosed the June 2018 Order to investors, the Partnership

did not reveal its specific findings. ¶ 233. Instead, from November 2017 through June 2018,

Energy Transfer falsely represented to investors either that there were no delays with Revolution

or that construction on Revolution was mechanically complete. ¶¶ 233, 345-346, 350.

        Defendants falsely attributed the delays in the Pipeline Projects’ construction to DEP

bureaucracy, failing to tell investors that the “unprecedented” or “operational challenges” referred

to by Defendants in their public statements stemmed from hundreds of deficiencies that Energy

Transfer knew about during the planning, permitting and construction phases of ME2. See, e.g., ¶

346. They similarly knew of many risks and deficiencies during the planning, construction and

commissioning stages of the Revolution Pipeline which materialized in terrifying fashion with the

September 2018 explosion during that pipeline’s commissioning phase. These deficiencies and

risks that were known to Defendants made their statements of expected completion dates and

throughput impossible to achieve, and, therefore, false and materially misleading when made.

Furthermore, the deficiencies and risks made Defendants’ representations about their relationship

with the DEP and the true reasons for the construction delays materially false and misleading when

made.

        In addition to the undisclosed obstacles Defendants faced in constructing ME2 and

Revolution as a direct result of the Partnership’s reckless disregard for safety and responsibility in




                                                  33
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 49 of 119




obtaining permits for, and in constructing, these pipelines, Plaintiffs’ allegations show that internal

reports known only to Defendants warned the Partnership in explicit terms that its planning and

construction of these projects was fraught with danger. These internal reports revealed that if the

pipelines could be constructed at all, they would require far more time, cost and work-arounds than

Defendants publicly represented was necessary.

       For example, Energy Transfer contracted with Groundwater & Environmental Services,

Inc. (“GES”) to conduct an HDD Hydrogeologic Re-Evaluation Report on a site near Lisa Drive

while constructing ME2. ¶ 145. GES issued its report on October 16, 2017. Id. In that report,

GES warned that the locations where Energy Transfer intended to use HDD were prone to sinkhole

development and solution openings, requiring thorough investigation before construction. ¶¶ 144-

147. Similarly, contractor Tetra Tech alerted Energy Transfer to the severe risk of sinkholes. ¶

146. Energy Transfer had also received a July 17, 2017 warning from public water utility company

Aqua’s Chief Environmental Officer to “avoid the use of horizontal direction drilling (HDD) near

our Hillside Drive wells in Exton, PA,” due to the damage that HDD operations could cause in the

area. ¶ 155. Defendants recklessly disregarded and failed to inform investors of these warnings,

with the result that just days later, Energy Transfer’s continued HDD drilling caused a 500-gallon

frac-out and sinkholes to appear near Lisa Drive. ¶ 148. Contrary to its obligations under the

DEP’s permits, Energy Transfer did not inform the DEP of the incident, or provide DEP with a

full disclosure of the event.     ¶ 152.   Meanwhile, Aqua was forced to perform emergency

remediations at multiple points on the ME2 pipeline path to prepare for a potential collapse of their

water lines, after warning Energy Transfer against drilling in sensitive areas. ¶ 155.

       A similar scenario played out with respect to Energy Transfer’s planning and construction

of Revolution. Specifically, a geological engineering consultant that Energy Transfer hired in




                                                  34
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 50 of 119




January 2016, Terracon, issued a Geohazard Evaluation Report that notified Energy Transfer of

significant risks associated with building Revolution along its projected path, including that the

proposed path would primarily encounter extremely hazardous shale bedrock that had a high

frequency of “steep slopes, deeply weathered rock, and remnants from both surface and

underground mining activities.” ¶¶ 222-223. Energy Transfer was also aware that the area of the

Revolution Explosion had been described as “dangerous and unstable” by the U.S. Army Corps of

Engineers and that the U.S. Geological Survey designates the area in Western Pennsylvania where

the Revolution Explosion occurred as one of the areas in the United States with a high incidence

of landslides. ¶ 241. Indeed, Energy Transfer’s permitting documents confirm that Energy

Transfer knew, since 2015, that the area near the Revolution Explosion “included a ‘slip’ landslide

area” with “dangerous and unstable hillslope terrain.” ¶ 252.

        Despite its knowledge of Terracon’s warnings, its own permitting documents, and prior

findings of the U.S. Army Corps of Engineers and the U.S. Geological Survey, Energy Transfer

nevertheless built the Revolution pipeline according to its originally projected path along steep

terrain that was prone to landslides, committing hundreds of violations of its construction permits

and causing immeasurable damage. ¶¶ 230-242. Meanwhile, Defendants continued to falsely

represent to investors that both ME2 and Revolution would be successfully completed by the dates

and with the throughput the Partnership promised to its customers. ¶¶ 215-219, 332-365.17


17
   Defendants argue Lead Plaintiffs have failed to adequately allege the falsity of their statement on May
10, 2018, that ME2 would enter service in the “mid to late” third quarter of 2018 because Plaintiffs never
allege when ME2 did enter service. Def. Br. at 8. But Plaintiffs do allege that “[a]s of the date of this
Complaint, the Revolution pipeline is still not in service, the full ME2 pipeline remains under construction,
and the Partnership brought parts of ME2 in-service only at a reduced throughput of approximately 100,000
barrels per day by combining sections of the planned 20-inch ME2 pipe with the small pipe of another,
almost 100-year old pipeline.” ¶ 16; see also ¶ 52 (“the true 20-inch ‘ME2’ – as Energy Transfer had
repeated presented it to investors – remains under construction.”); ¶¶ 327-330 (allegations detailing how,
despite Energy Transfer’s prior claims of purported pipeline completion, the intended ME2 pipeline
remains unfinished to this day). Plaintiffs not only explain in detail why ME2 was never completed, but


                                                     35
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 51 of 119




       In addition to issuing false and misleading deadlines for completion of ME2 and

Revolution, Energy Transfer misled investors about the width of the pipe in the ME2 pipeline and

its capacity through its failure to timely disclose: (1) the multitude of pipeline construction issues

set forth in the Complaint; (2) its inability to conduct HDD in Exton, PA, as GES and others’

warnings foretold; and (3) the true risk posed by the Lisa Drive sinkholes. ¶ 168. Thus, Energy

Transfer knew that it could not complete ME2 on schedule with 20-inch pipe. ¶ 170. Instead, in

order to meet its 2018 in-service agreements, Energy Transfer determined that ME2 would enter

service by cobbling together the new ME2 20-inch pipe with 12-inch pipe from another, much

older pipeline. ¶¶ 20, 170.

       As noted above, Energy Transfer filed a Notification on June 15, 2018, informing the

PHMSA that June 15, 2018 was the “[a]nticipated start date of field work activities” that would

tie the 20-inch pipe into the 12-inch pipe. Golan Decl., Pl. Ex. 1. Despite Defendants’ knowledge

that Energy Transfer could not complete ME2 on schedule with 20-inch pipe, Defendants falsely

told investors during numerous earnings calls and investor presentations from May 31, 2017 up

until August 14, 2018 that ME2’s initial capacity would be 275,000 barrels of NGLs per day, with

an “upside” capacity of up to 450,000 barrels of NGLs per day. E.g., ¶¶ 169, 336, 338, 340.

Energy Transfer hid from investors the true impact of using the 12-inch pipe with ME2 until

August 2018, when it disclosed the need to delay full ME2 completion and repurposing of the old

pipeline on its earnings call. Only after being pressed by analysts, however, did the market learn,

on August 10, 2018, that Energy Transfer’s ad-hoc cobbling together of the old and new pipelines

would result in a 65% reduction in ME2’s initial throughput when brought online. This revelation


also adequately allege that Defendants’ statements concerning the purported completion of ME2 were
materially false and misleading because Defendants misrepresented the extensive work that still remained
to be done on ME2, including work on 46 HDD locations across Pennsylvania. ¶¶ 327-329. Thus,
Defendants’ argument is without merit.


                                                  36
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 52 of 119




prompted a 5.6% drop in the price of Energy Transfer units from August 9 to August 13, 2018. ¶¶

181, 401-409, 432.18

                3.      Courts Have Upheld Similar Allegations

        Cases considering remarkably similar allegations demonstrate that Defendants’ false and

misleading statements about successful completion of the Pipeline Projects are actionable, while

also rejecting arguments for dismissal identical to Defendants’ arguments here. For example, in

In re MGM Mirage Sec. Litig., 2013 WL 5435832, at *1 (D. Nev. Sept. 26, 2013), which involved

the design and construction of Las Vegas’s massive CityCenter project, defendants represented

that CityCenter’s construction was proceeding both on-budget and on-schedule despite their

knowledge that the design of the project was constantly changing and construction was plagued

with defects and failed inspections, which ultimately resulted in a significant scaled back design

and completion date for a major component of the project. Similar to the changing timelines with

respect to completion of ME2 and Revolution here, defendants in MGM Mirage revised the


18
   Defendants argue that their statements regarding the reduction in ME2’s capacity, wherein Defendants
concealed a 65% reduction in ME2’s initial throughput when brought online, are not actionable because
Section 10(b) only imposes liability for statements that are misleading or untrue rather than “simply
incomplete.” Def. Br. at 14. But “[t]he law does not permit corporate executives to mislead investors
through half-truths.” Roofer’s Pension Fund v. Papa, 2018 WL 3601229, at *13 (D.N.J. July 27, 2018);
see also SEB Inv. Mgmt. AB v. Endo Int’l, PLC, 351 F. Supp. 3d 874, 900 (E.D. Pa. 2018) (finding
actionable misstatements when defendants “painted a favorable picture without including the details that
would have presented a complete and less favorable one”). Contrary to Defendants’ assertions, because
Defendants had spent the prior 16 months touting to investors that ME2’s initial capacity would be 275,000
barrels of NGLs per day, with an “upside” capacity of up to 450,000 barrels of NGLs per day, they had a
duty to disclose the significant negative impact of using the 12-inch pipe to try to complete ME2. Their
failure to do so made their statements regarding use of the 12-inch pipe materially false and materially
misleading. Defendants’ statements about the 16 HDDs Energy Transfer needed to complete in order to
bring ME2 into service, Def. Br. at 15, were materially false and misleading for the same reason, which
includes that the statements omitted to tell investors that Energy Transfer had not submitted HDD re-
evaluation reports for nine other sites and that ME2 was not close to completion. ¶¶ 360-361. As the
Complaint asserts, FE-1 stated the ME2 project was never close to complete while he was at the Company,
based on the number of drills. ¶ 330. The Partnership also acknowledged as recently as March 2020 that
there remained significant work left to be done on the ME2 and ME2X pipelines, as evidenced by the
laundry list of drilling and construction projects that the Energy Transfer Companies still needed to
complete. ¶¶ 328-329.


                                                   37
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 53 of 119




CityCenter budget multiple times during the Class Period, raising it from $7.4 billion to $7.8

billion and then finally to $8.1-$8.4 billion. Id. at *6.

        Defendants in MGM Mirage, like Defendants here, contended that their statements

regarding the budget for CityCenter may have been inaccurate, but were not fraudulent, that their

statements concerning both the budget and schedule for the CityCenter project were estimates or

predictions, and that certain of the statements plaintiffs alleged to be false and misleading were

technically accurate.     Id. at *6-*7; see also Def. Br. at 8-9, 17 (regarding completion of

ME2/Revolution and “estimates”), 12-13 (contending statements were not fraudulent), 14-15

(contending that statements were technically accurate). The court in MGM Mirage rejected

Defendants’ arguments and held that statements concerning the budget for the project, including

the publicly announced budget at the beginning of the class period and each subsequent upward

revision, were actionable because, at the time the statements were made, defendants knew the

estimates were not accurate and actual costs were reasonably expected to exceed the stated budget.

Id. at *6-7.19 The defendants’ statements in MGM Mirage concerning the construction schedule

were also actionable because “[d]efendants knew of the unfinished design, failed inspections, and

construction defects that the project…was facing.” Id. at *7.



19
  Defendants’ contention that Energy Transfer’s May 10, 2018 statement was somehow corrective of prior
deadlines issued regarding completion of ME2 is without merit because it disregards Plaintiffs’ allegations
of Defendants’ knowledge that (1) the Energy Transfer had obtained the ME2 permits impermissibly, and
Energy Transfer had failed to conduct the planning and study necessary to construct, and bring in service,
the ME2 and Revolution pipelines at the claimed times and with the stated throughput; and (2) the
significant construction issues caused by Energy Transfer’s reckless disregard for safety in constructing
ME2, which were another cause for delays and only served to reinforce that successful completion of ME2
was impossible. As such, the link between Defendants’ false and misleading statements and Plaintiffs’
losses was not severed by this statement because Defendants still concealed from investors what they knew
to be true – that reaching their stated deadlines and throughput levels was impossible due to Energy
Transfer’s repeated regulatory violations and reckless construction practices. Just as defendants’ statements
in MGM Mirage concerning the initial budget for CityCenter and all of the subject revisions were
actionable, so too are Defendants’ statements here concerning the deadlines for completion of ME2 and
Revolution.


                                                     38
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 54 of 119




       As the court in MGM Mirage repeatedly found, it was the contradictory information

defendants possessed at the time they made their statements that made those statements false and

misleading and, thus, actionable. 2013 WL 5435832, at *7 (“[E]ven though an estimate is a future

projection, Defendants’ statements were misleading because, at the time the statement was made,

Defendants knew the estimate was not accurate and that actual costs were reasonably expected to

exceed the stated budget”; “the omission of plan changes to the Harmon [building] would make

any on-schedule statement misleading”; and “Plaintiffs have alleged that at the time the statements

were made, Defendants knew of the unfinished design, failed inspections, and construction defects

that the project…was facing”). Defendants’ statements here are actionable for the same reason.

They knew that successful completion of ME2 and Revolution on their stated timelines and with

their stated throughput was impossible given their knowledge of the serious risks posed by the

Partnership’s approach to constructing the Pipeline Projects, their misconduct in obtaining the

pipeline permits, and the significant obstacles Energy Transfer faced in constructing the Pipeline

Projects that were a direct result of its misconduct.

       Similarly, in In re SCANA Corp. Sec. Litig., 2019 WL 1427443 (D.S.C. Mar. 29, 2019),

the court denied a motion to dismiss in a case involving a construction project to build two nuclear

reactors that was immediately beset by cost overruns and delays and was eventually abandoned.

The court held that defendants’ statements that they were acting in a transparent and responsible

manner and that the initial risks and challenges of construction had been overcome were actionable

where plaintiffs alleged that defendants knew from consultant reports and internal communications

that these representations were untrue and that defendants were not going to be able to complete

the project in the allotted timeframe. Id. at *1-4, 7-9. The court in SCANA found that defendants’

statements concerning SCANA’s ability to complete the project by the projected date were




                                                 39
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 55 of 119




contradicted by the investigation of an outside consultant, recurring problems in construction,

management, and scheduling, and the lead contractor’s failure to make timely progress. Id. at *7.

       Here, Defendants similarly disregarded numerous warnings from Energy Transfer’s own

consultants, contractors and others contradicting their public statements concerning successful

completion of ME2 and Revolution. With respect to Energy Transfer’s construction of ME2, these

included, the HDD Report on the site near Lisa Drive provided by GES (¶¶ 144-147), the sinkhole

warning from Tetra Tech received in connection with the GES evaluation (¶ 146), and the July 17,

2017 warning from public water utility company Aqua to avoid the use of HDD (¶ 155). With

respect to Revolution, the warnings included Terracon’s Geohazard Evaluation Report that

notified Energy Transfer of significant risks associated with building Revolution along its

projected path (¶¶ 222-223), the U.S. Army Corps of Engineer’s description of the area of the

Revolution explosion as “dangerous and unstable” and data published by the U.S. Geological

Survey designating the area in Western Pennsylvania where the Revolution Explosion occurred as

one of the areas in the United States with a high incidence of landslides (¶ 241), and Energy

Transfer’s own permitting documents from 2015 showing that the area near the Revolution

Explosion “included a ‘slip’ landslide area” with “dangerous and unstable hillslope terrain” (¶

252). These reports confirmed what Defendants already knew from the ME2 permitting process

– that successful completion of ME2 and Revolution was impossible on the publicly reported

timelines and with the publicly touted throughput along the planned paths of the pipelines. As

such, Defendants’ statements regarding successful completion of the pipelines were false and

misleading when made. See SCANA, 2019 WL 1427443, at *7.

              4.      Defendants’ Challenges to Allegations of Material Falsity Fail

       Defendants do not challenge that the Complaint adequately specifies each false or




                                               40
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 56 of 119




misleading statement, including its time, place and content. Instead, Defendants claim they are

insulated from liability on the grounds that: (1) certain of Defendants’ alleged misrepresentations

and omissions were inactionable opinions and Defendants had no duty to disclose facts rendering

those opinions untrue; (2) the “bespeaks caution” doctrine renders any forward-looking statements

immaterial; (3) certain statements constitute immaterial “puffery;” and (4) Plaintiffs have alleged

no more than inactionable corporate mismanagement. These arguments all lack merit.

                      a.      The Challenged Statements Are Not Inactionable Opinions

       Defendants argue that many of their alleged misstatements and omissions are inactionable

opinions. Def. Br. at 8-10, 12-14, 17. The Court should reject this. First, none of the alleged

misstatements are purely opinions. Second, to the extent any of the misstatements could be

construed as opinions, they are actionable because Defendants either did not believe these opinions

or omitted material facts showing that Defendants “lacked the basis for making those statements

that a reasonable investor would expect.” Omnicare, Inc. v. Laborers Dist. Council Const. Indus.

Pension Fund, 575 U.S. 175, 185-86, 194-96 (2015); see also In re Valeant Pharm. Int’l, Inc. Sec.

Litig., 2017 WL 1658822, at *14 (D.N.J. Apr. 28, 2017) (omission of facts about the inquiry the

issuer did or did not conduct, or the knowledge it did or did not have, which made the statements

at issue misleading, was actionable).

       Each statement and omission Defendants challenge as an inactionable opinion under

Omnicare was not an opinion but was a concrete representation made to investors about in-service

dates and capacities for ME2 and Revolution. E.g., ¶¶ 212, 332-365. As the Supreme Court

observed in Omnicare, “a statement of fact (‘the coffee is hot’) expresses certainty about a thing,

whereas a statement of opinion (‘I think the coffee is hot’)” “conveys only an uncertain view as to

that thing.” 575 U.S. at 176, 183. Here, the challenged statements relating to in-service dates for




                                                41
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 57 of 119




ME2 and Revolution describe and rely on existing facts or express certainty about the Pipeline

Projects without any opinion qualifiers. E.g., ¶ 334 (“Our Revolution project is still on schedule

to be in service in the fourth quarter of 2017”); ¶¶ 336, 338 (touting the Company’s “strong

distributable cash flow expected from growth projects [including ME2 and Revolution] coming

online in 2017”); ¶ 343 ([Revolution] “will be up and ready for service in the fourth quarter [of

2017]”). Defendants’ statements concerning the capacities for ME2 and Revolution were similarly

unqualified. E.g., ¶ 332 (ME2 “will expand the total takeaway capacity to 345,000 Bbls/d for

interstate and intrastate propane, ethane and butane service….”); ¶¶ 340, 357 (“Initial capacity [for

ME2] of 275,000 barrels per day with upside of up to 450,000 barrels per day”); ¶ 353 (ME2 “will

expand the total takeaway capacity to 345 MBbls/d for interstate and intrastate propane, ethane

and butane service….”). Simply put, these are not uncertain statements, and therefore do not

constitute opinion statements under Omnicare.

       Further, even if the Court were to accept some of the statements as opinions, the Complaint

sufficiently alleges that any of the opinions could not have been sincerely held given Defendants’

knowledge of both the extensive deficiencies identified in the permitting process and the massive

problems encountered during construction of ME2 and Revolution due to Energy Transfer’s

recklessness. Additionally, even if Defendants sincerely held any of the opinions, their material

omissions rendered these opinions materially misleading and actionable. No matter how the

statements are characterized, courts regularly sustain securities law claims concerning statements

that a company expects to meet milestones when it possesses contrary facts showing defendants’

statements do not “fairly align[] with the information in the issuer’s possession at the time.”

Omnicare, 575 U.S. at 189. As the SCANA court observed in rejecting defendants’ Omnicare

argument in that case:




                                                 42
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 58 of 119




       Plaintiffs plausibly allege that the identified misstatements expressed certainty
       rather than an uncertain view of a fact, and thus cannot be described as opinions or
       puffery. For example, Plaintiffs contend statements regarding the status of the
       Project, the scope and sequencing of the schedule, and the reasonableness of the
       completion deadlines constituted objectively verifiable statements of fact.
       Plaintiffs plausibly allege that any statements that could be construed as opinions
       are actionable because (1) Defendants could not have sincerely believed these
       opinions, given the Bechtel reports, monthly progress reports, and other internal
       correspondence that described deficiencies in the progress of the Project; and (2)
       Defendants omitted material facts showing that they lacked the basis for making
       those statements that a reasonable person would expect. Further, Plaintiffs
       plausibly allege that Defendants omitted material facts that would have been
       viewed by the reasonable investor as having significant altered the total mix of
       information made available during the period prior to abandonment of the Project.

2019 WL 1427443 at *9. The same reasoning applies here to reach the same result.

                      b.      Defendants’ Statements Are Not Protected Forward-Looking
                              Statements

       Defendants next contend that certain of their challenged statements are shielded under the

“bespeaks caution” doctrine because they were both forward-looking and accompanied by

meaningful cautionary language. Def. Br. at 10-12. Defendants are wrong on both points.

       First, the challenged statements are not subject to protection because Defendants

misrepresented present, known facts when making the statements. See City of Hialeah Emps.’ Ret.

Sys. & Laborers Pension Tr. Funds for N. California v. Toll Bros., Inc., 2008 WL 4058690, at *2-

4 (E.D. Pa. Aug. 29, 2008) (“bespeaks caution” doctrine inapplicable where statements at issue

also contain misrepresentations about then-existing facts, or facts and circumstances having

already transpired); see also W. Palm Beach Police Pension Fund v. DFC Global Corp., 2015 WL

3755218, at *18 (E.D. Pa. June 16, 2015) (the “law provides no safe harbor for … false statements”

where defendants lied to investors about present known facts); In re Urban Outfitters, Inc. Sec.

Litig., 103 F. Supp. 3d 635, 649-50 (E.D. Pa. 2015) (safe harbor does not protect statements

characterizing past or current events, or statements that make reference to both future events and




                                               43
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 59 of 119




present events). Defendants here repeatedly issued statements with concrete in-service dates for

ME2, assured investors that Energy Transfer was “continu[ing] to make progress on the

construction of [the] project,” and made representations about the initial capacity of ME2. E.g.,

¶¶ 338, 340, 348, 349, 356. These statements were based on facts that existed at the time the

statements were made, and as such are not forward-looking. See AES v. Dow Chem. Co., 2001

WL 34367296, at *4 (D. Del. Jan. 19, 2001) (rejecting argument that challenged statements

relating to the completion date and profitability of a project were forward-looking because the

statements were of then-present fact and based on information known to defendants at the time)

(citing cases).

        Second, even if some of the statements arguably were purely forward-looking, those

statements would still be actionable because Plaintiffs “have alleged sufficient facts that if

accepted as true, establish knowledge on the part of the Defendants that [the forward-looking]

statements … were false or misleading or omitted a material fact.” Gargiulo v. Isolagen, Inc., 527

F. Supp. 2d 384, 389 (E.D. Pa. 2007); see also MGM Mirage, 2013 WL 5435832, at *8 (“to the

extent that some statements alleged in the Complaint were expressed in terms of future

expectations or estimations, the Complaint also alleges that those statements were misleading

because of the omission of material facts presently known to the speaker”).

        Third, the challenged statements were also not accompanied by meaningful cautionary

language. The boilerplate cautionary language identified by Defendants in their brief (Def. Br. at

10-11) fails to meet the law’s requirement for “extensive [and] specific” language to trigger safe

harbor protection. See, e.g., Semerenko v. Cendant Corp., 223 F.3d 165, 182 (3d Cir. 2000). To

name but a few examples, Defendants’ purported cautionary language did not include: (i) any

explanation about the facts known to Defendants about the manner in which they pressured the




                                               44
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 60 of 119




DEP to provide permits for the Pipeline Projects; (ii) the problems with the construction of ME2;

(iii) the HDD work that remained to be done even as of March 2020; (iv) the destruction of lakes,

streams and water wells across Pennsylvania; or (v) the many specific warnings that Energy

Transfer had received from its own consultants and stakeholders like Aqua.                   As a result,

Defendants’ purported cautionary language is insufficient to shield any of their statements about

ME2’s or Revolution’s construction, in-service dates or capacities. MGM Mirage, 2013 WL

5435832, at *8 (“MGM’s cautionary language accompanying any forward-looking statements was

not sufficient to qualify for the safe harbor because it did not include an explanation of the facts

known to the speaker about the various problems with the CityCenter construction costs and

schedule”); see also SCANA, 2019 WL 1427443, at *9 (“Plaintiffs plausibly allege cautionary

language relied on by SCANA fails to convey any substantive warning to investors regarding the

specific deficiencies facing the Project…. Instead, Defendants allegedly continued to inform

SCANA’s investors, the PSC, and the public that great progress was being made on the

Project.”).20

                        c.       Defendants’ Misstatements and Omissions Were Material

        The Complaint pleads in detail each of the statements made by Defendants concerning the

completion dates and throughput of the ME2 and Revolution pipelines, and the reasons why each

such statement was false and/or materially misleading when made. See ¶¶ 332-365. Given the

centrality of these statements (and related omissions) concerning the Pipeline Projects to the



20
  Because Defendants’ statements misrepresented then-existing facts, were knowingly false and misleading
when made, and were not accompanied by meaningful cautionary language, Defendants’ citations to In re
Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 279 (3d Cir. 2004) (involving “general representations of better
business ahead” that were accompanied by “cautionary statements relat[ing] directly to the claim on which
plaintiffs allegedly relied”), and Fan v. StoneMor Partners LP, 927 F.3d 710, 716-17 (3d Cir. 2019)
(involving claim based on information that, rather than being obscured, was in actuality “readily and
consistently disclosed by” the company), are inapposite.


                                                    45
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 61 of 119




Partnership’s bottom line, including its revenues, earnings and the capital expenditures,

Defendants do not question the materiality of these statements on the whole or argue that they

constituted immaterial corporate puffery. Rather, Defendants question only a few of the many

identified statements on these grounds. Def. Br. at 14 n.19, 15-16.

       First, Defendants argue that an excerpt of a longer July 3, 2018 statement by Energy

Transfer Partners spokesperson Vicki Granado that “[a] minimum amount of work will be required

to change this line [referring to the older 12-inch pipe] from a refined products line to a NGL

pipeline … can be done quickly and safely” (¶ 358) constitutes immaterial puffery. Defendants

are wrong for two reasons. First, the law is clear: “a determinate, verifiable statement” of fact,

like Granado’s, “is not mere puffery.” Omnicare, 575 U.S. at 184; see also SCANA, 2019 WL

1427443, at *9 (“Plaintiffs plausibly allege that the identified misstatements expressed certainty

rather than an uncertain view of a fact, and thus cannot be described as opinions or puffery”).

Second, while Defendants assert that “Plaintiffs do not allege any facts suggesting [Granado’s

statement] was untrue” (Def. Br. at 14 n.19), they ignore that the statement was made in a much

wider context involving a seminal change to construction of ME2, which was critical to Energy

Transfer’s business. That wider context is set forth at ¶¶ 168-181, which also includes a concurrent

statement that Granado made claiming that the older pipe would allow the Partnership to meet its

“customer obligations” but which misleadingly omitted that the Partnership would not be able to

meet the initial throughput figure Energy Transfer had touted and would continue to represent. As

such, the statement as a whole was materially misleading and not the kind of vague and optimistic

statement that could be dismissed as corporate puffery. See DFC Global Corp., 2015 WL

3755218, at *13 (fraudulent comments about a fundamental aspect of a company’s business are of

vital importance to investors and are far from vague statements of intention or optimism).




                                                46
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 62 of 119




       Defendants argue that another portion of a statement from Defendant McCrea on Energy

Transfer’s November 8, 2017 earnings call is “too vague to be either actionable or material” when

he said, “[W]ith Matt Ramsey and his team we’re doing everything we can to work with PA DEP

and to get all the HDDs completed and on time.” Def. Br. at 15-16 (citing ¶ 346). Yet, the

Complaint alleges that Defendant McCrea’s statement was directly contradicted by Energy

Transfer’s knowledge of significant permit violations related to HDD during the planning for and

construction of the Pipeline Projects that resulted in extensive property damage and significant

delays. E.g., ¶¶ 125-161. Thus, McCrea’s statement is actionable because it omitted material facts

“that would have been viewed by the reasonable investor as having significantly altered the total

mix of information made available during the period prior to abandonment of the [p]roject.”

SCANA, 2019 WL 1427443, at *9 (upholding similar allegations while rejecting argument that

statements concerning construction project were immaterial to investors).

                      d.      Plaintiffs’ Allegations Do Not Rely on Inactionable Corporate
                              Mismanagement

       Defendants also argue that their decision to construct the Revolution pipeline “in landslide-

prone areas and without adequate best practices or safety measures, despite repeated warnings to

the contrary,” constitutes inactionable corporate mismanagement. Def. Br. at 17 (citing ¶ 352).

To the contrary, Plaintiffs allege claims of securities fraud based on statements made by

Defendants and material information that was omitted from them. As the Third Circuit explained

in Hayes v. Gross, 982 F.2d 104, 106 (3d Cir. 1992), even in a case where underlying

mismanagement might exist, a complaint pleads “an actionable misrepresentation if it alleges that

a defendant was aware that mismanagement had occurred and made a material public statement

about the state of corporate affairs inconsistent with the existence of the mismanagement.”




                                                47
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 63 of 119




       Accordingly, Defendants’ statements here are actionable because they failed to disclose

material facts that directly contradicted their representations concerning successful completion of

ME2 and Revolution. See In re Aetna Inc. Sec. Litig., 34 F. Supp. 2d 935, 950 (E.D. Pa. 1999) (“a

complaint is not subject to dismissal if plaintiffs ‘plead specific facts permitting the inference that

defendants were intentionally concealing [mismanagement.]’”) (citation omitted).

       B.      Defendants’ Statements Regarding Safety and Legal Compliance Are
               Actionable

       Energy Transfer’s statements touting its commitments to safety and associated legal

requirements were false and misleading when made because they were contradicted by then-

existing facts. See Def. App. A at 8-9, Statements 27-37 (Safety and Legal Compliance); at 12-

13, Statements 42-44 (“Paraphrases About Safety”); at 13-14, Statements 45-47 (“Legal

Compliance / Permits”); and at 15, Statements 56-58 (“Other Statements About Legal

Compliance”). Courts have repeatedly recognized that statements emphasizing the strength of

particular business operations may be actionable as securities fraud, where those operations are in

reality deficient. See Hall v. Johnson & Johnson, 2019 WL 7207491, at *16 (D.N.J. Dec. 27,

2019) (collecting cases). By placing Energy Transfer’s compliance and safety protocols “in play,”

Defendants were also required to disclose “certain facts contradicting th[ose] representations.”

Shapiro v. UJB Fin. Corp., 964 F.2d 272, 282 (3d Cir. 1992). The undisclosed facts undermining

Defendants’ representations relating to safety and compliance had particular significance to

investors here. Not only did they misrepresent matters pertaining to Energy Transfer’s potential

liability to abutting landowners and others whose lives and property were put in jeopardy, they

also meant that Energy Transfer would be unable to complete the Pipeline Projects by the end of

2018 with the stated initial carrying capacity and pipeline specifications. ¶ 129.




                                                  48
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 64 of 119




       All of Energy Transfer’s claims relating to safety and compliance were made in the context

of its ongoing failure to disclose its conscious disregard of known safety concerns, skirting of

regulatory processes, and violations of DEP requirements. See ¶¶ 370-381, Section B.1, infra. Far

from “aspirational puffery,” Energy Transfer’s statements contained concrete examples of their

purported compliance and focus on safety: the permitting process (Section B.2); compliance with

DEP-issued permit requirements (Section B.3); and purported prioritization of impacted

communities (Section B.4). Finally, none of Defendants’ purported risk disclosures shield them

from liability (Section B.5).

               1.      Statements Touting Purported Commitments to Safety and
                       Compliance Are Actionable

       Defendants assert that “Plaintiffs do not—and cannot—allege that Energy Transfer did not

have the commitments or priorities expressed by Statements 27 through 37 [relating to Energy

Transfer’s purported commitment to safety]. Instead, Plaintiffs take issue with Energy Transfer’s

execution on living up to these high ideals.” Def. Br. at 19. This mischaracterizes Lead Plaintiffs’

claims because the Complaint includes allegations about Defendants’ lack of safety-related

commitments and priorities. Energy Transfer’s “execution” failures, its cavalier approach to

planning and the coercion it applied to obtain its construction permits, and the subsequent

catastrophic consequences thereof, were manifestations of its failure to prioritize safety.

       Where a company’s record demonstrates that production, not safety, is its first priority,

statements regarding “commitment to safety” are actionable. See, e.g., In re Massey Energy Co.

Sec. Litig., 883 F. Supp. 2d 597, 618 (S.D.W. Va. 2012). In Massey, the court analyzed statements

regarding “commitment” to safety made by a company with an abysmal safety record. Id. The

court held that, rather than “immaterial puffery,” these statements were capable of being proven

false given the empirically unsafe conditions at defendants’ mines. Id. The court further found



                                                 49
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 65 of 119




that the statements were “not stated in a context of a future prediction” but, rather, “recognize the

company’s past achievements and current goals” and “closely aligned their statements of

commitment to safety to their productivity and success as a company.” Id.

        Like the defendants’ statements in Massey, each of Energy Transfer’s statements regarding

its purported “commitment” to safety constituted an actionable statement, because Energy

Transfer’s “commitment to safety” is demonstrably absent.                Its statements misrepresent

achievements and current goals. For example, on January 3, 2018, the DEP ordered the Partnership

to shut down construction on the ME2 and ME2X, based upon its “unlawful conduct” and

“egregious and willful” violations of Pennsylvania environmental laws and the terms of the DEP

permits issued for the ME2 project. ¶¶ 309-312; see also ¶¶ 315-322. That same day, in a

statement published in numerous media outlets, Energy Transfer stated: “We … reiterate our

commitment to the highest levels of construction expertise and our dedication to preserving and

protecting the environment in which we conduct our work.” ¶¶ 312, 367. But just a few months

later, Judge Barnes found in the May 2018 Order that “Sunoco has made deliberate managerial

decisions to proceed in what appears to be a rushed manner in an apparent prioritization of profit

over the best engineering practices available in our time that might best ensure public safety.” ¶

322. Moreover, Energy Transfer’s construction activities (as well as its repeated failures to even

report the environmental harms that its construction activities caused) remained consistently poor

throughout 2017 and 2018, leading to the largest fines ever imposed by the DEP in Pennsylvania

history. ¶¶ 232, 271 ($30.6 million), 287, 294-295, 313 ($12.6 million), 323-325.21 But even in


21
   Even since the end of the Class Period, Energy Transfer has continued to rack up notices of violations
and DEP fines (at least $2.5 million of which had remained unpaid). ¶¶ 275-276. Indeed, less than a month
ago, on September 11, 2020, the DEP issued an Order that requires Energy Transfer to re-route a portion
of the ME2 pipeline being dug in Upper Uwchlan Township, Chester County, after an August 10, 2020
spill of 8,000 gallons of drilling fluid flowed into Marsh Creek Lake, a 535-acre lake that serves as a
reservoir within the Marsh Creek State Park, one of the most heavily visited parks in the Commonwealth,


                                                   50
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 66 of 119




the midst of all of these incidents, on September 25, 2018, Energy Transfer spokesperson Dillinger

said that since Sunoco Pipeline’s integration with Energy Transfer Partners on May 1, 2017,

accidents had been “drastically reduced,” when in reality there has been virtually no change in the

number of permit violations. See ¶¶ 369 (chart of violations), 376. Moreover, as in Massey, and

as described in Section A above, these statements were closely aligned with Energy Transfer’s

promises to its investors regarding ME2’s expected completion dates and throughput, as well as

the Partnership’s productivity and success as a company. See, e.g., ¶ 376 (“It is our priority to

maintain and operate our assets to the highest safety standards, not just because it makes good

business sense, but because it is the right thing to do.”) (Statement 34).

        None of the Third Circuit cases cited by Defendants undermine this conclusion. In re

Advanta and In re Aetna do not address concealment of the type of wrongdoing at issue in this

case. For example, in In re Advanta, cited in Def. Br. at 17 n.29, the Court of Appeals held that

positive statements were not actionable merely because they were issued when a company

“relax[ed] its underwriting and monitoring procedures,” “changed its methodology,” or “lacked

[an] adequate collection capability” to support its operations. In re Advanta Corp. Sec. Litig., 180

F.3d 525, 538 (3d Cir. 1999). In In re Aetna, cited in Def. Br. at 18, the Court of Appeals similarly

addressed defendants’ statements asserting that a pricing policy was “disciplined,” when plaintiffs

had alleged that defendants did not, in fact, adhere to a conservative underwriting practice. In re

Aetna, Inc. Sec. Litig., 617 F.3d 272, 274 (3d Cir. 2010). Neither In re Advanta nor In re Aetna




with more than a million visitors a year. See Golan Decl., Pl. Ex. 3 (Frank Kummer, Pennsylvania DEP
orders Sunoco to reroute Mariner East 2 pipeline after spill into Marsh Creek Lake, Philadelphia Inquirer
(Sept. 11, 2020) (accessible at: https://www.inquirer.com/science/climate/mariner-east-pipeline-sunoco-
energy-transfer-pennsylvania-dep-chester-county-20200911.html)). In announcing the Order, DEP
Secretary McDonnell stated: “These incidents are yet another instance where Sunoco has blatantly
disregarded the citizens and resources of Chester County with careless actions while installing the Mariner
East 2 pipeline. … An alternate route must be used.” Id.


                                                    51
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 67 of 119




dealt with unlawful and improper conduct by defendants like in this case. Here, Defendants’

statements were not merely “general optimistic statements about the Company’s future growth,”

such as those in Galati v. Commerce Bancorp, Inc., 220 F. App’x 97, 102 (3d Cir. 2007), cited at

Def. Br. at 18 n.29 & 25 n.49. Indeed, Defendants’ specific statements here concerning Energy

Transfer’s present and past safety practices were made, in many instances, in the direct context of

the Partnership’s actions causing massive sinkholes, hundreds of frac-outs, the destruction of many

lakes and streams, contamination of reservoirs and private fresh water sources, and express

findings by the DEP that the Partnership had engaged in “egregious and willful” misconduct.

       Defendants’ cited authority from other jurisdictions is equally inapposite. For example, in

Whole Foods, cited at Def. Br. at 19 n.31, the Court of Appeals for the Ninth Circuit held that

general statements about “transparency, integrity, and quality” were nonactionable puffery.

Emps.’ Ret. Sys. v. Whole Foods Mkt., Inc., 905 F.3d 892, 899 (5th Cir. 2018). But, the Whole

Foods plaintiffs did not allege the type of wrongdoing alleged here. Similarly, in ECA, Local 134

IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 205 (2d Cir. 2009),

cited in Def. Br. at 19 n.32, the court found that the statements regarding the bank’s “‘highly

disciplined’ risk management and its standard-setting reputation for integrity” were not actionable.

But these general statements were not specifically tied, as they are here, to the operations at the

heart of Defendants’ wrongdoing – in this case, the Pipeline Projects.

               2.      Misrepresentations and Omissions Relating to Permitting Process Are
                       Actionable

       Energy Transfer obtained the ME2 permits through intimidation of government officials

despite the permit applications being facially deficient. See Section II, at 3-6. Defendants’ failure

to disclose its improper conduct to investors, while at the same time making statements regarding

the permitting process, constituted an actionable omission.



                                                 52
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 68 of 119




       According to former DEP Secretary Quigley, Energy Transfer’s permit applications were

“woefully inadequate” as of March 2016.         ¶¶ 9, 82.    Despite continuing deficiencies, the

Governor’s office ordered Quigley’s predecessor to issue the permits notwithstanding that (a) the

DEP had prepared an approximately 70-page deficiency letter to the Energy Transfer Companies

that simply disappeared right before the DEP issued the permits and (b) instead of issuing the

deficiency letter that would have led to further delay, the DEP took an unprecedented (and

improper) action of issuing the permits subject to various “special conditions” See page 5, above;

see also ¶¶ 78-87. The special conditions contained substantial lists of terms and construction

methods the Energy Transfer Companies agreed to abide by throughout their construction of ME2.

¶ 118. But, even after receiving this highly preferential treatment with respect to the issuance of

the permits, Energy Transfer did not abide by the agreements in the special conditions, leading to

hundreds of frac-outs and ground water contaminations, and forcing the DEP to issue at least 36

notices of violation in connection with the Company’s construction activities in 2017, and a further

55 notices throughout 2018. ¶¶ 86, 128.

       On February 24, 2017, the first day of the Class Period, Energy Transfer issued its Form

10-K for the year ended December 31, 2016 (the “2016 10-K”). ¶ 63. The 2016 10-K was signed

by Defendants Warren, McCrea, McReynolds, Ramsey and Long, among others. It stated in

pertinent part: “[In addition, we believe that] we have, or are in the process of obtaining, all

required material approvals, authorizations, orders, licenses, permits, franchises and consents of,

and have obtained or made all required material registrations, qualifications and filings with, the

various state and local government and regulatory authorities which relate to ownership of our

properties or the operations of our business.” ¶ 389 (Statements 45 and 46). Similar statements

were made in the 10-K issued for the year ended December 31, 2017 (¶ 390) and for the year ended




                                                53
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 69 of 119




December 31, 2018. However, Energy Transfer had not made “all required material registrations,

qualifications and filings” with the DEP; rather, it obtained the permits for the ME2 pipeline

through its coercion of government officials, as set forth at pages 3-6, above. And, as investors

would learn from the Associated Press on November 12, 2019, the FBI launched a corruption

investigation into the Wolf administration’s decision to issue the permits for the construction of

the ME2 pipeline. ¶ 25.

       Defendants assert that their statements are not misleading “because they do not suggest

that the undisclosed improper activity alleged by Plaintiff[s] was not occurring.” Def. Br. at 25.

To the contrary, this is exactly what these statements suggest: that Defendants were obtaining all

required approvals and were making necessary disclosures – and were doing so in a lawful manner.

This interpretation is only enhanced by spokesperson Lisa Dillinger’s later statement regarding the

permitting process: “From the outset, Sunoco has maintained that the permits were properly and

lawfully issued by [the DEP] [and fully protective of the environment].” ¶¶ 373, 391 (Statement

47). Defendants also claim that companies do not have a duty to disclose “uncharged, adjudicated

wrongdoing.” Def. Br. at 25. But disclosure is required when necessary “to make … statements

made, in the light of the circumstances under which they were made, not misleading.” Matrixx,

563 U.S. at 44 (quoting 17 C.F.R. § 240.10b-5(b)). Thus, for example, the court held in Richman

v. Goldman Sachs Grp., Inc., that plaintiffs plausibly alleged that the defendant’s material

omissions concerning fraudulent conduct in transactions made its disclosures concerning its

business practices materially misleading, and conflicted with its shareholders’ interests because

fraudulent conduct hurts a company’s share price and concealing such conduct caused the stock to

trade at artificially high prices. 868 F. Supp. 2d 261, 279-80 (S.D.N.Y. 2012). Similar claims

were upheld in In re Cognizant Tech. Sols. Corp. Sec. Litig., 2020 WL 3026564, at *7 (D.N.J. June




                                                54
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 70 of 119




5, 2020), in which a company falsely touted the benefits of certain licenses and the court found the

statements were materially misleading because those benefits were obtained by way of a bribery

scheme. Recently, in Holwill v. AbbVie Inc., 2020 WL 5235005, at *3 (N.D. Ill. Sept. 1, 2020),

the court found that statements regarding AbbVie’s sales and marketing of its blockbuster drug

Humira were false and misleading because they omitted the details of AbbVie’s alleged unlawful

kickback scheme.

       After inaccurately summarizing the plethora of facts alleged in the Complaint, Defendants

further argue that Energy Transfer’s improper conduct is not pleaded with sufficient particularity.

Compare Def. Br. at 26-28 with ¶¶ 63-124 and pages 3-6, above. However, far from being “vague

concerns,” these allegations are premised upon: (i) information provided by the former Secretary

of the DEP who was removed from his position when he would not turn a blind eye to the

deficiencies in Energy Transfer’s application for ME2; (ii) information and sworn testimony of

former and current employees of the DEP; (iii) private text messages sent between and among

Energy Transfer’s McGinn, Governor Wolf’s special assistant Bane, and the DEP Secretary

McDonnell; and (iv) investigative reports citing to the unprecedented use of “special conditions”

as the basis for issuing the ME2 permits. Without question, Defendants were in specific positions

to know about Energy Transfer’s improper conduct on its most important capital expenditure

projects in 2017 and 2018, the ME2, ME2X and Revolution pipelines.

       Defendants also argue that these statements are nonactionable statements of belief. Def.

Br. at 26. Defendants are wrong, because Energy Transfer engaged in “bribery, coercion, or other

improper means” to obtain the permits, failed to disclose its actions to investors, and continued to

commit violations of its existing permit requirements. Opinions, even if sincerely held and

otherwise true as a matter of fact, may nonetheless be actionable if the speaker omits information




                                                55
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 71 of 119




thereby making statement misleading to a reasonable investor. See Omnicare, 575 U.S. at 187-88

(statement that “we believe our conduct is lawful” may be actionable if the defendant knows that

the government takes a contrary view). But even if this Court were to find that these statements

were opinions, the Complaint identifies numerous “particular (and material) facts” that were not

disclosed and “that cannot be squared” with the statements. Id. at 192-94. Energy Transfer “must

not be allowed to pass off its repeated assertions that it complies with the letter and spirit of the

law … as mere puffery or statements of opinion.” Goldman, 868 F. Supp. 2d at 279-80.

               3.      Statements Relating to Compliance with DEP Permit Requirements
                       Are Actionable

       After the DEP issued permits for ME2, Energy Transfer demonstrated its lack of

commitment to compliance, even while putting the topic of compliance with permit requirements

“in play.” Defendants’ repeated, blatant violations of DEP’s permit requirements continued

unabated after it received its permits. See pages 8-11, above. On January 3, 2018, faced with

continued violations, as well as disregard of the many prior agreements Sunoco and the DEP had

reached concerning those violations, the DEP was forced to halt entirely all of the construction on

ME2 and ME2X. As DEP Secretary McDonnell stated: “[u]ntil Sunoco can demonstrate that the

permit conditions can and will be followed, DEP has no alternative but to suspend the permits.” ¶

309. In the January 2018 Order, the DEP admonished Sunoco for its blatant disregard of

Pennsylvania laws and the DEP permits that had been issued:

       Sunoco’s unlawful conduct . . . demonstrates a lack of ability or intention on the
       part of Sunoco to comply with the Clean Streams Law, the Dam Safety and
       Encroachments Act, and the permits issued thereunder. Suspension of the permits
       … is necessary to correct the egregious and willful violations described herein.
       Other enforcement procedures, penalties and remedies available to the Department
       under the Clean Streams Law and the Dam Safety and Encroachments Act would
       not be adequate to effect prompt or effective correction of the conditions or
       violations demonstrated by Sunoco’s lack of ability or intention to comply.

¶ 310. The suspension was “one of the most significant penalties DEP can levy.” ¶ 311. On


                                                 56
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 72 of 119




February 8, 2018, Sunoco agreed to pay a $12.6 million fine to continue construction on ME2, one

of the largest in DEP history, and to continued monitoring of ME2 and ME2X. ¶ 313.

       In a February 8, 2018 StateImpact article, Energy Transfer’s spokesperson Jeff Shields was

quoted as stating: “[We are] committed to fully complying with the DEP order, which includes

following all permit requirements.” ¶ 368 (Statement 29). However, Energy Transfer’s actions

both before and after this statement show that the statement was false when made, as even after

this monumental fine, the Partnership’s willful and reckless violations of its permit requirements

continued unabated. Just over two months after its $12.6 million fine, on April 27, 2018, the DEP

fined Energy Transfer a further $355,000 for multiple violations of Pennsylvania law and the

special conditions in the ME2 permits stemming from 69 separate occasions of frac-outs caused

by Energy Transfer’s HDD activities throughout the state. ¶ 314.

       On October 21, 2018, an article in the Pittsburgh Post-Gazette quoted Energy Transfer

spokesperson Lisa Dillinger as stating: “We are committed not only to following the strict

guidelines set forth in our permits but to employing the highest levels of construction expertise

and to preserving and protecting the environment in which we conduct our work.” ¶ 377

(Statement 35). But as illustrated in the Complaint at ¶ 369, Energy Transfer’s destructive pipeline

practices continued to cause frac-outs at approximately the same rate in 2018 as they had in 2017.

       “A repeated utterance, even on a promise of progress, can become misleading where

repetition becomes a statement of current and ongoing compliance.” In re BP p.l.c. Sec. Litig.,

843 F. Supp. 2d 712, 759 (S.D. Tex. 2012) (citing Reese v. BP Exploration, 643 F.3d 681, 691

(9th Cir. 2011)). In In re BP, the court addressed whether BP’s repeated assertions and promises

related to “safety” were actionable statements, when viewed in light of “a string of prior safety

failures in BP’s operations.” The court specifically considered BP’s repeated representations of




                                                57
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 73 of 119




safety after the issuance of a panel recommendation providing a roadmap for improvement of

safety-related processes, and found that plaintiffs alleged sufficient facts to call into question

whether the BP defendants were, in fact, implementing the safety reforms as they represented. Id.

at 758-59. Here, as in In re BP, Energy Transfer repeatedly asserted its commitments to comply

with all DEP orders and all permit requirements, and to follow the “strict guidelines” therein. And,

like in In re BP, Plaintiffs have sufficiently asserted facts undermining Energy Transfer’s

assertions of compliance.

       Other courts have similarly found that assertions of compliance and safety are actionable

when there exists a factual record supporting the plaintiffs’ contentions that the assertions are false

or materially misleading, taking all reasonable inferences in plaintiff’s favor. See In re Equifax

Inc. Sec. Litig., 357 F. Supp. 3d 1189, 1219 (N.D. Ga. 2019) (“Plaintiff has pleaded a multitude of

specific, detailed factual allegations demonstrating that Equifax’s cybersecurity systems were

grossly deficient and outdated, despite the Defendants’ various assurances to the contrary”);

Bricklayers & Masons Local Union No. 5 Ohio Pension Fund v. Transocean Ltd., 866 F. Supp. 2d

223, 243 (S.D.N.Y. 2012) (defendants’ alleged representations that it “conducted ‘extensive’

training and safety programs” were materially misleading where the plaintiff alleged facts

suggesting that “the measures were insufficient to address applicable legal requirements and

created a high risk of legal exposure”); In re ValuJet, Inc. Sec. Litig., 984 F. Supp. 1472, 1477

(N.D. Ga. 1997) (defendants’ assertions on safety were false in light of numerous safety-related

incidents and the FAA’s heightened scrutiny of ValuJet’s operations).

               4.      Statements Regarding Purported Commitments to Homeowners Are
                       Actionable

       Energy Transfer repeatedly expressed its purported commitment to homeowners impacted

by the Pipeline Projects, even in the immediate aftermath of incidents factually demonstrating its



                                                  58
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 74 of 119




abject lack of commitment to the surrounding communities. Two examples suffice to demonstrate

the falsity of these statements: the destruction of Lisa Drive; and the catastrophic explosion of the

Revolution pipeline.22

        Lisa Drive sinkholes: On November 11, 2017, the Energy Transfer Companies’ drilling

of the ME2 pipeline in the sinkhole-prone karst topography of Chester County caused a 500-gallon

frac-out and sinkholes to appear at the Lisa Drive Site in West Whiteland Township. ¶ 148.

Energy Transfer’s HDD operations caused “geysers of drilling fluids” to be released in the area.

Shortly after the initial five sinkholes appeared, multiple additional sinkholes appeared that caused

damage to other structures, such as “cracking in the walls, chimneys and driveways” of nearby

residents’ homes. ¶ 154.

        Energy Transfer first characterizes its spokesperson’s statement regarding Lisa Drive, see

¶¶ 355, 371 (Statement 44), as “opinion” (see section heading, Def. Br. at 23), but then apparently

abandons this claim and instead argues that the statement was “accurate.” Def. Br. at 24. The

statement was neither “opinion” nor “accurate.” Spokesperson Shields stated that the karst north

of the area under Lisa Drive “does not impact this area.” The Complaint alleges the opposite,

which is that Defendants knew about the risks relating to drilling through limestone and dolomites,

which are locally known for karst development, and that Defendants knew about the severe risk of

sinkholes in the site vicinity. See ¶ 145 (citing to GES report) and ¶ 146 (citing to Tetra Tech




22
    The Complaint includes dozens of other examples undercutting Energy Transfer’s claims about its
commitment to the safety of persons and businesses abutting the Pipeline Projects, including: the record
number of frac-outs that contaminated well water and other natural resources in counties across
Pennsylvania; the many sinkholes that Energy Transfer pipeline construction caused in addition to the ones
at Lisa Drive; and the destruction and contamination of the Loyalhanna Lake and the Raystown Lake. See
pages 6-21, above. Moreover, as shown in n. 21, above, Energy Transfer continues to this day to cause
frac-outs and spills, including the 8,000 gallon spill that DEP Secretary McDonnell described as “yet
another instance where Sunoco has blatantly disregarded the citizens and resources of Chester County
with careless actions while installing the Mariner East 2 pipeline.” Golan Decl., Pl. Ex. 3.


                                                   59
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 75 of 119




report). But, in an attempt to support their argument that the statement was “accurate,” Defendants

misconstrue Plaintiffs’ allegations regarding the geology impacting the Lisa Drive site. Plaintiffs

do not allege that known limestone existed directly under Lisa Drive, but rather that the first third

of the HDD path at the Lisa Drive Site traversed known limestone formations, which dramatically

increased the risk of causing frac-outs and sinkholes. ¶ 355.

       This conclusion is bolstered where, as here, internal documents demonstrated that Energy

Transfer’s approach to drilling was unsafe, making their repeated assertions of “safety” actionable.

In City of Monroe Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651, 661 (6th Cir. 2005),

consumers filed lawsuits alleging that tire tread separation caused accidents and fatalities. In

response, the company made public statements that “the objective data clearly reinforces our belief

that these are high-quality, safe tires.” Id. However, internal data showed that Firestone knew for

years that its tires were failing at unprecedented rates. Id. The Sixth Circuit reversed the District

Court’s holding on this statement, finding that it was not immaterial puffery. Id. at 672. The Court

of Appeals noted that the statement was “an assertion of a relationship between data and a

conclusion, one that a finder of fact could test against record evidence” and that, even if it was

classified as an opinion, “it was still specific enough to form the basis of an actionable securities

fraud claim.” Id. at 674. Similarly here, Energy Transfer’s internal documents showed that drilling

though areas like the Lisa Drive site was not safe and, in fact, that Energy Transfer had been

specifically warned of the danger not only by the Partnership’s own consultants but also by the

water company Aqua. See pages 12-13, above.

       Defendants also argue that the portion of Statement 44 in which Shields states that

“[c]onstruction through this area is safe” is immaterial as a matter of law, because, inter alia, “it

describes the safety of construction of one 400-foot stretch of pipeline, among 12,500 miles of




                                                 60
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 76 of 119




pipeline owned and operated by Energy Transfer.” Def. Br. at 24. A misrepresentation or omission

is material if there is a “‘substantial likelihood that the disclosure of the omitted fact [or

misrepresentation] would have been viewed by the reasonable investor as having significantly

altered the ‘total mix’ of information made available.’” Basic Inc. v. Levinson, 485 U.S. 224, 231-

32 (1988) (citation omitted).     Materiality is ordinarily a jury question, requiring “delicate

assessments of the inferences a ‘reasonable shareholder’ would draw from a given set of facts and

the significance of those inferences to him.” Matrixx, 563 U.S. at 36 (quoting Basic, 485 U.S. at

236). “‘[O]nly if the alleged misrepresentations or omissions are so obviously unimportant to an

investor that reasonable minds cannot differ on the question of materiality is it appropriate for the

district court to rule that the allegations are inactionable as a matter of law.’” Weiner v. Quaker

Oats Co., 129 F.3d 310, 317 (3d Cir. 1997) (quoting Shapiro, 964 F.2d at 281 n.11).

       Defendants’ argument that the statement is immaterial because it merely relates to “one

400-foot stretch of pipeline” is absurd. This argument would be akin to a tire manufacturer arguing

that since only some tires caused fatalities, out of hundreds of thousands of tires sold, statements

regarding the safety of those tires would be immaterial as a matter of law. Defendants point to

precisely zero cases supporting this line of argument, and cannot articulate why a high-profile

safety failure of its largest CapEx project at the time, particularly when viewed in the context of

its overall lack of commitment to safety, would be “obviously unimportant” to an average investor.

And, as a factual matter in this case, as shown above at pages 12-15, and in the Complaint (¶¶ 168-

181), the problems with the placement of the 20-inch ME2 pipeline through the area northwest

and southeast of Lisa Drive required the Partnership to establish a “Frankenpipe” work-around

that further delayed the in-service date and drastically reduced the throughput capacity of the

cobbled-together pipeline that was placed in service.




                                                 61
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 77 of 119




        Revolution explosion: On September 10, 2018, a portion of Energy Transfer’s Revolution

pipeline exploded in Beaver County, Pennsylvania – destroying one home, scorching three acres

of land, forcing residents to flee, and knocking out power for over 1,500 people. ¶ 21. The

explosion occurred in an area that Energy Transfer knew was prone to landslides. ¶ 21. Indeed,

in the days before the explosion, a resident closest to the explosion site, whose house was engulfed

in flames minutes after the explosion, had notified Energy Transfer that the hillside at the

Explosion Site had a slip that was still moving but he was told it had been fixed. ¶ 381.

        Astoundingly, Defendants argue that “there are no allegations that residents faced

‘environmental health risks’ in the “aftermath of the [Revolution] explosion,” and therefore that

Statement 42 (Granado statement to newspaper that there were no environmental health risks to

residents) cannot be false. Def. Br. at 22. Notwithstanding Defendants’ callous and conclusory

assertion to the contrary, an explosion that results in the destruction of a home, scorches three acres

of land, forces residents to flee, and knocks out power for over 1,500 people, constitutes an

environmental health risk.23

        On the same day, Energy Transfer spokesperson Granado was quoted as stating “[o]ur

obligation to homeowners is 100 percent — that people continue to be safe and secure,” and a



23
   Defendants also argue that because this statement is purportedly “paraphrased,” and is not presented as a
direct quotation, it is therefore not actionable. Def. Br. at 22. This argument appears to rely primarily upon
an unpublished opinion in In re Fisker Auto. Holdings, Inc. S’holder Litig., 2015 WL 6039690, at *17 (D.
Del. Oct. 15, 2015). The court’s opinion addressed whether a statement could be properly attributed to an
individual defendant, where the author of the article “had control over which portions of the interview to
use and how to present any information received from [defendant].” Id. Taken to its logical conclusion,
this reasoning would prohibit a plaintiff from relying on any third party source to demonstrate a false or
misleading statement, merely because the defendant did not have final editorial control over the source’s
contents. For this reason, courts routinely find that statements reported by third parties are actionable. As
the court stated in Takiguchi v. MRI Int’l, Inc., 47 F. Supp. 3d 1100, 1112 n. 5 (D. Nev. 2014): “That these
statements are not directly quoted and instead may be paraphrased is of no import. The content of the
representations is clearly and specifically alleged.” Because the contents and source of all the statements
are clearly alleged, Defendants’ arguments regarding “paraphrased” statements must fail. See Def. App. A
at 12, Statements 42-43 (“Paraphrases about Safety”).


                                                     62
         Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 78 of 119




letter to local residents stated “our first priority continues to be the safety of those who live in this

community.”             ¶¶ 377-378 (Statements 32-22).       These statements regurgitated other

misrepresentations regarding Energy Transfer’s commitment to homeowners: see February 8,

2018 statement that “Safety is paramount for any energy infrastructure project that we do – the

safety of the communities in which we work and operate, the safety of our employees, and the

safety of the environment.” ¶ 368 (Statement 29); “At Energy Transfer and Sunoco Pipeline, we

pledge to the communities we cross and the customers we serve that we will operate our pipeline

with the highest level of safety at all times.” ¶ 372 (Def. App. A at 8, Statement 31). As discussed

above,     these    statements    of   purported   commitment     to   homeowners      are   actionable

misrepresentations, In re Massey, 883 F. Supp. 2d at 618, and their repetition became a misleading

representation of an ongoing commitment. In re BP, 843 F. Supp. 2d at 759.

                   5.       Energy Transfer’s Disclaimers Relating to Safety Risks Do Not Shield
                            Defendants from Liability

         In a further attempt to immunize their statements concerning safety and compliance,

Defendants assert that the risk of safety incidents was “well-known, and expressly disclosed to,

investors.” Def. Br. at 19. However, cautionary words about future risk “cannot insulate from

liability the failure to disclose that the risk has transpired.” Rombach v. Chang, 355 F.3d 164, 173

(2d Cir. 2004). Further, as the court stated in McMahan & Co. v. Wherehouse Ent., Inc., 900 F.2d

576, 579 (2d Cir. 1990): “[T]he disclosure required by the securities laws is measured not by literal

truth, but by the ability of the material to accurately inform rather than mislead prospective

buyers.”

         The purported “disclosure” to which Defendants point states, in full, that “[s]ome of ETP’s

operations involve risks of personal injury, property damage and environmental damage, which

could curtail its operations and otherwise materially adversely affect its cash flow.” Def. Br. at 19



                                                   63
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 79 of 119




n.33. This is precisely the type of boilerplate “disclosure” that is routinely rejected. See, e.g.,

Halperin v. eBanker USA.com, Inc., 295 F.3d 352, 359 (2d Cir. 2002) (holding that a plaintiff can

overcome risk disclosure statements and cautionary language if “the cautionary language did not

expressly warn of or did not directly relate to the risk that brought about plaintiffs’ loss”); Dodona

I, LLC v. Goldman, Sachs & Co., 847 F. Supp. 2d 624, 647 (S.D.N.Y. 2012) (same).

       Moreover, Energy Transfer’s risk “disclosure” is phrased as relating to future risk, and

therefore cannot apply to already-transpired risks. As several courts have noted, “to warn that the

untoward may occur when the event is contingent is prudent; to caution that it is only possible for

the unfavorable events to happen when they have already occurred is deceit.” In re Westinghouse

Sec. Litig., 90 F.3d 696, 710 (3d Cir. 1996) (citations omitted). Here, where Energy Transfer

repeatedly offered statements of its commitment to safety and compliance with legal and

regulatory requirements, and further took issue specifically with assertions that it had caused any

safety and health risks to abutting landowners, the Partnership’s boilerplate cautionary language –

which only warned that “[s]ome of ETP’s operations involve risks of personal injury, property

damage and environmental damage, which could curtail its operations and otherwise materially

adversely affect its cash flow” – is not sufficient to immunize its false and materially misleading

statements. Accord, Westinghouse, 90 F.3d at 710 (cautionary language did not render alleged

misrepresentations immaterial as a matter of law).

       C.      Energy Transfer’s Statements Regarding Its Code of Conduct and the
               Chester County DA’s Prosecution Are Actionable

               1.      Energy Transfer’s Use of Pennsylvania Constables to Intimidate
                       Concerned Citizens Violated Its Code of Conduct and Gives Rise to
                       Actionable Misrepresentations

       In the face of opposition to the Pipeline Projects by Chester County residents who lived in

sinkhole-prone neighborhoods, Energy Transfer recruited Pennsylvania constables to act as guards



                                                 64
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 80 of 119




at construction sites while armed and in uniform in order to intimidate residents. Energy Transfer

sought to conceal its “buy-a-badge” scheme by paying the constables through numerous

Partnership subcontractors that had no operational control over the constables’ activities.

          On December 19, 2018, the Chester County DA announced that it had opened a criminal

investigation into the construction of the Mariner East pipelines and its owners in light of

“sinkholes created by the pipeline drilling, contaminated well water,” and “subtle and not-so-subtle

bullying of Chester County citizens.” ¶ 182. Energy Transfer dispatched the Pennsylvania

constables it hired to Lisa Drive and other locations, where residents complained about sinkholes

and the release of HDD drilling fluids. One Lisa Drive resident told Detective Martin from the

Chester County DA’s office that he had seen armed individuals on his property, at least one of

whom was identified as a Pennsylvania constable. ¶ 195. State Senator Andy Dinniman told

Detective Martin that constituents had reported Energy Transfer employed armed security guards

who displayed their badges and identified themselves as Pennsylvania constables. The residents

reported being intimidated by armed men showing their badges while restricting residents’

movements on their own properties. ¶ 196.

          On January 21, 2019, Detective Martin went to Lisa Drive, parked legally, and was

approached by an individual, who identified himself as a Pennsylvania state constable, wore a

“patrol style duty belt with a firearm,” and displayed a visible Pennsylvania constable badge. The

constable identified himself as Mike Robel and told Martin that his vehicle would need to move.

Robel told Martin that he was employed by Sunoco. ¶ 197. Later that day, Martin again

encountered Robel on Lisa Drive. Robel told the detective that he worked as a subcontractor for

Sunoco known as Raven Knights24 and that he was being paid by Sunoco, not the state courts,



24
     Raven Knights LLC is a Harrisburg, PA-based security firm. ¶ 188.


                                                    65
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 81 of 119




because “Sunoco wanted certified constables in uniform as private security for the project.” ¶ 198.

          During the course of his investigation, Detective Martin interviewed several other

constables who worked for Energy Transfer along the ME2 pipeline route in Chester County. One

constable who worked for Energy Transfer told Detective Martin that James Murphy of Raven

Knights recruited him for the Pipeline Projects and that he reported to Mike Boffo from

TigerSwan.25 ¶¶ 200-201. A second constable, Kareem Johnson, stated that he had met with Boffo

to discuss the opportunity to do security work for the Mariner East project. While meeting with

Boffo, Johnson was told to do wear his uniform when he was working security on the Mariner East

project. ¶ 202.

          On August 8, 2019, the Chester County DA charged two Pennsylvania constables, Robel

and Johnson, with Bribery, Official Oppression and Ethics Act violations. ¶ 203. As the Chester

County DA said at the time: “We cannot have elected law enforcement officials hiring themselves

out and using their official positions for personal profit.” ¶ 24. In response, Energy Transfer

spokesperson Lisa Coleman claimed in an email statement (¶ 203; Def. App. A at 12, Statement

41 (quoted partially)):

          Constables Johnson and Robel were not Sunoco or Energy Transfer employees.
          They were employed by Raven Knights, who provided security services and
          personnel. We have a code of conduct for all of [our] contractors and third party
          vendors that clearly states what are acceptable behaviors and business practices,
          and we expect our contractors and their employees to adhere to that.

          The misleading nature of this statement was revealed on December 3, 2019, when the

Chester County DA filed criminal bribery and conspiracy charges against Energy Transfer’s

security manager for the Mariner East pipeline, Frank Recknagel. ¶¶ 186-188. Four other

individuals affiliated with either Raven Knights or TigerSwan were also charged, including Boffo.



25
     TigerSwan LLC is an international security firm. ¶ 188.


                                                     66
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 82 of 119




¶ 188. The criminal indictment charged that Recknagel schemed to have armed, uniformed

government officials providing security at Energy Transfer locations while attempting to hide the

Partnership’s hiring of constables. A press release issued by the Chester County DA summarized

the charges as follows:

       … State constables sold their badges and official authority. Energy Transfer bought
       those badges and authority, then used them as a weapon to intimidate citizens. And
       the defendants attempted to conceal their activity through a maze of companies and
       payments…

       Energy Transfer decided that they needed security for the pipeline. However, rather
       than simply hiring a private security firm, Energy Transfer decided to recruit and
       hire armed Pennsylvania Constables to act as a private security force for the
       pipeline. Pennsylvania Constables are elected officials, who are permitted to carry
       out enumerated official duties… Pennsylvania State Constables are not permitted
       to use their official position or badges for private security jobs.

¶¶ 186-187.

       Recknagel carried out Energy Transfer’s “unwritten policy” (see ¶ 166) of hiring, armed,

uniformed off-duty law enforcement personnel on the Pipeline Projects.           When Lisa Drive

residents expressed concerns about the presence of armed security personnel near their homes and

children, an executive-level supervisor from Energy Transfer instructed Recknagel, on April 12,

2018, to make security personnel available to meet with residents. ¶ 166.

       In addition, the extreme measures undertaken to manufacture a complex chain of shell

entities to shuffle and obscure payments to the constables further underscore the buy-a-badge

scheme’s imprimatur from the Partnership’s executives. As described in the Chester County DA’s

press release: Energy Transfer “used a shell game to hide payments to the Constables…. Every

step of the payments was hidden and cloaked…. Recknagel and Energy Transfer wanted the power

of the badge to enforce their corporate will and engaged in illegal activity to make it happen, then




                                                67
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 83 of 119




hid the payments in a byzantine process to avoid detection of their role.” ¶ 440.26

        Energy Transfer’s unwritten policy with respect to its use of Pennsylvania constables

clearly conflicted with and violated its written Code of Conduct, which stated:

         It is against the policy of the Partnership Group to authorize payment of or to
         use Partnership Group funds or personal funds for Sensitive Payments or other
         similar payment, whether lawful or unlawful, designed to secure special
         treatment for the Partnership Group. It is also contrary to the policy of the
         Partnership Group to employ any intermediary to make such payments or to
         disguise such payment(s) as a commission, refund or in any other manner.
         Should an Employee become involved in any situation where (i) a request is
         made for any Sensitive Payment or any bribe, kickback or other payment the
         propriety of which is questionable, or where (ii) the Employee has any
         knowledge of payments being made to an agent which are in excess of
         reasonable fees for services rendered, it is the Employee’s responsibility to
         report the situation immediately to his/her immediate supervisor.

¶ 383. The Code defines “Sensitive Payment” as “both receipt and disbursements whether or not

illegal,” and includes, among other things:

        a)   receipts from or payments to governmental officials or employees;
        b)   commercial bribes or kickbacks;
        c)   …
        d)   …
        e)   payments or commitments (whether cast in the form of commissions, payments
             or fees for goods or services received or otherwise) made with the
             understanding or under circumstances that would indicate that all or part thereof
             is to be paid by the recipient to governmental officials or employees, or as a
             commercial bribe, influence payment or kickback.

¶ 384. The Code also bars “gifts or anything of value” from being provided to government officials

“without written approval from the Company’s Chief Compliance Officer or the Company’s Legal


26
   Energy Transfer’s conduct here mirrors action undertaken by the Partnership in connection with its
controversial Dakota Access pipeline project in North Dakota. Energy Transfer also used TigerSwan to
provide security for the Dakota Access pipeline, where it engaged in invasive surveillance practices and
close collaboration with local law enforcement to thwart lawful protests near the Standing Rock reservation.
The two TigerSwan contractors charged by the Chester County DA, McKinnon and Boffo, were also
engaged for the Dakota Access pipeline. The North Dakota Private Investigation and Security Board has
alleged that the firm engaged in unlicensed security work in that state. Similarly, the Louisiana security
board accused TigerSwan of registering a new security company in the state in an attempt to circumvent a
previous license denial for security work related to Energy Transfer’s Bayou Bridge oil pipeline. ¶ 206.


                                                    68
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 84 of 119




Department.” ¶ 385; see also Def. App. A at 9-12, Statement 38.

       These statements, and others identified in ¶163, were false or misleading because they

failed to disclose that Energy Transfer: (i) had an “unwritten policy” to pay and bribe Pennsylvania

constables to act as private security for the Pipeline Projects while displaying their badges and

firearms to create an appearance that they were acting in their capacity as governmental officials;

and (ii) created a series of shell corporations to hide its payments to the constables. ¶ 164.

Defendants nevertheless seek dismissal of the claims based on Energy Transfer’s Code of Conduct

on the ground that such statements are “inherently aspirational.” Def. Br. at 20. Defendants’

argument is wrong for at least three reasons.

       First, regardless of whether the Code can be fairly characterized as “aspirational” (it

cannot), the Code was a false statement of Energy Transfer’s actual policy. Instead, in Recknagel’s

own words, Energy Transfer had an “unwritten policy” to hire armed, uniformed constables to

create an appearance that they were acting in their official capacity and to pay such individuals

through an elaborate web of shell companies to conceal the Partnership’s involvement. Thus, the

Code of Conduct falsely described Energy Transfer’s policy as prohibiting payments to

government officials.

       Second, Energy Transfer’s Code of Conduct was not aspirational. It set forth conditions

that directors, officers and employees were required to follow in all instances under penalty of

disciplinary action or dismissal. The Code provided:

       In all instances, the policies of the Company require that the business of the
       Partnership Group be conducted in a lawful and ethical manner. Every employee
       [elsewhere defined to include the directors and officers of the Company] must
       adhere to these policies … Employees who violate the policies will be subject to
       disciplinary action and/or discharge.

Def. Exh. 8 at 3 (footnote omitted); see also ¶ 64.




                                                69
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 85 of 119




        In similar circumstances, where codes of conduct have been presented as requirements and

where defendants’ alleged misconduct is at odds with the code, courts have rejected assertions that

codes of conduct are merely aspirational statements that can never be actionable. See Holwill v.

AbbVie, Inc., 2020 WL 5235005, at *4 (N.D. Ill. Sept. 1, 2020) (code of conduct statements,

“viewed in the light most favorable to Plaintiffs, are not inherently aspirational but are unqualified

statements regarding [defendant’s] conduct”); In re CenturyLink Sales Practices and Sec. Litig.,

403 F. Supp. 3d 712, 728 (D. Minn. 2019) (“[w]hile a code of conduct may generally be

aspirational, in this case, CenturyLink presented [it] as fact” and “‘required’” directors, officers

and employees to abide by it); In re Signet Jewelers Ltd. Sec. Litig., 2018 WL 6167889, at *17

(S.D.N.Y. 2018) (“While generalized, open-ended or aspirational statements do not give rise to

securities fraud (as mere puffery), statements contained in a code of conduct are actionable where

they are directly at odds with the conduct alleged in a complaint.”); In re Electrobras Sec. Litig.,

245 F. Supp. 3d 450, 463 n. 6 (S.D.N.Y. 2017) (statements in code “purported to reflect the

Company’s current state of affairs” that rules “are observed”); In re Moody’s Corp. Sec. Litig.,

599 F. Supp. 2d 493, 508 (S.D.N.Y. 2009) (code of conduct statements about independence are

actionable where plaintiffs “provide sufficient facts to suggest that the statements … were false”).

        Third, defendants’ characterization of the Code of Conduct as aspirational is simply

another way of asserting that the Code constitutes immaterial “puffery,” a proposition that is

unsupported by the case law. As the Third Circuit has stated, “[t]o say that a statement is mere

‘puffing’ is, in essence, to say that it is immaterial, either because it is so exaggerated (‘You cannot

lose.’) or so vague (This bond is marvelous.’) that a reasonable investor would not rely on it in

considering the total mix of [available] information.” Hoxworth v. Blinder, Robinson & Co. Inc.,

903 F. 2d 186, 200-01 (3d Cir. 1990). Here, the statements in Energy Transfer’s Code are neither




                                                  70
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 86 of 119




exaggerated nor vague. Rather, the Code sets forth a detailed list of prohibited conduct that

Partnership employees are required to follow or else automatically face “disciplinary action

and/or discharge,” and further specifically provides that in order to take an action in contravention

of the Code an employee must obtain “written approval from the Company’s Chief Compliance

Officer or the Company’s Legal Department” (¶ 385), meaning that they must be an internal paper

trail that reaches the highest echelon of the Partnership’s management and compliance personnel.

       In considering whether a code of conduct may be deemed inactionable puffery, courts have

recognized that “context matters.” See In re Signet Jewelers Ltd. Sec. Litig., 389 F. Supp. 3d 221,

230 (S.D.N.Y. 2019). Here, Energy Transfer’s code of conduct statements were made against the

backdrop of intense scrutiny and public opposition to pipeline projects such as the Mariner East

pipeline system, the Revolution pipeline and the Dakota Access pipeline. They concern a business

that is highly dependent on receiving approvals and permits from federal and state regulators. And,

in part, they were made while the Chester County DA was conducting a criminal investigation of

the Partnership. In this context, the code of conduct statements did not represent vague aspirations;

rather, they represented concrete assurances to investors and other stakeholders that the Partnership

operated within strict legal and ethical standards that were necessary to maintain and expand the

Partnership’s business. Violations of this policy, including Energy Transfer’s unwritten policy of

paying and bribing Pennsylvania constables (as well as the use of bribery and/or coercion to obtain

the DEP permits initially), were therefore highly material to investors.

       Numerous courts have rejected similar arguments seeking to dismiss code of conduct

statements as puffery. See e.g., CenturyLink, 403 F. Supp. 3d at 728 (“In this context, Plaintiffs’

allegations are not inactionable puffery.”); Electrobras, 245 F. Supp. 3d at 463-64 (“there was a

substantial likelihood that these [Code of Ethics] statements, made to reassure investors, would be




                                                 71
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 87 of 119




important to a reasonable person” in making an investment decision); In re Petrobras Sec. Litig.,

116 F. Supp. 3d 368, 381 (S.D.N.Y. 2015) (“when (as alleged here) the statements were made

repeatedly in an effort to reassure the investing public about the Company’s integrity, a reasonable

investor could rely on them as reflective of the true state of affairs at the Company”); Moody’s,

599 F. Supp. 2d at 508-09 (rejecting statements concerning Moody’s purported independence as

puffery where “Moody’s steadfastly maintained independence as a cornerstone of its business”);

Lapin v. Goldman Sachs Grp., Inc., 506 F. Supp. 2d 221, 239-40 (S.D.N.Y. 2006) (“it defies logic

to suggest that … an investor would not reasonably rely on a statement, contained in what

Defendants concede was a list of Goldman’s business principles, that recognized Goldman’s

dedication to complying with the letter and spirit of the laws”).27




27
   The court’s finding in AbbVie, 2020 WL 5235005, at *4 (“The non-binding caselaw that Defendants cite
does not support blindly applying a per se rule that statements in a business’s ethics code can never be
actionable under § 10(b).”) is equally applicable to the cases cited in Def. Br. at 20-21, none of which
mandate the dismissal of Lead Plaintiffs’ claims. For example, in Retail Wholesale & Dep’t. Store Union
Local 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268 (9th Cir. 2017), the alleged misconduct was
limited to an improper relationship between the CEO and a subordinate (id. at 1271), in contrast to the
corporate “unwritten policy” that involved creating an elaborate structure of shell companies to hide
payments to government employees. Moreover, the court found that statements such as “We want to be a
company known for its ethical leadership” were not objectively verifiable (id. at 1276), in contrast here to
the concrete prohibitions on payments to and bribery of government officials that were a part of Energy
Transfer’s Code. Similarly, in In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731 (S.D.N.Y. 2017), the
court held that the “statements at issue about the company’s culture, reputation, and compliance were all
pitched at a general and an aspirational level” and “do not address any concrete policy or practice with
sufficient specificity.” Id. at 756. In another case cited by Defendants, Police & Fire Ret. Sys. of City of
Detroit v. Plains All Am. Pipeline L.P., 777 F. App’x 726, 731 (5th Cir. 2019), the court did not hold that
code of conduct statements can never be actionable; it simply held that the statements there were “corporate
cheerleading” that reflected generalized positive goals rather than specific promises. And in City of
Roseville Emps.’ Ret. Sys. v. Horizon Lines, Inc., 686 F. Supp. 2d 404, 415 (D. Del. 2009), the court held
that it was “untenable” to expose a defendant to liability for failure to disclose “all” violations. Lead
Plaintiffs do not contend that any violation of a code of conduct automatically gives rise to liability. But,
once Energy Transfer published its Code of Conduct, the dismissal of code of conduct statements would be
appropriate only if the violations of the Code – and questions of whether the Code even accurately described
the Partnership’s policies – were so obviously unimportant that reasonable minds could not differ on their
materiality. See Shapiro v. UJB Fin. Corp., 964 F.2d at 281 n.11; In re Advance Auto Parts, Inc. Sec. Litig.,
2020 WL 599543, at *5 (D. Del. Feb. 7, 2020).


                                                     72
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 88 of 119




                  2.      Defendants’ Statements in Response to the Chester County DA’s
                          Investigation Are Actionable

          Following the December 19, 2018 announcement that the Chester County DA had opened

a criminal investigation of Energy Transfer, the Partnership responded with a spate of false denials

of misconduct.28         Immediately following the announcement, Energy Transfer, through a

spokesperson, issued statements that “[w]e vehemently deny any such wrongdoing” and “are

confident that we have not acted to violate any criminal laws of the Commonwealth of

Pennsylvania.” ¶ 392. Another denial was issued on January 4, 2019, when an Energy Transfer

spokesperson was quoted as stating that the investigation was “meritless” and that “Energy

Transfer has not engaged in any form of criminal activity.” ¶ 393. And on August 8, 2019, after

the Chester County DA’s indictment of two Pennsylvania constables, Energy Transfer claimed the

constables “were not Sunoco or Energy Transfer employees. They were employed by Raven

Knights … We have a code of conduct for all of [our] contractors …, and we expect them to follow

that.” ¶ 398. These statements were false because, among other reasons, they failed to disclose

Energy Transfer’s unwritten policy of paying and bribing Pennsylvania constables and using a

maze of shell corporations to hide the payments. ¶ 399.

          Defendants contend that disclosure is not a “rite of confession” and that companies are not

required to disclose unproven allegations. Def. Br. at 28-29. The law is absolutely clear, however,

that “a duty to disclose may arise when a defendant makes a statement that can be understood, by

a reasonable investor, to deny that the illegal conduct is occurring.” DoubleLine Capital LP v.

Odebrecht Fin., Ltd., 323 F. Supp. 3d 393, 441 (S.D.N.Y. 2018) (emphasis added) (internal

quotation omitted). Here, Energy Transfer flatly denied that it engaged in any criminal conduct

and referenced its Code of Conduct as part of those denials. To the extent that those denials are


28
     See generally ¶¶ 392-394, 396-398 (also identified as Statements 48-54 in Def. App. A).


                                                     73
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 89 of 119




false, they are actionable. The indictments of seven individuals – two constables, two principals

of Raven Knights, two employees of TigerSwan and Energy Transfer’s Recknagel – along with

the information obtained by the Chester County DA’s investigator constitute significant detailed

evidence of falsity.

        Defendants counter that these statements cannot be actionable because the charges against

Recknagel have been dismissed. But this does not relieve Defendants of liability. First, Recknagel

may not be free of criminal charges. The Chester County DA has explicitly stated that no decision

has yet been made as to whether to refile charges.29 Second, the dismissal of charges against

Recknagel, which the Chester County DA would have been required to prove beyond a reasonable

doubt, does not mean that there is not a significant factual basis for pleading a securities fraud

claim based on the alleged falsity of the Partnership’s spokesperson’s statements. The indictment

of Recknagel and six other individuals, along with the information gathered as part of the Chester

County DA’s investigation, provides an extensive factual basis for pleading that Energy Transfer

paid and/or bribed Pennsylvania constables and engaged in an elaborate scheme to cover it up.

This is sufficient at the pleading stage to allege that Defendants falsely denied that they engaged

in criminal activity and, at the least, it is certainly sufficient to support the pleading that their

statement that the investigation itself was “meritless” was false and materially misleading.30



29
   See Golan Decl., Pl. Ex. 2, at 5.
30
   In addition to adequately pleading claims based on the false denials of criminal misconduct, the
Complaint also adequately pleads that Defendants offered a false explanation for the presence of security
personnel at its construction site on Lisa Drive. An Energy Transfer spokesperson told NBC Philadelphia:
“We have engaged security on Lisa Drive at the request of the impacted homeowners to restrict access to
their property as they were concerned not only with protecting their privacy, but the possibility of people
trespassing on their property.” ¶ 394. The Complaint, however, cites numerous credible sources showing
that the presence of the constables did not occur at the request of the homeowners, but instead was
undertaken for the purpose of intimidating residents who were concerned about construction of the ME2
pipeline. See, e.g., ¶¶ 196, 203-204. These facts are more than sufficient at the pleading stage to create a
genuine issue as to whether Energy Transfer’s explanation for the presence of the constables was false. See
Okla. Firefighters Pension and Ret. Sys. v. Lexmark, Int’l, Inc., 367 F. Supp. 3d 16, 30-35 (S.D.N.Y. 2019)


                                                    74
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 90 of 119




        D.      Defendants’ Motion Ignores the Principles for Construing the Scienter
                Allegations of the Complaint

        At the pleading stage, a plaintiff is required to allege facts supporting a strong inference of

scienter; however, the inference need not be “irrefutable, i.e., of the ‘smoking-gun’ genre, or even

the ‘most plausible of competing inferences….’” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 324 (2007). A complaint alleges a strong inference of scienter so long as a reasonable

person would “deem the inference of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.” Id. Courts must examine “whether all of the

facts alleged, taken collectively, give rise to a strong inference of scienter, not whether any

individual allegation, scrutinized in isolation, meets that standard,” after accepting all factual

allegations as true. Id. at 322-23, 326.

        Defendants disregard this standard by dismembering and analyzing Lead Plaintiffs’

scienter allegations independently. This strategy of “focus[ing] on particular types of allegations

and argu[ing] for the insufficiency of each” has been rejected by the Third Circuit. Avaya, 564

F.3d at 272. “[I]t is the composite picture, not the isolated components, that judges must evaluate

in the last instance.” Id. Lead Plaintiffs’ substantial allegations, when viewed holistically, give

rise to a strong inference of scienter.

                1.      The Complaint Properly Pleads Scienter Against the Individual
                        Defendants and the Company

        Defendants cite the Fifth Circuit’s decision in Southland Sec. Corp. v. INSpire Ins. Sols.,

Inc., 365 F.3d 353, 366 (5th Cir. 2004), to argue that Plaintiffs are required to separately establish

the scienter of each person involved with a given challenged statement in order to sustain the claim

against the Partnership. Def. Br. at 31. While the Third Circuit has held that corporate scienter


(finding alleged misstatements and omissions actionable where defendants misattributed company’s
revenue increase to greater end-user demand rather than inflated channel inventory).


                                                  75
          Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 91 of 119




cannot be sustained if scienter cannot be shown as to any individual, In re Tyson Foods, Inc. Sec.

Litig., 155 F. App’x 53, 57 (3d Cir. 2005), Defendants have overreached in suggesting that the

doctrine of corporate or collective scienter has been rejected in this Circuit.31 Rather, following

Tyson, the Third Circuit has repeatedly declined to decide whether collective corporate scienter

may be maintained in this Circuit. See In re Hertz Global Holdings Inc., 905 F.3d 106, 121 n.6

(3d Cir. 2018); Rahman v. Kid Brands, Inc., 736 F.3d 237, 246 (3d Cir. 2013); see also In re

Cognizant Tech. Sols. Corp. Sec. Litig., 2020 WL 3026564, *24 (D.N.J. June 5, 2020). Indeed,

the court in Cognizant found that the Third Circuit has suggested that, under certain circumstances,

the corporate scienter doctrine can be predicated upon more than simply the state of mind of the

speaker, including:

                  (a) The individual agent who uttered or issued the misrepresentation;

                  (b) Any individual agent who authorized, requested, commanded, furnished
          information for, prepared (including suggesting or contributing language for
          inclusion therein or omission therefrom), reviewed, or approved the statement in
          which the misrepresentation was made before its utterance or issuance;

                  (c) Any high managerial agent or member of the board of directors who
          ratified, recklessly disregarded, or tolerated the misrepresentation after its utterance
          or issuance.

2020 WL 3026564, at *28-31 (citing In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 476 (6th Cir.

2014)).

          Cognizant is entirely consistent with the allegations in the Complaint where Plaintiffs set

forth the challenged misrepresentations or omissions and identified persons who (a) either made



31
  Defendants are also mistaken in relying upon City of Roseville Emps.’ Ret. Sys. v. Horizon Lines, Inc.,
713 F. Supp. 2d 378, 397 (D. Del. 2010), as suggesting that the involvement of multiple employees in the
generation of a statement may not support corporate scienter. In fact, as the court explained in In re
Cognizant, 2020 WL 3026564, at *28, where an executive provided information to other, unnamed
corporate employees who then drafted misleading financial statements without scienter, but that executive
himself allegedly knew the statements to be false, their collective action “is sufficient to meet the corporate
scienter standard” and may be imputed to the corporation.


                                                      76
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 92 of 119




or assisted in the preparation of the statement, (b) authorized, requested, commanded, furnished

information for, prepared (including suggesting or contributing language for inclusion therein or

omission therefrom), reviewed, or approved the statement in which the misrepresentation was

made, or (c) ratified, recklessly disregarded, or tolerated the misleading statement. See id. For

instance, the Partnership had spokespersons make many statements about the safety and

compliance aspects of the Pipeline Projects. E.g., ¶¶ 366 & 370 (Long speaking, with Warren,

McCrea and Ramsey in attendance),32 367-368 (spokesperson Jeff Shields speaking), 372

(advertisement in Harrisburg, PA newspaper), 380 (statement on Energy Transfer blog), 374, 376-

378 (statements by spokespersons Granado, Dillinger and Daniels), and 375 (letter to abutting

landowners); see also Def. App. A at 8-9 (Statements 27-37).

        The Partnership’s senior executives, including Defendants Warren, McCrea, McReynolds,

Ramsey and Long, signed the Forms 10-K that included false representations of what the

Partnership’s Code of Conduct policies were, which they also directed or allowed to be placed on

the Partnership’s website, while failing to disclose that the Partnership also had an “unwritten

policy” under which Energy Transfer employees would (1) hire armed government employees to

provide a private security force for the Partnership’s pipeline projects while wearing their uniforms

and badges, and (2) attempt to conceal the payments made to these public officers through a

“maze” of entities. Compare ¶¶ 332, 382, 383-388, 390 with ¶¶ 165-166, 186-187, 195-198, 202,

204-205, 207-209.




32
  The completion, throughput and safety statements made by Defendants Long, Ramsey and McCrea on
the February 22, 2018 earning call, which Defendant Warren also attended, are particularly troublesome,
as they came in the wake of the DEP’s January 3, 2018 suspension order and the $12.6 million fine imposed
on February 8, 2018. Compare ¶¶ 348-350, 370 (Statements 6-8 and 30 in Def. App. A) with ¶¶ 309, 310,
313 (finding “egregious and willful violations” and “unlawful conduct” by Energy Transfer). This
highlights the knowledge or, at the least, the recklessness with which Defendants issued their statements.


                                                   77
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 93 of 119




        Plaintiffs similarly identified false and misleading statements made by certain of the

Individual Defendants – during meetings with investors and analysts attended by other of the

Individual Defendants – about the Pipeline Projects’ completion dates, construction and

throughput, notwithstanding that the planning and construction of the pipelines could not be

completed by the claimed in-service dates and at the promised throughput, and that the capital

expenditure budget for the Pipeline Projects constituted a huge part of the Partnership’s overall

CapEx budget (increasing from $3 billion to over $6 billion in 2017 and 2018), a key component

of the Partnership’s financial and operating well-being. See ¶¶ 334 (statements made on earnings

call attended by Warren, Long, McCrea and Hennigan) and 343, 345-346, 348-350, 356, 360

(statements made on earnings calls attended by Warren, Long, McCrea and Ramsey); see generally

Def. App. A at 1-7, Statements 1-26 (including other statements made at analyst conferences, by

spokesperson Granado, and to the DEP).33 Such false completion and throughput statements were

also included in Forms 10-K signed by Warren, McCrea, McReynolds, Ramsey and Long. See ¶¶

332 and 353; Def. App. A at 45, Statements 9 & 12.

        Notwithstanding this clear record of false and misleading statements attributable to the

Individual Defendants, Defendants assert that the Complaint does not plead the executives’

individual scienter. For instance, Defendants seek to excuse Defendant McCrea’s statements about

proceeding quickly while Sunoco was simultaneously violating permits, arguing that the

Complaint fails to allege that “McCrea knew anything about the violations.” Def. Br. at 34. But

McCrea, who served as the President and Chief Commercial Officer (“CCO”) of Energy Transfer’s


33
    Defendants characterize Plaintiffs’ allegations about Energy Transfer’s decision to develop a plan in
early 2018 to use an older, 12-inch pipe so that it could put a modified form of the ME2 pipeline in-service
as “pure speculation” and as “mere fraud-by-hindsight.” Def. Br. at 39. Not only do Defendants make
these arguments based on a misreading of the Complaint, but the fallacy of their argument has now been
shown by the Notification the Partnership submitted to the PHMSA on June 15, 2018 (Pl. Ex. 1), which
stated that the work combining the 12-inch pipe with ME2’s 20-inch pipe was starting that day!


                                                    78
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 94 of 119




general partner since October 2018, and had previously served as the Group COO and CCO for

the Energy Transfer family from November 2015 (¶ 43), was personally responsible for managing

construction of Revolution. ¶¶ 213-214. He received regular reports, had personal knowledge of

Revolution failures leading to the explosion, and had final “sign off” on all matters relating to the

Revolution pipeline. ¶¶ 460, 464. He also personally made statements that are alleged to be false

and materially misleading: stressing the importance of bringing ME2 online while the Partnership

was violating its permits in a mad dash to put ME2 in-service (¶¶ 299-300); misrepresenting the

Partnership’s “Frankenpipe” solution (¶¶ 364, 403); and misrepresenting Energy Transfer’s

relationship with the DEP (¶¶ 297, 346, 349). McCrea also admitted publicly the core significance

of the Pipeline Projects to Energy Transfer. ¶ 453. Accordingly, McCrea had personal knowledge

or, at the least, can certainly be held liable for “consciously avoid[ing] any meaningful exposure

to the information” concerning these violations when he had to sign off on the Revolution pipeline.

In re Intelligroup Sec. Litig., 527 F. Supp. 2d 262, 290 (D.N.J. 2007).

       Likewise, Defendant Ramsey, who served as the COO of Energy Transfer’s general partner

since October 2018, a Director of Energy Transfer’s general partner since July 2012, and President,

COO, and a Director of ETO’s general partner since November 2015 (¶ 44), can scarcely plead

ignorance of Sunoco’s recurring permitting and construction violations, a topic which was relevant

when he attended investor presentations and discussed the importance of the Pipeline Projects and

reiterated the false and misleading completion and throughput data that the Partnership had many

spokespersons state on earnings calls and on each of the investor presentations identified in the

Complaint from early 2017 through the summer of 2018. Among other things, Ramsey personally

misrepresented Energy Transfer’s relationship with the DEP (¶¶ 297, 349), falsely blamed the DEP

for delays while Energy Transfer was violating its permits (¶¶ 298, 346), misrepresented ME2’s




                                                 79
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 95 of 119




completion status (¶¶ 327, 402), and misrepresented the Frankenpipe solution (¶ 402).

       The facts pleaded for Defendant Long are even more revealing. Long, who served as the

CFO of Energy Transfer’s general partner since April 2019 (¶ 42), spoke frequently about the

Pipeline Projects’ completion dates and throughput, including when he went out of his way to

dodge an analyst’s question concerning the completion of the ME2 pipeline. ¶ 448. If anything,

Long’s evasion underscores his awareness of the troublesome status of the pipeline project and the

perceived need within the Partnership to conceal this from investors, and supports his scienter. See

In re Sanofi-Aventis Sec. Litig., 774 F. Supp. 2d 549, 571 n. 28 (S.D.N.Y. 2011) (where company

“may have been avoiding the question and thus by implication avoiding the disclosure of the

allegedly material omitted facts … the circumstances surrounding this actionable statement are

sufficient to raise a strong inference of scienter” as to both the company and the speaker); Kasper

v. AAC Holdings, Inc., 2017 WL 6353294, at *3 (M.D. Tenn. Oct. 6, 2017) (“If Defendants gave

incomplete, evasive, or misleading answers to an Underwriter's inquiries, then such answers (if

any) indicate Defendants’ scienter”). In addition to signing the false 10-Ks, Long was also bound

by the Code of Ethics for senior officers (¶ 68), spoke falsely on safety issues on the Pipeline

Projects and admitted to mistakes (¶¶ 17, 125, 366, 370, 468-470), misrepresented the Pipeline

Projects’ completion status (¶¶ 327, 348, 350, 360, 401), misrepresented the Frankenpipe (¶¶ 364,

401, 448), and discussed details of pipeline failures and interactions with regulators (¶ 472).

       Defendants also attempt to exonerate Defendant Warren, who served as the sole Chairman

and CEO of Energy Transfer’s general partner, and the Chairman and CEO of Energy Transfer

Operating, L.P.’s (“ETO”) general partner, since August 2007. ¶ 40. Yet, Warren held himself

out as knowledgeable about the ME2 pipeline by speaking on the subject, even though he had

knowledge about (1) the progress of and issues facing the Pipeline Projects, (2) the Partnership’s




                                                 80
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 96 of 119




CapEx budget and the significant portion of that budget devoted to the ME2 and Revolution

pipelines in 2017 and 2018, and (3) the Code of Conduct and Code of Ethics, which bound Warren

as one of the Partnership’s senior officers (¶ 68) and which Warren promoted in the Partnership’s

10-Ks and on its website. Notably, the Codes failed to include Energy Transfer’s “unwritten

policy” of paying public officials to provide private security forces for the Partnership’s pipeline

projects and concealing those payments. Indeed, Warren delivered the Partnership’s belated

admissions of key mistakes in the planning and construction of the ME2 and Revolution pipelines

to the market (¶¶ 266, 465-467), further bolstering Plaintiffs’ allegations that he made false and

misleading statements and omissions during the Class Period with scienter. ¶¶ 465-466.

        Defendants also seek to absolve Defendant McReynolds, who served as Energy Transfer’s

President from March 2005 to October 2018, a Special Advisor to Energy Transfer from October

2018, and an Energy Transfer Director beginning in August 2005. Def. Br. at 33-34; see also ¶

41. However, not only did McReynolds sign false Forms 10-K (¶¶ 332, 382, 390), he also served

as the Partnership’s President during the entirety of the Pipeline Projects’ planning and permitting

as well as the construction period between May 2017 and August 2018. During this time, on

earnings calls and at investor presentations, Energy Transfer executives provided pre-approved yet

false statements pertaining to ME2’s and Revolution’s completion dates and initial throughput.34

        Finally, despite Defendants’ arguments to the contrary, that Defendants Hennigan and

McGinn, who served as senior executives for Sunoco during the permitting process and during

part or all of the construction of the ME2 and Revolution pipelines, acted with scienter is clear.


34
   Indeed, even in the context of false and misleading certifications signed pursuant to the Sarbanes-Oxley
Act (“SOX”), while courts have indicated that a defendant’s signing a false or misleading SOX certification,
standing alone, is not sufficient to plead scienter, the courts have also recognized that it can support scienter
where “the complaint asserts facts indicating that, at the time of certification, defendants knew or
consciously avoided any meaningful exposure to the information that was rendering their SOX certification
erroneous.” In re Intelligroup, 527 F. Supp. 2d at 290 (emphasis added).


                                                       81
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 97 of 119




Hennigan served as Sunoco’s President and CEO from 2012 to approximately April 2017, when

he became Energy Transfer’s President for Crude, Liquids and Refined Products, before departing

the Partnership effective June 16, 2017. ¶ 45. McGinn served as Sunoco’s Senior Manager for

Public Affairs from April 2013 to April 2017, Energy Transfer’s Senior Director of Public Affairs

from April 2017 to October 2017, and Energy Transfer’s Vice President of Public Affairs from

May 2019 to the present. ¶ 46. The Complaint describes concrete actions that Hennigan and

McGinn each took during the permitting process that violated the Partnership’s Code of Conduct

and that were concealed from investors, including Hennigan meeting with former DEP Secretary

Quigley before taking actions to have him replaced with a DEP Secretary who would accede to

the Wolf Administration’s demands that the DEP approve Energy Transfer’s deficient permit

applications; and McGinn corresponding in private with the Governor’s special assistant and

pressuring her and replacement DEP Secretary McDonnell to get the permits granted by mid-

February 2017, before the Partnership would be issuing its 2016 year-end results. ¶¶ 9, 80-83,

103, 105, 109, 436-437 (Hennigan) and 103, 110, 111, 436-437 (McGinn). In addition, McGinn,

who remains at the highest levels of the Partnership’s Public Affairs group, approved, authorized,

ratified and/or tolerated the many misrepresentations made by Energy Transfer’s spokespersons

about the Pipeline Projects. These actions support Lead Plaintiffs’ scienter allegations against

Hennigan and McGinn, which are also attributable to Energy Transfer.

               2.      Communications with Investors, Analysts and the Media Further
                       Support Scienter

       The fact that the Individual Defendants spoke extensively to investors and analysts about

the status of the Pipeline Projects reveals they had first-hand knowledge of the subjects sufficient

to satisfy the pleading standard for scienter. See, e.g., In re PTC Therapeutics, Inc. Sec. Litig.,

2017 WL 3705801, at *17-18 (D.N.J. Aug. 28, 2017) (repeated statements to investors and analysts



                                                82
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 98 of 119




implied executives knew subjects about which they spoke, undermining any inference that

representations were inadvertent); see also Frank v. Dana Corp., 646 F.3d 954, 957, 961-62 (6th

Cir. 2011) (scienter adequately pleaded where defendants’ statements “painted a publicly rosy

picture” while “some divisions of [the company] were wilting”). Indeed, Ramsey, Long, and

McCrea were the Partnership’s designated speakers on issues relating to the Pipeline Projects’

completion, in-service dates, and throughput; thus, Ramsey, Long, and McCrea’s statements and

knowledge are attributable to Energy Transfer. Thus, unlike Rahman v. Kid Brands, Inc., 736 F.3d

237, 247 (3d Cir. 2013), on which Defendants rely, Plaintiffs here allege far more than a general

awareness of the day-to-day workings of Energy Transfer’s business.

               3.      Serious Regulatory and Construction Issues and Other Red Flags,
                       Including Alleged Criminal Violations, Also Support Scienter

       Defendants also argue that allegations concerning regulatory issues, construction issues or

other red flags cannot be utilized to plead scienter here because “they do not undermine any of the

statements at issue.” Def. Br. at 37. However, Defendants ignore precedent recognizing that

“circumstances suggesting fraudulent intent can include the presence of ‘red flags’ or warning

signs” that publicly-made statements and reports are fraudulent, as well as “the magnitude of the

alleged fraud.” P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 142 F. Supp. 2d 589, 608

(D.N.J. 2001); see also Miller v. Material Sciences Corp., 9 F. Supp. 2d 925, 928 (N.D. Ill. 1998)

(“Deliberately ignoring “red flags” such as those alleged here can constitute the sort of recklessness

necessary to support 10(b) liability.”). Defendants’ efforts to hide the significant problems that

plagued the Pipeline Projects establish that their Class Period statements were false or materially

misleading. For instance, even when the DEP issued fines and ordered that construction be

suspended, the Partnership authorized its spokespersons to explicitly represent its commitment to

safety. Next, when the Partnership was forced to admit that previously-provided completion dates



                                                 83
        Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 99 of 119




needed to be extended, the Individual Defendants and others issued new completion dates and

reiterated ME2’s initial throughput figure even though they knew of issues that would make their

successive completion dates and throughput figure impossible to meet.35

        Nor can Defendants argue that the pendency of an FBI investigation and the Partnership’s

hiring of constables to intimidate residents do not contribute to a finding of scienter. See, e.g., In

re Gentiva Sec. Litig., 932 F. Supp. 2d 352, 380 (E.D.N.Y. 2013) (“while the existence of an

investigation alone is not sufficient to give rise to a requisite cogent and compelling inference of

scienter, it may be considered by the Court as part of its analysis”). Here, the allegations about

coercive and/or criminal conduct by Defendants McGinn and Hennigan in connection with the

pipeline permits, including efforts to force out the DEP Secretary who told Hennigan that Energy

Transfer’s permit application were “woefully deficient” and that the Partnership might have to

start again at square one, and who was perceived generally as standing in the way of the pipeline’s

quick approval, cannot be easily discounted. Similarly, the deterrence of citizen and activist

opposition to the ME2 pipeline project that Energy Transfer sought to apply through the hiring of

armed public constables for private duty support scienter as well.

                 4.      The Magnitude and Importance of the Pipeline Projects Invokes the
                         Core Operation Doctrine and Strengthens the Scienter Allegations

        The size and nature of the Pipeline Projects, the detailed allegations of sweeping



35
   Defendants take exception to the red flags related to the Revolution pipeline, arguing that “purported
problems with the Revolution pipeline would not undermine any statement at issue” and stating that
“Plaintiffs admit that the pipeline was inspected daily and that Energy Transfer believed the hillside slip
was fixed.” Def. Br. at 38 n.45. First, the red flags concerning the Revolution pipeline were directly
contrary to the many statements that Energy Transfer and its spokespersons made about the Partnership’s
commitment to safety, which they said was its first priority. Second, Plaintiffs did not admit either that the
Revolution Explosion was caused by a bad weld or that Energy Transfer believed a hillside slip that
occurred just a few days earlier had been fixed. Rather, the Complaint alleges only that Energy Transfer
told the abutting landowner that the hillside slip had been fixed, and further alleges that a report that Energy
Transfer commissioned identified a bad weld as a cause, along with the fact that the pipeline should not
have been placed in such a dangerous location in the first place.


                                                      84
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 100 of 119




operational problems, the very significant amounts of the CapEx budget devoted to the projects,

and the positions of the Individual Defendants all give rise to a strong inference of scienter. As

the court stated in Aetna in upholding allegations of defendants’ scienter there:

       Plaintiffs’ Amended Complaint is replete with detailed allegations concerning
       operational problems … that plagued Aetna as a result of its acquisition of
       USHC…. The Court finds that the size and nature of the USHC-Aetna merger and
       the positions held by [the individual defendants], in conjunction with the factual
       allegations … concerning the operational problems at Aetna following the merger,
       provide strong circumstantial evidence that [the individual defendants], and by
       extension Defendant Aetna, knowingly made the misrepresentations and omissions
       concerning the success of the integration and its financial impact on Aetna.

34 F. Supp. 2d at 953. Defendants ignore the court’s analysis in Aetna, which held that such

allegations provided strong circumstantial evidence of scienter. And here, the Complaint, when

properly read as a whole, alleges a widespread and systemic attempt by the senior executives at

Energy Transfer to (a) use coercion and pressure to have the DEP approve highly deficient permit

applications notwithstanding the Partnership’s shoddy planning for the pipelines’ ultimate

construction, on the timeline that the Partnership set for the granting of the permits, rather than on

the timeline that the DEP would otherwise have taken before issuing any permits; (b) proceed with

large-scale HDD efforts through areas that were fraught with dangerous geological and landscape

conditions that Energy Transfer’s own consultants had warned would be highly risk (but which

Energy Transfer nevertheless described in their applications as low risk) and in other areas where

the pipeline construction would endanger Pennsylvania lakes, streams and well water; (c) at times

proceed with HDD efforts at locations for which no permits for non-trenching methods had even

been issued; and, among other things, (d) put the Revolution pipeline into service notwithstanding

known highly risky pipeline-placement issues and the fact that land in which the pipeline was

placed was shifting just days before Energy Transfer began the commissioning process – all the

while misrepresenting and seeking to conceal the pipelines’ actual risks, when they would go into



                                                 85
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 101 of 119




service, what the throughput would be, the regulatory violations that Defendants’ actions caused,

and the Partnership’s violations of its own Code of Conduct in carrying out an “unwritten policy”

of hiring and paying public officials through a “maze” of entities in order to seek to intimidate the

abutting landowners that Energy Transfer spokespersons falsely said had requested such a security

force. While a CEO or another senior executive might not know all the details of the actions that

Energy Transfer and its agents took in carrying out this scheme, a senior corporate officer of the

Partnership certainly would know about systemic failures that adversely impacted its biggest

CapEx project in 2017 and 2018, the actions that the DEP and PUC were taking in response to

Energy Transfer’s massive violations of Pennsylvania environmental laws and the permits’ terms

and conditions (including repeated suspensions of work, fines, and findings that Energy Transfer

had engaged in willful and egregious misconduct), as well as the failures from the permitting

process forward that resulted in CEO Warren’s eventual admission of mistakes made.

       The Complaint’s scienter allegations are further supported by the fact that the ME2 and

Revolution pipelines constituted a “core operation” of Energy Transfer and thus was of vital

importance to the Company. See In re Toronto-Dominion Bank Sec. Litig., 2018 WL 6381882,

*17 (D.N.J. Dec. 6, 2018) (in Avaya, “the Third Circuit … allowed the core operations doctrine to

support scienter even though no CW statement or particular document showed a defendant’s

knowledge”); In re Urban Outfitters, 103 F. Supp. 3d at 653-54 (“[U]nder the core operations

doctrine, misstatements and omissions made on ‘core matters of central importance’ to the

company and its high-level executives gives rise to an inference of scienter when taken together

with additional allegations connecting the executives’ positions to their knowledge.”); Hall v.

Johnson & Johnson, 2019 WL 7207491, at *21 (same); see also DFC Global Corp., 2015 WL

3755218, at *16. Thus, the Complaint’s scienter allegations are supported by the fact that the




                                                 86
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 102 of 119




Mariner East Pipeline was a “core operation” of Energy Transfer, whose successful and timely

completion was critical to the Company. Cf. Rahman, 736 F.3d at 247 (finding that anticipated

liabilities of $10 million over five years “cannot be regarded as affecting the ‘core operations’ of

a company that had hundreds of millions of dollars in annual net sales”).

        E.      The Complaint Adequately Pleads Loss Causation

        Loss causation is the “causal connection between the material misrepresentation [or

omission] and the loss [suffered].” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 342 (2005). The

Third Circuit has “adopt[ed] a ‘practical approach [to loss causation], in effect applying general

causation principles.’” In re DVI, Inc. Sec. Litig., 2010 WL 3522090, at *5 (E.D. Pa. Sept. 3, 2010)

(citing McCabe v. Ernst & Young, LLP., 494 F.3d 418, 426 (3d Cir. 2007)). The loss causation

element is satisfied when a plaintiff pleads that the price of a security was inflated “due to an

alleged misrepresentation,” and that the misrepresentation “proximately caused the decline in the

security’s value.” Semerenko, 223 F.3d at 184-85. A plaintiff must allege it “purchased a security

at market price that was artificially inflated due to a fraudulent misrepresentation” and that “the

artificial inflation was actually lost due to the alleged fraud ... that is, that the stock price dropped

in response to disclosure of the alleged misrepresentations.” Utesch v. Lannett Co., Inc., 385 F.

Supp. 3d 408, 424 (E.D. Pa. 2019) (quoting Semerenko, 223 F.3d at 184).

        To be corrective, the disclosure need not precisely mirror the earlier misrepresentation. In

re Urban Outfitters, 103 F. Supp. 3d at 655; Vanderhoef v. China Auto Logistics Inc., 2020 WL

5105243, at *4 (D.N.J. Aug. 31, 2020). Further, such disclosure need not be a “single, unitary

disclosure.” In re Bradley Pharms., Inc. Sec. Litig., 421 F. Supp. 2d 822, 828-29 (D.N.J. 2006).

The truth may be revealed by a series of partial disclosures through which the truth gradually

“leak[s] out.” See Dura, 544 U.S. 336, 342 (2005); Vanderhoef, 2020 WL 5105243, at *4 (“[L]oss




                                                   87
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 103 of 119




causation ‘can be predicated on a series of partial corrective disclosures . . . each of which partially

revealed the truth.’”) (quoting In re Merck & Co., Inc. Sec., Derivative, & ERISA Litig., 2011 WL

3444199, at *31 (D.N.J. Aug. 8, 2011)). The market also need not learn of the possible fraud from

the company itself but may be informed by “whist[l]eblowers, analysts questioning financial

results . . . newspapers and journals, etc.” In re Intelligroup, 527 F. Supp. 2d at 297 n.18.

       The Complaint’s loss causation allegations are subject to Rule 8’s notice pleading standard,

which requires only a “short and plain” statement to give “some indication of the loss and the

causal connection that the plaintiff has in mind.” Dura, 544 U.S. at 346-47 (pleading loss causation

is “not meant to impose a great burden upon a plaintiff.”); see also Bradley Pharms., 421 F. Supp.

2d at 829 (same). In the Third Circuit, “[t]he causation issue becomes most critical at the proof

stage” and “[w]hether the plaintiff has proven causation is usually reserved for the trier of fact.”

EP Medsys., Inc. v. EchoCath, Inc., 235 F.3d 865, 884 (3d Cir. 2000) (reversing dismissal because

loss causation improperly assessed at pleading stage); see also In re Urban Outfitters, 103 F. Supp.

3d at 655 (quoting same and sustaining plaintiffs’ claims); In re Wilmington Tr. Sec. Litig., 29 F.

Supp. 3d 432, 450 (D. Del. 2014) (same).

               1.      The Complaint Pleads Investor Losses that Proximately Resulted from
                       the Correction of Defendants’ Alleged False or Misleading Statements

       The Complaint meets the above standards by first identifying the Defendants’ alleged false

statements, which fall into the three general categories concerning: (i) the Revolution and ME2

completion timelines and ME2’s throughput and related omissions; (ii) Energy Transfer’s claims

that it was constructing its pipelines safely and preserving and protecting the environment; and

(iii) Energy Transfer’s misstated compliance with its Code of Conduct. The Complaint further

alleges six specific corrective disclosures that progressively revealed the falsity of these prior

misstatements as they related to (i) the disclosure of ME2’s reduced throughout and delay; (ii) the



                                                  88
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 104 of 119




DEP ordering Energy Transfer to stop work on the Revolution pipeline because of Energy

Transfer’s violations of construction best practices, and threats to residents’ safety and

environmental well-being; (iii) the launch of Chester County’s investigation into Energy Transfer

based on concerns about residents’ safety; (iv) Chester County charging the Constables hired by

Energy Transfer with bribery, based on facts that constituted violations of Energy Transfer’s Code

of Conduct; (v) the disclosure of the FBI’s investigation into the ME2 permitting process; and (vi)

Chester County charging Energy Transfer’s Security Supervisor with bribery. ¶¶ 400-433

(including summary chart at ¶ 432). In response to each new disclosure, the price of Energy

Transfer units fell, with analysts linking the decline to new information. Id. Such allegations

suffice, and Defendants concede that Plaintiffs have pled loss causation for Statements identified

in Def. App. A as Statements 1, 13, 14, 17-20, 22-23, and 25-26. See Def. Br. at 48.

               2.     Defendants’ Arguments Should Be Rejected

       As to the other statements, Defendants argue that Plaintiffs’ loss causation allegations are

“replete” with supposed timing issues. Def. Br. at 48-50. But these arguments miss the mark and

rely on mischaracterizations of the Complaint’s well-pled allegations.

       ME2 in-service dates and expected throughput (Statements 2-8 and 9-12). Throughout

the Class Period, Defendants repeatedly claimed that Energy Transfer was on track to bring in

service the new, 20-inch diameter ME2 pipeline at an initial throughput of 275,000 barrels per day.

On May 31 and June 27, 2017, Energy Transfer said ME2 would be in service “by the end of Q3

2017.” ¶¶ 336, 338. Then, in August 2017, ME2’s in-service date was still supposedly just a few

months away, in the “fourth quarter” of 2017. ¶ 343. In November 2017, Energy Transfer claimed

that the need to secure HDD approvals would push the “in-service timing” to the second quarter

of 2018. ¶ 345. Energy Transfer then still claimed in February 2018 that “we continue to make

progress on the construction” of ME2, and “our progress is good,” with Energy Transfer


                                                89
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 105 of 119




continuing to target “the second quarter of 2018” as ME2’s in-service date. ¶¶ 348, 349. On

February 22, 2018, Defendant McCrea claimed that Energy Transfer was “very close” to bringing

ME2 online. ¶ 350. Energy Transfer continued to claim that the in-service date was just months

away, stating on May 10, 2018 that it would occur in mid to late third quarter 2018. ¶ 356. All of

these statements conveyed the same central message to investors – that, despite certain delays,

Energy Transfer was continuously just on the cusp of bringing ME2 in-service.

       Coupled with these claims of the supposed in-service launch of ME2, Defendants

repeatedly told investors, starting in June 2017 and through June 19, 2018, that the initial

throughput capacity of the ME2 pipeline would be 275,000 barrels per day. See ¶¶ 338, 340, 357.

Defendants assert that Energy Transfer’s statement on June 19, 2018 (Statement 13) – that ME2

would have an “initial capacity of 275,000 barrels per day” – somehow “superseded” the identical,

prior Statements 9-12. But that makes no sense. In all of Statements 9-13,36 Energy Transfer made

the same allegedly false claim, that ME2’s “[i]nitial capacity” would be “275,000 barrels per day.”

The June 2018 statement thus did not supplant the prior, same false statements but compounded

the artificial inflation of Energy Transfer’s unit price caused by such prior false statements.

       The falsity of these statements was revealed to investors when, on August 9-13, 2018, the

market learned for the first time that, instead of Energy Transfer bringing the ME2 pipeline online

with an initial throughput of 275,000 barrels per day, the Partnership would instead be bringing

online a pipeline that cobbled together old 12-inch pipe and new, 20-inch pipe (dubbed by residents

as the “Frankenpipe”), whose initial throughput was far less than 275,000 barrels per day. As

Wolfe Research reported on Friday, August 10, 2018, based on non-public discussions with

Energy Transfer, “ME 2 may not reach full capacity (previously disclosed as 275 mbd) until 4Q19


36
   As Defendants note in their chart of alleged false statements, Statement 11 alone was made at nine
different times between August 16, 2017 and June 19, 2018. Def. App. A at 4 n.4.


                                                 90
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 106 of 119




(one year delay)”; and “[a] final connection involving a small amount of ME 2 / ME 2x capacity

won’t be completed until 4Q20.” ¶ 405. Also on August 10, 2018, Wells Fargo reported that the

Frankenpipe would only have an initial capacity of 100,000 barrels per day, a nearly 65% reduction

from the 275,000 barrels Energy Transfer repeatedly claimed. ¶ 406. Wells Fargo also estimated

the total cost of the ME2 project to be $6 billion (compared to Energy Transfer’s earlier $3 billion

representation). Id. Wells Fargo stated that it shared its analysis of the timing of the Mariner East

projects with Energy Transfer, and Energy Transfer apparently did not challenge it. Id. In

response to the revelations that the ME2 was not mere months away from completion, but would

be replaced with the Frankenpipe with a fraction of the throughput, and that there would be a one-

year delay before the ME2 might reach full capacity, the price of Energy Transfer units fell by

5.6% in a statistically significant amount. ¶ 408.

       These allegations adequately plead loss causation. See Vanderhoef, 2020 WL 5105243, at

*4 (“The amended complaint delineates company disclosures, alleges such disclosures revealed

previously undisclosed information, and then cites to drops in [the company’s] stock price as a

result. This is sufficient to plead loss causation.”). Defendants’ argument that the corrective

disclosures cannot support loss causation because they purportedly failed to reveal the exact facts

allegedly concealed by Defendants’ statements has been repeatedly rejected by courts. See, e.g.,

Vanderhoef, 2020 WL 5105243, at *4 (“[T]here is no requirement that the disclosure mirror the

earlier misrepresentation.”); Merck, 2011 WL 3444199, at *32 (“Dura and its progeny do not

demand … that corrective disclosures … be the ‘mirror image’ of the alleged fraud.”);

Freudenberg v. E*Trade Fin. Corp., 712 F. Supp. 2d 171, 202 (S.D.N.Y. 2010) (a corrective

disclosure need not be “a ‘mirror image’ tantamount to a confession of fraud”).

       Revolution in-service dates and construction progress (Statements 21-24). Defendants




                                                 91
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 107 of 119




similarly conveyed to investors a perpetually almost-complete status of the Revolution pipeline.

These claims hid from the market that Energy Transfer had constructed the Revolution pipeline in

landslide-prone areas, and the concomitant risks of its construction. On May 4, 2017, Defendant

Long claimed that the Revolution project was “still on schedule to be in service in the fourth

quarter of 2017” (Statement 21, ¶ 334). On August 9, 2017, Long said that Revolution was

“scheduled to be completed in the fourth quarter of 2017,” and McCrea said “it will be up and

ready for service in the fourth quarter.” (Statements 22 and 23, ¶ 343). Then, on November 8,

2017, Long said that the Revolution “construction is scheduled to be completed in the first quarter

of 2018.”    (Statement 24, ¶ 345).      Defendants assert that the foregoing statements were

“superseded” by Long’s claim on February 22, 2018 that, in Revolution, “construction is

mechanically complete.” (Statement 25, ¶ 350).

       Plaintiffs allege that these statements were materially misleading by their omission of

adverse facts that rendered the timely – and safe – completion of Revolution impossible under the

circumstances. Those facts included that “the Energy Transfer Companies had constructed the

Revolution pipeline in landslide-prone areas and without adequate best practices or protective

measures, despite repeated warnings to the contrary.” E.g., ¶ 335. Investors learned the truth of

that withheld disclosure when, on October 29, 2018, following inspections the prior week that

revealed “unreported landslides and erosion off the [Revolution] pipeline’s construction sites into

nearby streams,” the DEP issued an Order and letter requiring Energy Transfer to immediately

cease construction of the Revolution pipeline for the safety reasons stated in the Order. ¶ 411. In

response, Energy Transfer’s unit price fell by 4%, from a closing price of $15.46 on Friday,

October 26, 2018 to a closing price of $14.84 on Monday, October 29, 2018, a decline that is

statistically significant at the 95% confidence level. ¶ 412.




                                                 92
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 108 of 119




       Statements about ME2 construction and in-service dates (Statements 15 and 16).

Defendants also focus on certain of their statements on August 9, 2018: that all of Energy

Transfer’s 16 ME2 HDDs “have been approved by PA DEP” such that “we don’t have to have any

changes approved by PA DEP going forward” (Statement 15, ¶ 360); and that “100%” of the HDDs

“are completed, or in process, in line with our approved HDD plan with no more drilling re-

evaluation reports required from DEP” (Statement 16, ¶ 360). In reality, “as of August 9, 2018,

Energy Transfer had not submitted reevaluation reports for four of the 22 HDD sites” required by

the August 2017 Order. ¶ 361. In other words, the ME2 pipeline was not as ready for service as

Defendants claimed on the August 9, 2018 call.

       Defendants argue that the falsity of these statements was not corrected by any subsequent

alleged corrective disclosure because the specific fact that Energy Transfer had not submitted all

of its HDD re-evaluation reports did not become public until March 2020. Def. Br. at 49. First, a

corrective disclosure need not be a mirror image of the prior false statement. Second, at least two

of the four sites for which Energy Transfer had not submitted reevaluation reports (Nos. S3-0290

and S3-0300) were along the drilling path that necessitated the Frankenpipe. See Golan Decl., Pl.

Exs. 4 & 5. Energy Transfer’s failure to submit reevaluation reports for those sites is related to

ME2 not being ready for full-throughput service as Energy Transfer had claimed, as was first

partially revealed to investors by the August 12, 2018 disclosure of the reduced throughput and

the delay in ME2, which resulted in Energy Transfer’s unit price falling 5.6%. ¶ 408.

       Statements about Defendants’ commitment to safety, including about the Revolution

Pipeline and Lisa Drive (Statements 27-37 and 42-44).             Throughout the Class Period,

Defendants made false claims that Energy Transfer’s “first priority” was the safety of the

communities surrounding its Revolution and ME2 pipelines. ¶¶ 375, 376, 378, 380; see also ¶ 368




                                                93
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 109 of 119




(Statement 29) (“Safety is paramount … [including] the safety of the communities in which we

work and operate”). On September 10, 2018, in the wake of the Revolution pipeline explosion,

Energy Transfer said that, “Our obligation to homeowners is 100 percent — that people continue

to be safe and secure,” and that, with respect to past landslides, “It’s something definitely that is

being actively managed.” ¶ 374 (Statement 32). Then, in a September 10, 2018 letter to residents

near the Revolution explosion, Energy Transfer claimed that “[o]ur first priority continues to be

the safety of those who live in this community.” ¶ 375 (Statement 33). On October 21, 2018,

Energy Transfer added that “We are committed not only to following the strict guidelines set forth

in our permits but to employing the highest levels of construction expertise and to preserving and

protecting the environment in which we conduct our work.” ¶ 377 (Statement 35).

       Other Energy Transfer statements claimed “there were no environmental health risks to

residents in the aftermath of the [Revolution] explosion” (¶ 374, Statement 42) and that accidents

in the area had been “drastically reduced” (¶ 376, Statement 43). Energy Transfer also downplayed

the risks posed by the geology in the Lisa Drive area, claiming in March 2018 that “[c]onstruction

through this area is safe” and “[t]here is some karst north of this area, but it does not impact this

area.” ¶¶ 355, 371 (Statement 44). These statements misstated and omitted the serious safety and

environmental risks that Energy Transfer caused through its reckless planning and construction of

the Pipeline Projects (and, with respect to Statement 44, the threat to ME2’s initial throughput).

       The falsity of these statements was partially revealed to the market through the DEP’s

October 29, 2018 Order ceasing work on the Revolution pipeline.               ¶ 411.37    Contrary to

Defendants’ claims, the revelation of Energy Transfer’s failures disclosed that safety was not



37
   The falsity of Statement 44 was also partially revealed through the August 2018 disclosures of ME2’s
reduced throughput because of the problems Energy Transfer encountered in the Lisa Drive vicinity and
surrounding areas.


                                                  94
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 110 of 119




Energy Transfer’s “first priority.” In response, the price of Energy Transfer’s units fell by 4%, a

decline that is statistically significant at the 95% confidence level. ¶ 412.

       Defendants assert that it is “unclear” if Plaintiffs are alleging loss causation on the basis of

the DEP’s October 29, 2018 Order because, according to Defendants, ¶ 432 (setting forth loss

causation allegations) supposedly omits mention of the October 29 Order. Def. Br. at 50 n.85.

That is incorrect. The chart in ¶ 432 plainly refers to how, on October 29, 2018, “the Pennsylvania

DEP ordered Energy Transfer to cease work on the Revolution Pipeline due to landslides and

sinkholes.” ¶ 432. Defendants also question whether the October 29 Order was publicly available

during the trading day on October 29 because, according to Defendants, press on the Order first

emerged “after the close of trading on October 30, 2018.” Def. Br. at 50 n.85. This is also wrong.

A search of Westlaw News shows that the Pennsylvania DEP issued its news release disclosing

the October 29 Order at 12:00 a.m. on October 29, 2018. See Golan Decl., Pl. Ex. 6. The press

release makes clear that the Order required Energy Transfer to “immediately stabilize disturbed

areas, repair erosion control features, and stop all other earth moving activities associated with the

Revolution Pipeline.” Id. Plaintiffs also allege that part of the unit price decline on October 29,

2018 was due to the Associated Press’s wider dissemination on October 27, 2018 of the Pittsburgh

Post-Gazette’s October 21, 2018 story about the dangers of subsidence that resulted from the

construction of the Revolution and ME2 pipelines. ¶ 410. Defendants assert that the article – even

when it was first published – did not disclose any new facts. But the article certainly disclosed

new interviews with local residents impacted by the construction of the pipeline, which

contradicted Energy Transfer’s prior claims that its “paramount” concern was the safety and well-

being of the community members who live near its pipeline projects.              See id. Moreover,

Defendants’ argument that any alleged truth had already been disseminated before the Associated




                                                 95
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 111 of 119




Press article was published is a variant of the “truth-on-the-market” affirmative defense, which

courts overwhelmingly hold is inappropriately fact-specific for resolution on the pleadings. See,

e.g., Roofer’s Pension Fund v. Papa, 2018 WL 3601229, at *9 (D.N.J. July 27, 2018) (“[T]he truth

on the market defense is intensely fact-specific and is rarely an appropriate basis for dismissing a

§ 10(b) complaint.”); Ganino v. Citizens Utils. Co., 228 F.3d 154, 167 (2d Cir. 2000) (same).38

        Defendants further assert that Plaintiffs have not pled when the Pittsburgh Post-Gazette’s

article first appeared and how Energy Transfer’s unit price responded. Def. Br. at 49. The Court

may take judicial notice of the fact that the article was first published on Sunday, October 21, 2018

(Golan Decl., Pl. Ex. 7), that Energy Transfer’s unit price then precipitously fell from a closing

price of $17.06 on Friday, October 19, 2018, to close at $16.47 on Monday, October 22, 2018

(Golan Decl., Pl. Ex. 8). The unit price then continued to decline until the $14.84 close on October

29, 2018. Overall, that is a 13% decline in the wake of the October 21, 2018 article. But even if

the Associated Press widely disseminating the Post-Gazette’s prior article did not comprise a

significant cause of the price decline on October 29, that still leaves the DEP’s October 29, 2018

Order as a corrective disclosure. Defendants point to no other news released on or before October

29, 2018 that explains that day’s statistically significant unit price decline.



38
   To prevail on such an argument at this stage, Defendants “bear a heavy burden” of “‘prov[ing] that the
information that was withheld or misrepresented was transmitted to the public with a degree of intensity
and credibility sufficient to effectively counterbalance any misleading impression created by the insider’s
one-sided representations.’” In re Amgen Inc. Sec. Litig., 2014 WL 12585809, at *15 (C.D. Cal. Aug. 4,
2014) (citation omitted). Defendants’ cases do not counsel otherwise. In Meyer v. Greene, the Eleventh
Circuit held that an analyst report could not serve as a corrective disclosure insofar as it merely rehashed
facts already revealed by the company’s SEC filings. 710 F.3d 1189, 1198 (11th Cir. 2013). But information
in a company’s SEC filings is paradigmatic widely-disseminated information. As for In re Omnicom
Group, Inc. Sec. Litig., which was decided at the summary judgment stage, in that case there was no factual
dispute that the truth about the fraud alleged in the complaint had been disclosed more than a year before
the alleged corrective disclosure at issue. 597 F.3d 501, 512-13 (2d Cir. 2010). Here, by contrast, the
factual record remains undeveloped; the Second Circuit’s emphasis on the undisputed factual record in
Omnicom only underscores why it would be manifestly inappropriate to credit Defendants’ arguments here
at the pleading stage.


                                                    96
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 112 of 119




        Defendants’ November and December 2018 Statements Concerning Safety

(Statements 36 and 37, and 55-57). On November 1, 2018, after the DEP halted construction on

the Revolution pipeline, Energy Transfer said that the safety of the surrounding area is “our first

priority.” (Statement 36, ¶ 378.) Energy Transfer similarly claimed on December 19, 2018 that

“The safety of all those who live and work along our pipeline is our first priority and this project

was planned and implemented based on that fact.” (Statement 37, ¶ 380.) Energy Transfer also

stressed on November 1, 2018 that “We have been and will continue to comply with their

[PADEP’s] orders.” ¶ 378 (Statement 55); see also ¶¶ 377, 379 (Statements 56-57).

        Defendants argue that the truth about the pipeline’s safety risks was already disclosed in

October 2018 and that the post-October 2018 statements were not corrected by any subsequent

safety-related corrective disclosure. Def. Br. at 49. Not so. The Chester County District Attorney

premised the December 19, 2018 launch of his investigation on the need to assure “the safety of

Pennsylvanians” and demand that “every aspect of the pipelines be constructed safely” and cited

the Revolution explosion as “chang[ing] speculation into tangible danger and destruction.” ¶ 182;

see also ¶ 414. In response to the disclosure of the DA’s investigation, the price of Energy

Transfer’s units fell 5.4%, including a statistically significant decline at the 99% confidence level

on December 21, 2018. ¶ 416.39

        Reports of State and FBI Investigations and Criminal Charges Plead Loss Causation.

Next, Defendants argue that the reports of the FBI’s investigation into the Pennsylvania

Governor’s involvement in the granting of the ME2 permits, and the filing of criminal charges



39
  Defendants’ case cited in support of dismissal of Statements 55-57 is inapposite. In Payne v. DeLuca, the
plaintiffs did not allege that any information was revealed to the market by one of the alleged corrective
disclosures; instead, they alleged that the statements in that corrective disclosure were false and misleading,
and did not reveal the truth. 433 F. Supp. 2d 547, 608 (W.D. Pa. 2006). Here, the Complaint alleges the
corrective disclosures partially revealed the truth of Defendants’ fraud. See ¶¶ 413-414, 418-422, 423-426.


                                                      97
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 113 of 119




against an Energy Transfer employee and contractors who worked security for the project are

insufficient to sustain Plaintiffs’ loss causation allegations. Def. Br. at 51. This misapprehends the

law, as courts throughout the Third Circuit have held that disclosures of investigations are

sufficient to allege loss causation. See, e.g., Utesch, 385 F. Supp. 3d at 424-25 (allegations of price

drops following disclosure of investigation into product, revelation of receipt of grand jury

subpoenas, and news of likely criminal charges against defendant adequate to allege loss

causation); Zhengyu He v. China Zenix Auto Int’l Ltd., 2020 WL 3169506, at *12 (D.N.J. June 12,

2020) (New York Stock Exchange investigation); In re Allergan Generic Drug Pricing Sec. Litig.,

2019 WL 3562134, at *13-14 (D.N.J. Aug. 6, 2019) (subpoena from Department of Justice and

possible criminal charges); In re Gentiva Sec. Litig., 932 F. Supp. 2d 352, 384-88 (E.D.N.Y. 2013)

(announcement of governmental and regulatory investigations); Police & Fire Ret. Sys. of City of

Detroit v. SafeNet, Inc., 645 F. Supp. 2d 210, 230-31 (S.D.N.Y. 2009) (news that federal prosecutor

and SEC were investigating); In re Take-Two Interactive Sec. Litig., 551 F. Supp. 2d 247, 286-87

(S.D.N.Y. 2008) (notice of SEC “informal” investigation).

       Defendants claim that the “mere announcement of an investigation cannot be used to allege

loss causation” (Def. Br. at 51), but “exposure of the fraudulent representation . . . is the critical

component of loss causation.” Utesch v. Lannett Co., 385 F. Supp. 3d at 425. As discussed above,

this exposure may appear through, among other forms, a government investigation (see, e.g., In re

Bradley Pharms., Inc. Sec. Litig., 421 F. Supp. 2d 822, 828-29 (D.N.J. 2006)), news articles (see,

e.g., In re DVI, Inc. Sec. Litig., 2010 WL 3522090, at *21 (E.D. Pa. Sept. 3, 2010)), or other

“unproven allegations” (see, e.g., Hull v. Global Digital Sols., Inc., 2017 WL 6493148, at *14

(D.N.J. Dec. 19, 2017)). In this case, Plaintiffs allege that reports revealing the FBI investigation

into potential misconduct by Energy Transfer in obtaining the ME2 permits caused the price of




                                                  98
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 114 of 119




Energy Transfer units to decrease, causing economic harm to Plaintiffs and other holders. ¶¶ 423-

426. At the motion to dismiss stage, nothing more is required.

        Defendants also assert that, since the trial court dismissed the bribery charges against

Energy Transfer Security Chief Recknagel, Plaintiffs do not plead loss causation for Statements

48 through 54 because there was no “truth” disclosed to the market by the filing of charges against

him and the constables. Def. Br. at 51. First, the criminal charges remain pending against

Recknagel’s co-defendants and the Chester County D.A. is “weighing its options” after the trial

court dismissed the Recknagel charges.40 Second, Defendants ignore that Statements 48 through

54 include Defendants’ materially false and misleading claims that the constables were retained at

residents’ requests, or not employed by Energy Transfer but by a third party called Raven Knights.

See, e.g., Statement 48 (¶ 392) (“we take issue with the many factual inaccuracies contained in the

District Attorney’s press release”); Statement 50 (¶ 394) (“We have engaged security on Lisa Drive

at the request of the impacted homeowners to restrict access to their property”); Statement 53 (¶

398) (Constables Johnson and Robel “were not Sunoco or Energy Transfer employees”).

        As the December 3, 2019 Chester County criminal complaint against Recknagel revealed,

Defendants’ claim that the Constables were not “employees” of Energy Transfer hid that the

Company was behind hiring the Constables, and paid for them through a series of shell companies.

It alleged the scheme “hid[] the connection between Energy Transfer and the Constables” and that

“[e]very step of the payments was hidden and cloaked.” ¶ 209.41 Nothing in the dismissal of claims


40
   See Golan Decl., Pl. Ex.2 (last page).
41
   Relying on Martin v. GNC Holdings, Inc., 2017 WL 3974002 (W.D. Pa. Sept. 8, 2017), aff’d, 757 F.
App’x 151 (3d Cir. 2018), Defendants argue that Plaintiffs’ allegations are merely the announcement of an
investigation without more, as required by certain opinions from outside the Third Circuit. See id. at *18
(citing Loos v. Immersion Corp., 762 F.3d 880, 890 (9th Cir. 2014), Meyer v. Greene, 710 F.3d 1189, 1201
(11th Cir. 2013), and Sapssov v. Health Mgmt. Assocs., Inc., 22 F. Supp. 3d 1210, 1231 (M.D. Fla. 2014),
aff’d, 608 F. App’x 855 (11th Cir. 2015)). In this case, Plaintiffs plead the “more” that Defendants’ own
authority declares necessary. See ¶¶ 427-431. Accordingly, the announcement of criminal charges against


                                                   99
       Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 115 of 119




against Recknagel contradicts the factual accuracy of these allegations. The revelation of Energy

Transfer’s role also demonstrated that it was not Lisa Drive residents who requested security but

Energy Transfer using the constables to intimidate residents. As Plaintiffs allege, one resident of

Lisa Drive “says his once quaint property has been turned upside down and plagued by sinkholes,

intrusive workers, and mysterious security guards from out of state. He’s terrified for his life and

ready to flee disaster at a moment’s notice — and he’s not alone.” ¶ 395.

        F.      Plaintiffs Adequately Plead Control Person Claims

        Defendants concede that Plaintiffs have adequately pled their Exchange Act §20(a) control

person claims against Defendants Warren, McReynolds, Long, McCrea, and Ramsey, and they

argue only that the Complaint does not plead control as to Defendants Hennigan and McGinn.

Def. Br. at 52-54. This ignores the numerous facts alleged in the Complaint establishing Hennigan

and McGinn’s “power or influence over [Energy Transfer]’s operations in addition to alleging the

executive positions they held,” which is all that is required. Cognizant, 2020 WL 3026564, at *33.

        As an initial matter, “[b]ecause control [is] a fact-intensive inquiry, it generally should not

be resolved on a motion to dismiss.” Audet v. Fraser, 2017 WL 4542386, at *6 (D. Conn. Oct. 11,

2017); see also In re Royal Dutch/Shell Transp. Sec. Litig., 380 F. Supp. 2d 509, 565 (D.N.J. 2005)

(“[F]actual disputes raised by [defendants] do not defeat [Section 20(a)] allegations, because the

ultimate determination of whether the [defendants] were controlling persons involves questions of

fact to be resolved by the factfinder.”). Moreover, allegations of control need only meet the notice-

pleading standards of Rule 8. Audet, 2017 WL 4542386, at *6 (control allegations “need not



Recknagel and Pennsylvania Constables, accompanied by the resulting drop in the price of Energy Transfer
units, pleads loss causation. ¶¶ 427-431. See Utesch v. Lannett Co., Inc., 385 F. Supp. 3d 408, 424 (E.D.
Pa. 2019) (revelation that criminal charges would likely be filed sufficient to allege loss causation); In re
Allergan Generic Drug Pricing Sec. Litig., 2019 WL 3562134, at *2 (Aug. 6, 2019) (filing of “first criminal
charges in [federal prosecutors] ongoing investigation” sufficient to allege loss causation).


                                                    100
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 116 of 119




satisfy the PSLRA”); see also In re Able Labs. Sec. Litig., 2008 WL 1967509, at *28 & n.41

(D.N.J. Mar. 24, 2008) (noting that the Third Circuit “has not disturbed the holding of a district

court that concluded that the heightened pleading requirements of Rule 9(b) do not apply to claims

under Section 20(a)”).

       Defendants argue that “all Plaintiffs allege” about Hennigan and McGinn’s control is their

positions (Def. Br. at 53), but that is incorrect. The Complaint alleges that, in a March 2016

meeting, former DEP Secretary Quigley “read [Hennigan and Sunoco’s contractor] the riot act”

about Sunoco’s unwillingness to submit a sufficient application to the DEP for the ME2 permits,

and told Hennigan that Sunoco would have to start the application process over because its

application was “so woefully inadequate.” ¶ 82. It recounts Quigley’s belief that Hennigan “then

went to ‘cry’ to the governor, leading to Quigley’s subsequent termination as DEP Secretary

because he ‘wouldn’t roll over and issue a permit.’” The Complaint also details how, even though

the DEP was statutorily required to deny inadequate permit applications (¶¶ 95-101), it instead

approved them in February 2017, despite having identified voluminous insufficiencies as recently

as two weeks prior. ¶¶ 115-116. This surprisingly quick approval followed numerous meetings

and other communications among Hennigan and/or McGinn, Quigley’s successor McDonnell, and

Yesenia Bane, Governor Wolf’s special assistant. ¶¶ 102-124. These communications support that

Hennigan and McGinn were pressuring Governor Wolf’s office and the DEP to improperly issue

the permits despite the applications’ glaring problems. See, e.g., ¶¶ 106-107, 109-112, 115-122,

124. These allegations of Hennigan and McGinn’s direct participation in pressuring the Governor’s

office and the DEP to improperly issue permits are precise allegations that Hennigan and McGinn

“influence[d] and direct[ed] the activities of the primary violator,” which is all that is required to

plead their control. Able Labs, 2008 WL 1967509, at *28 n.41.




                                                 101
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 117 of 119




       These same allegations show why Defendants’ arguments that Hennigan and McGinn were

too junior to have controlled the Speaking Defendants (Def. Br. at 53) are irrelevant: as numerous

courts have held, allegations showing control over the corporate defendant’s operations – not just

its executives or their statements – suffice at the pleading stage. See Audet, 2017 WL 4542386, at

*7 (sustaining 20(a) claim based on allegations of defendant’s role in the underlying fraudulent

enterprise, not investor communications); Katz v. Image Innovations Holdings, Inc., 542 F. Supp.

2d 269, 276 (S.D.N.Y. 2008) (control pleaded as to individual based on allegations that he “had

an office” at the issuer’s operating subsidiary and jointly “ran the operation”).

       Finally, Defendants’ arguments that Section 20(a) claims against Hennigan and McGinn

should be dismissed because the Complaint fails to plead their culpable participation (Def. Br. at

54) are also wrong. As Defendants concede, there is no requirement to allege culpable participation

at the pleading stage, and courts in this Circuit have explicitly rejected such a requirement. See

Def. Br. at 52 (acknowledging that the Third Circuit “has yet to rule on whether plaintiffs need

plead culpable liability,” citing Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 484 n.20 (3d Cir.

2013); see also Bing Li v. Aeterna Zentaris, Inc., 2016 WL 827256, at *4 (D.N.J. Mar. 2, 2016)

(“[T]he overwhelming trend in this circuit is that culpable participation does not have to be pled

in order to survive a motion to dismiss.”); Able Labs, 2008 WL 1967509, at *29 (“[T]he Third

Circuit does not require that culpable participation be pled in order to establish controlling person

liability.”) In any event, the Complaint pleads Hennigan and McGinn’s direct and knowing

participation in the underlying fraud (see generally ¶¶ 102-124), which suffices to establish their

culpable participation for Section 20(a) purposes. See Cognizant, 2020 WL 3026564, at *34 (“[B]y

virtue of [defendants’] alleged participation in and implementation of the [] scheme, Plaintiffs

adequately plead that both defendants had knowledge of the underlying [] scheme.”).




                                                102
      Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 118 of 119




IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss should be denied in its entirety

and this case should be allowed to move forward for discovery and other proceedings.


 Dated: October 5, 2020                          Respectfully submitted,

                                                 BARRACK, RODOS & RACINE

                                                 /s/ Jeffrey W. Golan
                                                 Jeffrey W. Golan
                                                 Robert A. Hoffman
                                                 Jeffrey A. Barrack
                                                 Meghan J. Talbot
                                                 3300 Two Commerce Square
                                                 2001 Market Street
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 963-0600
                                                 Facsimile: (215) 963-0838
                                                 jgolan@barrack.com
                                                 rhoffman@barrack.com
                                                 jbarrack@barrack.com
                                                 mtalbot@barrack.com

                                                 John C. Browne (admitted pro hac vice)
                                                 Adam H. Wierzbowski (admitted pro hac
                                                 vice)
                                                 Michael M. Mathai (admitted pro hac vice)
                                                 James M. Fee (admitted pro hac vice)
                                                 BERNSTEIN LITOWITZ BERGER
                                                    & GROSSMANN LLP
                                                 1251 Avenue of the Americas
                                                 New York, NY 10020
                                                 Telephone: (212) 554-1400
                                                 Facsimile: (212) 554-1444
                                                 johnb@blbglaw.com
                                                 adam@blbglaw.com
                                                 michael.mathai@blbglaw.com
                                                 james.fee@blbglaw.com

                                                 Counsel for Lead Plaintiffs and
                                                 Lead Counsel for the Class

                                                 John D. Zaremba



                                              103
Case 2:20-cv-00200-GAM Document 49 Filed 10/05/20 Page 119 of 119




                                 ZAREMBA BROWN PLLC
                                 40 Wall Street
                                 52nd Floor
                                 New York, NY 10005
                                 Telephone: (212) 380-6700
                                 jzaremba@zarembabrown.com

                                 Additional Counsel for Lead Plaintiff and the
                                 Class




                               104
